>  
> 
>  
> 
> --------------------------------------------------------------------------------
> 
>  
> 
>  
> 
> --------------------------------------------------------------------------------
> 
>  
> 
> ASSET SALE AGREEMENT
> 
> by and among
> 
> HARRIS CORPORATION, as Seller
> 
> 
> 
> and
> 
> 
> 
> TELTRONICS, INC., as Buyer
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 
> 
> Dated as of June 30, 2000
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> Relating to the sale of certain of the assets of Harris Corporation
> used in its "Enhanced Services Business Unit"
> 
> 
> 
> 
> 
> 
> 
>  
> 
>  
> 
>  
> 
>  
> 
> 
> 
>  
> 
> Asset Sale Agreement
> 
> 
> 
> Table of Contents
> 
> 
> 
>  
> 
> (This Table of Contents is for convenience of reference only and is not
> intended to define, limit or describe the scope or intent of any provision of
> this Agreement.)
> 
> 
> 
>  
> 
> > Page        
> 
> 
> 
> 
> 
> ARTICLE I
> DEFINITIONS; RULES OF CONSTRUCTION
> 
> 
> 
> Section 1.1
> 
> Definitions
> 
> .....................................................................................................
>  1 Section 1.2
> 
> Location of Additional Defined Terms
> 
> .........................................................  6 Section 1.3
> 
> Rules of Construction
> 
> ....................................................................................
>  7
> 
> 
> 
> ARTICLE II
> TERMS OF THE TRANSACTION
> 
> Section 2.1 Transfer of
> Assets.........................................................................................
>  8 Section 2.2 Excluded
> Assets............................................................................................
>  9 Section 2.3 Assumption of
> Liabilities..............................................................................
> 10 Section 2.4
> License..........................................................................................................
> 10
> 
> 
> 
> ARTICLE III
> THE PURCHASE PRICE; CLOSING
> 
> 
> 
> Section 3.1 Purchase Price
> .............................................................................................
> 11 Section 3.2 The Closing
> ..................................................................................................
> 11 Section 3.3 Instrument of Conveyance and Transfer; Possession; Assumption
> ........... 11 Section 3.4 Further Assurances
> ......................................................................................
> 11 Section 3.5 Tax Allocation
> .............................................................................................
> 12
> 
> 
> 
> ARTICLE IV
> REPRESENTATIONS AND WARRANTIES OF THE SELLER
> 
> 
> 
> Section 4.1 Organization; Authority
> ..............................................................................
> 12 Section 4.2 Authorization of Transaction; Non-Contravention
> ..................................... 12 Section 4.3 Consents and Approvals
> ..............................................................................
> 13 Section 4.4 Title to Property
> ...........................................................................................
> 13 Section 4.5 Compliance with Law; Permits
> .................................................................... 13
> Section 4.6 Legal Proceedings
> ........................................................................................
> 13 Section 4.7
> 
> Intellectual Property
> 
> ....................................................................................
> 14
> 
>  
> 
> i
> 
>  
> 
>  
> 
> Section 4.8 Assigned Contracts and Commitments
> ....................................................... 14 Section 4.9
> Inventory
> ..................................................................................................
> 14 Section 4.10 Taxes
> .......................................................................................................
> 14 Section 4.11 Finders or Brokers
> .....................................................................................
> 14 Section 4.12 Express Disclaimer
> ......................................................................................
> 14 Section 4.13 RESERVED
> ...............................................................................................
> 14 Section 4.14 ERISA and Benefits
> ....................................................................................
> 14
> 
> 
> 
> ARTICLE V
> REPRESENTATIONS AND WARRANTIES OF THE BUYER
> 
> Section 5.1 Organization;
> Authority..............................................................................
> 15 Section 5.2 Authorization of Transaction;
> Non-Contravention....................................... 15 Section 5.3
> Consents and
> Approvals.............................................................................
> 16 Section 5.4 Legal
> Proceedings....................................................................................
> 16 Section 5.5 Finders or
> Brokers......................................................................................
> 16 Section 5.6 Buyer's
> Examination...................................................................................
> 16 Section 5.7
> Disclaimer...................................................................................................
> 16 Section 5.8 Non-Interference with
> Suppliers.................................................................. 17
> 
> 
> 
> ARTICLE VI
> COVENANTS PENDING THE CLOSING
> 
> 
> 
> Section 6.1 Approvals; Consents
> .................................................................................
> 17 Section 6.2 Commercially Reasonable Efforts
> ............................................................... 17
> 
> 
> 
> ARTICLE VII
> RESERVED
> 
> 
> 
>  
> 
> ARTICLE VIII
> RESERVED
> 
> 
> 
>  
> 
> ARTICLE IX
> ADDITIONAL COVENANTS OF THE PARTIES
> 
> 
> 
> Section 9.1 Publicity
> .......................................................................................................
> 17 Section 9.2 Cooperation
> ................................................................................................
> 18 Section 9.3 Access to Information
> ...................................................................................
> 18 Section 9.4 Cooperation in Litigation
> .............................................................................
> 18 Section 9.5 Performance of Assigned Contracts
> ............................................................ 18 Section 9.6
> Employees and Employee Benefit Plans
> ..................................................... 18 Section 9.7 Personnel
> Records
> .......................................................................................
> 20 Section 9.8 Substitution of Surety Bonds and Letters of Credit
> ..................................... 20 Section 9.9 Non-Compete
> .............................................................................................
> 20
> 
> 
> 
> 
> 
> ii
> 
> 
> 
> Section 9.10 Accounts Receivables Collection
> ................................................................ 20
> 
> Section 9.11
> 
> Nonassignable Leases
> ..................................................................................
> 20 Section 9.12 No Set-Off
> ..................................................................................................
> 21 Section 9.13 Real Property Subleases
> ...............................................................................
> 21 Section 9.14 Source Code/OCR Generator
> ....................................................................... 21
> Section 9.15 Prepaid Deposits
> ..........................................................................................
> 21 Section 9.16 Performance Bond
> .......................................................................................
> 21 Section 9.17 Digital Telephone Systems, Inc.
> .................................................................. 21
> 
> ARTICLE X
> RESERVED
> 
> 
> 
> 
> 
>  
> 
> ARTICLE XI
> INDEMNIFICATION
> 
> 
> 
> 
> 
> Section 11.1 Indemnification by the Seller
> ....................................................................... 22
> Section 11.2 Indemnification by the Buyer
> ....................................................................... 22
> Section 11.3 Matters Involving Third Parties, Etc.
> ........................................................... 22 Section 11.4
> Limits; Sole Remedy, Etc.
> ........................................................................... 24
> Section 11.5 Mitigation
> ....................................................................................................
> 24
> 
> 
> 
> ARTICLE XII
> RESERVED
> 
>  
> 
> ARTICLE XIII
> MISCELLANEOUS PROVISIONS
> 
> Section 13.1 Costs and Expenses
> .................................................................................
> 25 Section 13.2 Survival of Representations and Warranties; and Covenants
> ................. 25 Section 13.3 Governing Law
> ........................................................................................
> 25 Section 13.4 Notices
> ................................................................................................
> 25 Section 13.5 Severability
> .........................................................................................
> 25 Section 13.6 Dispute Resolution
> ..................................................................................
> 26 Section 13.7 No Third Party Beneficiary
> ....................................................................... 26
> Section 13.8 Sales and Transfer Taxes
> .......................................................................... 27
> Section 13.9 Waiver
> .....................................................................................................
> 27 Section 13.10 Assignment; Amendment
> .......................................................................... 27
> Section 13.11 Entire Agreement
> .......................................................................................
> 27 Section 13.12 Counterparts
> .............................................................................................
> 27 Section 13.13 No Set-Off
> .............................................................................................
> 27 Section 13.14 Limitation of Liability
> ................................................................................
> 27 Section 13.15 Independent Contractor; Reliance on Counsel
> ...................................... 27
> 
> 
> 
> 
> iii
> 
> 
> 
> Section 13.16 No Partnership or Joint Venture, etc.
> ......................................................... 28 Section 13.17
> Specific Performance
> ..................................................................................
> 28 Section 13.18 Audit Fees
> ........................................................................................
> 28       Signatures
> ........................................................................................
> 29
> 
> 
> 
> 
> 
> 
> 
> iv
> 
> 
> 
>  
> 
> EXHIBITS
> 
> 
> 
> Exhibit A
> 
> -
> 
> Form of Assumption Agreement
> 
> Exhibit B
> 
> -
> 
> Form of Bill of Sale
> 
> Exhibit C
> 
> -
> 
> Form of Contract Assignment
> 
> Exhibit D
> 
> -
> 
> Forms of Intellectual Property Assignments
> 
> Exhibit E
> 
> -
> 
> RESERVED
> 
> Exhibit F
> 
> -
> 
> Form of License Agreement
> 
> Exhibit G
> 
> -
> 
> Form of Lease Assignment
> 
> Exhibit H
> 
> -
> 
> Form of Transition Services Agreement
> 
> Exhibit I
> 
> -
> 
> RESERVED
> 
> Exhibit J
> 
> -
> 
> Form of Supply Agreement
> 
> Exhibit K
> 
> -
> 
> Form of Subcontract Agreement
> 
> Exhibit L
> 
> -
> 
> Form of Secured Promissory Note
> 
> Exhibit M
> 
> -
> 
> Form of Security Agreement
> 
> 
> 
>  
> 
> SCHEDULES
> 
> 
> 
> Schedule 2.1(a)(i)
> 
> --
> 
> Equipment
> 
> Schedule 2.1(a)(ii)
> 
> --
> 
> Inventory
> 
> Schedule 2.1(a)(iii)
> 
> --
> 
> Intellectual Property List
> 
> Schedule 2.1(a)(iv)
> 
> --
> 
> Computer Software
> 
> Schedule 2.1(a)(vii)
> 
> --
> 
> Assigned Contracts
> 
> Schedule 2.1(c)
> 
> --
> 
> Customer Furnished Property
> 
> Schedule 2.2(f)
> 
> --
> 
> Third Party Software
> 
> Schedule 2.3
> 
> --
> 
> Additional Assumed Liabilities
> 
> 
> 
> v
> 
> 
> 
> 
> 
> 
> 
> 
> 
> ASSET SALE AGREEMENT
> 
> 
> 
>  
> 
>           THIS ASSET SALE AGREEMENT
> 
> is made and entered into as of June 30, 2000 (this "Agreement"), by and
> between HARRIS CORPORATION, a Delaware corporation acting through its Network
> Support Division (the "Harris") or ("Seller") and on the one hand, and
> TELTRONICS, INC., a Delaware corporation ("Teltronics") ("Buyer") on the other
> hand.
> 
> 
> 
> 
> 
>  
> 
> W  I  T  N  E  S   E  T  H :
> 
> 
> 
>           WHEREAS, Seller through its Network Support Division, is engaged, in
> part, in the design, manufacture and distribution of 20-20 Switch Technology
> and ClearView Call Center Technology the business which is otherwise known as
> its Enhanced Services Business Unit; and
> 
> 
> 
>           WHEREAS, subject to the terms and conditions set forth in this
> Agreement, the Seller desires to sell to the Buyer for the consideration set
> forth below, and the Buyer desires to purchase from Seller, certain of the
> assets, business, rights and goodwill of the Seller used in the Enhanced
> Services Business Unit (defined below), all as more fully described in Section
> 2.1, and the Seller desires to cause the Buyer to assume, and the Buyer has
> agreed to assume from the Seller, certain specified liabilities and
> obligations of the Seller arising in connection with the Enhanced Services
> Business Unit all as more fully described in Section 2.3.
> 
> 
> 
>           NOW, THEREFORE, in reliance upon the representations, warranties and
> agreements made herein and in consideration of the premises and covenants
> herein contained and for other good and valuable consideration, the receipt
> and sufficiency of which is hereby acknowledged, the parties hereto, intending
> to be legally bound, hereby agree as follows:
> 
> 
> 
>  
> 
> ARTICLE I
> DEFINITIONS; RULES OF CONSTRUCTION
> 
> 
> 
>           Section 1.1     Definitions. Except as otherwise specified or as the
> context may otherwise require, in addition to the capitalized terms defined
> elsewhere herein, the following terms shall have the respective meanings set
> forth below whenever used in this Agreement:
> 
> 
> 
>           "Affiliate" means, with respect to any designated Person, any other
> Person directly or indirectly, through one or more intermediaries,
> controlling, or controlled by, or under direct or indirect common control
> with, such designated Person. For purposes of this definition, "control"
> (including, with correlative meanings, the terms "controlled by" and "under
> common control with"), as used with respect to any Person shall mean the
> possession, directly or indirectly, of the power to direct or cause the
> direction of the management and policies of such Person, whether through the
> ownership of stock, other equity interest or by contract or otherwise.
> 
> 
> 
>           "Assumption Agreement" means the Assumption Agreement, to be dated
> the Closing Date, executed by the Seller and the Buyer, substantially in the
> form of Exhibit A hereto.
> 
>  
> 
> 1
> 
>  
> 
> 
> 
>           "Bill of Sale"
> 
> means the Bill of Sale, to be dated the Closing Date, executed by the Seller
> and accepted by the Buyer, substantially in the form of Exhibit B hereto.
> 
> 
> 
> 
> 
>           "Business Day" means any day which is not a Saturday, Sunday or a
> day on which banking institutions in the State of Florida are authorized by
> law to close.
> 
> 
> 
>           "ClearView Call Center Technology" means the software application
> designed to run on or in conjunction with specific hardware and operating
> platforms to 1) provide automated processing, routing, queuing, queue
> treatments, tracking, interactive response, recording and reporting on a
> variety of customer communications such as inbound and outbound telephone
> calls, e-mail, voice messaging fax, text chat and web-based callback; 2)
> organize incoming customer communications requests into skills-based queues;
> call distribution based on agent skill profile, availability, station
> capability, and skill priority; and 3) use business data such as account
> status, customer profile and last agent contact to enable more efficient
> routing of customer communications.
> 
> 
> 
>           "Code" means the Internal Revenue Code of 1986, as amended, and the
> rules and regulations promulgated thereunder.
> 
> 
> 
>           "Contemplated Transaction" means the transactions contemplated by
> this Agreement and the other Transaction Documents, including (a) the sale of
> the Transferred Assets, (b) the execution, delivery and performance of this
> Agreement and other Transaction Documents, (c) the Buyer's acquisition of the
> Transferred Assets, and (d) the Buyer's assumption of the Assumed Liabilities.
> 
> 
> 
>           "Contract Assignment" means the Assignment of Contracts, to be dated
> the Closing Date, executed by the Buyer and the Seller, substantially in the
> form of Exhibit C hereto.
> 
> 
> 
>           "Damages" means any and all damages, losses, liabilities,
> obligations, penalties, fines, claims, litigation, demands, defenses,
> judgments, suits, proceedings, costs, disbursements or expenses (including,
> without limitation, reasonable attorneys' and experts' fees and disbursements)
> of any kind or of any nature whatsoever (whether based in common law, statute
> or contract; fixed or contingent; known or unknown) suffered or incurred by a
> party hereto, its employees, Affiliates, successors and assigns.
> 
> 
> 
>           "Disclosure Statement" means the disclosure statement dated the date
> of this Agreement made by Buyer and Seller to each other.
> 
> 
> 
>           "Employee Benefit Plans" means any employee benefit plan as defined
> in Section 3(3) of the Employee Retirement Security Act of 1974, as amended.
> 
> 
> 
>           "Enhanced Services Business Unit" means the business of designing,
> manufacturing and distribution of the 20-20 Switch Technology and ClearView
> Call Center Technology as it exists as of the Closing Date.
> 
>  
> 
> 2
> 
>  
> 
> 
> 
>           "ERISA" means the Employee Retirement Income Security Act of 1974,
> as amended.
> 
> 
> 
>           "ERISA Affiliate" means any (a) corporation which at any time on or
> before the Closing Date is or was a member of the same controlled group of
> corporations (within the meaning of section 414(b) of the Code) as the Seller,
> (b) partnership or other trade or business (whether or not incorporated) which
> at any time on or before the Closing Date is or was under common control
> (within the meaning of section 414 (c) of the Code) with the Seller, and (c)
> any entity which at any time on or before the Closing Date is or was a member
> of the same affiliated service group (within the meaning of section 414(b) of
> the Code) as the Seller, any corporation described in clause (a) above or any
> partnership or trade or business described in clause (b) above.
> 
> 
> 
>           "GAAP" means United States generally accepted accounting principles,
> consistently applied.
> 
> 
> 
>           "Governmental Body" means any Federal, state, municipal, local or
> other governmental body, department, commission, board, bureau, agency or
> instrumentality, political subdivision or taxing authority, domestic or
> foreign.
> 
> 
> 
>           "Intellectual Property Assignment" means the patent and trademark
> assignments, to be dated the Closing Date executed by Buyer and Seller,
> substantially in the form as those in Exhibit D.
> 
> 
> 
>           "Intellectual Property Rights" means Patents, Trademarks, Know-how
> trade secrets, copyrights, and other intellectual property used exclusively in
> the Enhanced Services Business Unit, subject to any non-exclusive licenses
> [granted back] existing at Closing (i) in connection with the sale, use, or
> enhancement of products by Seller's customers or joint ventures of the
> Enhanced Services Business Unit; or (ii) in connection with corporate wide
> patent cross-licenses between Harris, or its subsidiaries, and other
> companies.
> 
> 
> 
>           "Knowledge" an individual will have "Knowledge" of a particular fact
> or other matter if such individual is actually aware of such fact or other
> matter without independent investigation and a Person (other than an
> individual) will have "Knowledge" of a particular fact or other matter if an
> individual who is serving as a director, officer or manager of such person has
> actual awareness of such fact or other matter without independent
> investigation. For purposes of this Agreement, references to the Knowledge of
> the Seller or Seller's Knowledge shall refer to the actual knowledge of the
> individuals listed in the Disclosure Statement.
> 
> 
> 
>           "Lease Assignment" means the lease assignment, to be dated the
> Closing Date, executed by the Buyer and Seller, substantially in the form of
> Exhibit G hereto.
> 
> 
> 
>           "License Agreement" means the License Agreement, to be dated the
> Closing Date, executed by Buyer and Seller, substantially in the form of
> Exhibit F.
> 
> 
> 
>           "Lien or Other Encumbrance" means any mortgage, lien (statutory or
> other), pledge, assignment, deed of trust, hypothecation, adverse claim,
> charge, security interest, or other encumbrance of any kind or nature, or any
> interest or title of any vendor, lessor, lender or other
> 
>  
> 
> 3
> 
>  
> 
> secured party under any conditional sale, capital lease, trust receipt or
> other title retention agreement.
> 
>           "Materially Adverse"; Material Adverse Change"; "Material Adverse
> Effect" means any change or effect that is materially adverse to the business,
> assets, results of operations or financial condition of the business
> operations of the Enhanced Services Business Unit taken as a whole. Any
> adverse change, event or effect that is proximately caused by conditions
> affecting the United States or international economy generally shall not be
> taken into account in determining whether there has been or would be a
> Material Adverse Change or Material Adverse Effect. Any adverse change, event,
> or effect that is proximately caused by any industry which competes with the
> parties herein, shall not be taken into account in determining whether there
> has been or would be a Material Adverse Change or Material Adverse Effect
> (unless such conditions adversely affect in a materially disproportionate
> manner). Any adverse change, event, or effect that is proximately caused by
> the announcement or pendency of the transaction contemplated herein shall not
> be taken into account in determining whether there has been or would be a
> Material Adverse Change or Material Adverse Effect.
> 
> 
> 
>           "Order" means any order, writ, injunction, decree, judgment, award,
> determination, directive or demand of a court, arbitrator, tribunal or other
> Governmental Body.
> 
> 
> 
>           "Patents" means the patents and patent applications listed in
> Schedule 2.1(a)(iii) and all continuations, continuations-in-part, divisions,
> reissues and re-exams based thereon.
> 
> 
> 
>           "Pension Plan" means any pension plan, as defined in section 3(2) of
> ERISA, applied without regard to the exceptions from coverage contained in
> section 4(b)(4) or 4(b)(5) ERISA.
> 
> 
> 
>           "Permitted Liens" shall mean Liens or Other Encumbrances in respect
> of (i) liabilities that constitute Assumed Liabilities, (ii) Taxes not yet due
> and payable, (iii) other claims or Liens or Other Encumbrances that do not
> restrict the use of the subject asset.
> 
> 
> 
>           "Permits" means all permits, licenses, orders, approvals,
> franchises, registrations and any other authorizations of any Governmental
> Body.
> 
> 
> 
>           "Person" means any individual, corporation, partnership, limited
> liability company, joint venture, association, trust, unincorporated
> organization, entity or any Governmental Body or political subdivision thereof
> or any other entity or organization.
> 
> 
> 
>           "Plan" means any Pension Plan or any Welfare Plan.
> 
> 
> 
>           "Requirement of Law" means any statute, law, ordinance, rule,
> regulation, order, decree, judicial or administrative decision or [published
> or written] directive.
> 
> 
> 
>           "Salt Lake City Lease" means the commercial lease agreement
> (including any renewals, modifications or extensions thereof) dated April 27,
> 1999, between Mechan Parkview Associates, L.L.C., Fong Parkview Associates,
> L.L.C., dba Parkview Plaza Office Building as lessor and Harris
> 
>  
> 
> 4
> 
>  
> 
> Corporation, as lessee for the rental of approximately 5,800 square feet of
> space located at 2180 South 1300 East, Salt Lake City, Utah 84106.
> 
>           "Secured Promissory Note" means the secured, non-negotiable and
> interest bearing promissory note to be dated the Closing Date executed and
> delivered by the Buyer in favor of Seller substantially in the form of Exhibit
> L.
> 
> 
> 
>           "Security Agreement" means the Security Agreement between Buyer as
> Debtor and Seller as Secured Party securing the Secured Promissory Note in
> substantially in the form of Exhibit M.
> 
> 
> 
>           "Subcontract Agreement" means the Subcontract Agreement to be dated
> the Closing Date executed by the Seller and Buyer, substantially in the form
> of Exhibit K, hereto.
> 
> 
> 
>           "Supply Agreement" means the Supply Agreement, to be dated the
> Closing Date, executed by the Seller and Buyer, substantially in the form of
> Exhibit J , hereto.
> 
> 
> 
>           "Tangible Personal Property" means, collectively, the Equipment, the
> Inventory and the Records (all as defined in Section 2.1(a)).
> 
> 
> 
>           "Tax Returns" means all returns, reports, estimates, declarations,
> information returns and statements of any nature regarding Taxes for any
> period, including any schedule or attachment thereto, and including any
> amendment thereto.
> 
> 
> 
>           "Taxes" means all taxes of any kind, including, without limitation,
> those on, or measured by or referred to as income, gross receipts, license,
> payroll, employment, excise, severance, stamp, occupation, premium,
> environmental, customs duties, capital stock, franchise, profits, withholding,
> social security, unemployment, disability, real property, personal property,
> ad valorem, import or export duties, sales, use, transfer, registration, value
> added, alternative, estimated or any other tax of any kind whatsoever,
> including any interest, penalty, fine or addition thereto, whether disputed or
> not of any Federal, state, local or foreign Governmental Body or other taxing
> authority.
> 
> 
> 
>           "Trademarks" means registered and unregistered trademarks and trade
> names listed on Schedule 2.1(a)(iii).
> 
> 
> 
>           "Transaction Documents" means this Agreement, the Assumption
> Agreement, the Bill of Sale, the Contract Assignment, the Intellectual
> Property Assignment, License Agreement, Lease Assignment, Transition Services
> Agreement, Distribution Agreement, Supply Agreement, Subcontract Agreement and
> Accounts Receivable Assignment.
> 
> 
> 
>           "Transition Services Agreement" means the Transition Services
> Agreement, to be dated the Closing Date, executed by Seller and Buyer,
> substantially in the form of Exhibit H.
> 
> 
> 
>           "Welfare Plan" means any welfare plan, as defined in section 3(1) of
> ERISA, applied without regard to the exceptions from coverage contained in
> section 4(b)(4) or 4(b)(5) of ERISA.
> 
>  
> 
> 5
> 
>  
> 
> 
> 
>           "Whitestone Lease" means the commercial lease agreement (including
> any renewals, modifications or extensions thereof) dated December 13, 1993,
> and amended September 1995 and March 23, 1999, between Pistilli Landmark
> Plaza, L.L.C. as lessor and Harris Corporation, as lessee
> 
> for the rental of approximately 6,200 square feet of space located at 19-02
> Whitestone Expressway, Whitestone, New York 11357.
> 
> 
> 
>           "20-20 Switch Technology" means the hardware and software based,
> non-blocking digital switching functionality that supports network and
> standalone private voice and data communications. Standard features include
> call forward, call waiting, callback, conference, privacy and transfer.
> Enhanced services include advanced conference capabilities, announcement
> services, and computer-telephone integration links that allow the development
> of computer supported telephony applications.
> 
> 
> 
>           Section 1.2     Location of Additional Defined Terms. In addition to
> the terms defined in Section 1.1, set forth below is a list of terms defined
> elsewhere in this Agreement.
> 
> 
> 
>  
> 
>             Term
>      Section
>   "AAA" Section 13.6   "Accounts Receivable" Section 2.1(a)(vi)   "Antitrust
> Division" Section 10.1   "Assigned Contracts" Section 2.1(a)(vii)   "Assumed
> Liabilities" Section 2.3   "Buyer' Damages" Section 11.1(b)   "Buyer's Savings
> Plan" Section 9.6(i)   "Closing" Section 3.2   "Closing Date" Section 3.2  
> "Computer Software" Section 2.1(a)(v)   "Equipment" Section 2.1(a)(I)  
> "Excluded Assets" Section 2.2   "FTC" Section 10.1   "Indemnified Party"
> Section 11.3   "Indemnitor" Section 11.3   "Inventory" Section 2.1(a)(ii)  
> "Inventory Count" Section 3.2(b)   "Hart-Scott Rodino Act" Section 10.1
> 
> 
> 
> 
> 
> 6
> 
>             Term
>      Section
>   "Know-how" Section 2.1(a)(xi)   "List of Assets" Section 4.13   "Market"
> Section 9.9   "Material Assigned Contracts" Section 12.1   "Materially
> Adverse" Section 4.1   "Materially Adverse Change" Section 4.1   "Materially
> Adverse Effect" Section 4.1   "Outstanding Accounts Receivables" Section 9.10
>   "Prepaid Expenses" Section 2.1(a)(v)   "Purchase Price" Section 3.1  
> "Records" Section 2.1(a)(vii)   "Seller" Preamble   "Seller's Damages" Section
> 11.2(b)   "Seller's Savings Plan" Section 9.6(i)   "Transferred Assets"
> Section 2.1(a)   "Transferring Employees" Section 9.6(a)
> 
> 
> 
>  
> 
>           Section 1.3     Rules of Construction
> 
> . The following provisions shall be applied wherever appropriate herein: (a)
> "herein", "hereby", "hereunder", "hereof" and other equivalent words shall
> refer to this Agreement as an entirety and not solely to the particular
> portion of this Agreement in which any such word is used; (b) all definitions
> set forth herein shall be deemed applicable whether the words defined are used
> herein in the singular or the plural; (c) wherever used herein, any pronoun or
> pronouns shall be deemed to include both the singular and plural and to cover
> all genders; (d) all accounting terms not specifically defined herein shall be
> construed in accordance with GAAP; (e) this Agreement and the other
> Transaction Documents shall be deemed to have been drafted by both the Seller
> and the Buyer and neither this Agreement nor any other Transaction Document
> shall be construed against any party as the principal draftsperson hereof or
> thereof; (f) any references herein to a particular Section, Article, Exhibit
> or Schedule means a Section or Article of, or an Exhibit or Schedule to, this
> Agreement unless another agreement is specified; and (g) the Exhibits and
> Schedules attached hereto are incorporated herein by reference and shall be
> considered part of this Agreement.
> 
> 
> 
> 
> 
>  
> 
> 7
> 
>  
> 
>  
> 
> ARTICLE II
> TERMS OF THE TRANSACTION
> 
> 
> 
>           Section 2.1     Transfer of Assets.
> 
> (a) On and subject to the terms and conditions of this Agreement, at the
> Closing, the Seller shall sell, grant, convey, transfer, assign and deliver
> (except as
> 
> 
> 
> identified below) to the Buyer, and the Buyer shall purchase, acquire and
> accept from the Seller, all of the Seller's right, title and interest in, the
> following assets, properties and rights of the Seller, as those identified
> same shall exist on the Closing Date (collectively, the "Transferred Assets")
> free and clear of any Liens or Other Encumbrances (other than Liens or Other
> Encumbrances arising from any act or omission of the Buyer):
> 
> 
> 
>                     (i) the tangible assets and properties and fixed assets,
> machinery, equipment, tools, dies, office furniture, computers, and computer
> peripherals listed on Schedule 2.1(a)(i) hereto (the "Equipment");
> 
> 
> 
>                     (ii) the inventory of raw materials, work-in-process,
> finished goods, and similar items of inventory used and intended to be used in
> the Enhanced Services Business Unit listed on Schedule 2.1(a)(ii) (the
> "Inventory"); and
> 
> 
> 
>                     (iii) all Intellectual Property Rights listed on Schedule
> 2.1(a)(iii) (the "Intellectual Property ") and any subsequently discovered
> Intellectual Property Rights;
> 
> 
> 
>                     (iv) the computer software, including source code, binary
> executable code, object code, compilers, assemblers and algorithms which have
> been developed by the Seller and incorporated exclusively into the Enhanced
> Services Business Unit listed on Schedule 2.1(a)(iv) (the "Computer Software")
> and any subsequently discovered Computer Software;
> 
> 
> 
>                     (v)   RESERVED
> 
> 
> 
>                     (vi) rights in and to the contracts and agreements entered
> into by the Seller in connection with the Enhanced Services Business Unit
> listed on Schedule 2.1(a)(vii) hereto (each an "Assigned Contract" and
> collectively, the "Assigned Contracts");
> 
> 
> 
>                     (vii) all originals, or to the extent originals are not
> available, copies of papers, sales and business files and records, property
> records, contract records, manufacturing, test and design records, product
> specifications, drawings, engineering, maintenance, operating and production
> records, supplier and customer lists and other accounting, financial and
> business records and documents used primarily in connection with the Enhanced
> Services Business Unit, whether maintained in electronic or physical form (the
> "Records") provided, that the Seller shall be entitled to retain copies (or,
> in the case of invoices, originals) of all such Records;
> 
> 
> 
>                     (viii) to the extent transfer is permitted under
> applicable law or regulation, all Permits, if any, held by the Seller which
> are exclusively used in the Enhanced Services Business Unit or relate
> exclusively to the use of any of the Transferred Assets;
> 
> 
> 
>  
> 
> 8
> 
>  
> 
>                     (ix) the technologies, designs, improvements, formulae,
> manufacturing methods, engineering concepts, practices, processes, technical
> data, product development data, research data, specifications, or methods and
> know-how, whether or not patentable, whether or not a secret and whether or
> not reduced to writing that are owned by Seller and used exclusively in the
> Enhanced Services Business Unit (the "Know-how");
> 
> 
> 
>                     (x) all rights, title, and interest of Seller under the
> Salt Lake City Lease of Seller;
> 
> 
> 
>                     (xi) goodwill of the Enhanced Services Business Unit.
> 
> 
> 
>           (b)     Notwithstanding Section 2.1(a), to the extent the sale,
> grant, conveyance, transfer, assignment or delivery of any of the Transferred
> Assets or the assignment of any Assigned Contracts may be prohibited,
> restricted or delayed pursuant to any Requirement of Law or the terms of any
> such Assigned Contract or, in the case of any Assigned Contract, may give rise
> to any right on the part of any other party thereto not to perform, or may
> release any such party from any of its obligations thereunder, this Agreement
> shall constitute an agreement to sell, grant, convey, transfer, assign or
> deliver such Transferred Assets and such agreements and contracts as soon as
> practicable following the compliance by the Seller and the Buyer with such
> Requirement of Law or the obtaining of any necessary consent or otherwise.
> 
> 
> 
>           (c)     Buyer acknowledges and agrees that title to the Equipment
> and Inventory identified on Schedule 2.1(c) (the "Customer Furnished
> Property") shall transfer at Closing but not physical delivery until Buyer
> directs delivery thereof. Seller shall use such Customer Furnished Property to
> perform the Transition Services Agreement. Upon completion of the Transition
> Services Agreement, Seller shall deliver to Buyer, at Buyer's expense any
> remaining Customer Furnished Property.
> 
> 
> 
>           Section 2.2     Excluded Assets. The Transferred Assets shall only
> include the Transferred Assets specifically listed in Section 2.1(a)(i)
> through Section 2.1(a)(xi) and shall not include any assets or rights not
> listed in Section 2.1(a)(i) through Section 2.1(a)(xi). In addition the
> Transferred Assets shall not include, and the Seller shall not, and shall not
> cause any Affiliate to, transfer to Buyer and Buyer shall not accept,
> including but not limited to, any of the following (collectively, the
> "Excluded Assets"):
> 
> 
> 
>           (a)     Books of original financial entry and internal accounting
> documents and records not primarily relating to the Enhanced Services Business
> Unit and any other books and records not primarily relating to the Enhanced
> Services Business Unit that Seller is required to retain pursuant to statute,
> rule or regulation, provided, that Seller shall provide Buyer with copies of
> any books and records relating but not primarily relating to the Enhanced
> Services Business Unit as Buyer may reasonably request from time to time
> within eight years after the Closing Date.
> 
> 
> 
>           (b)     Any assets or reserves of Employee Benefit Plans;
> 
> 
> 
>           (c)     All rights to refunds of all Taxes;
> 
>  
> 
> 9
> 
>  
> 
> 
> 
>           (d)     The trademark and trade name "Harris," both typed and
> stylized versions, the "H" logo and any name, mark or logo confusingly similar
> thereto;
> 
> 
> 
>           (e)     Insurance policies;
> 
> 
> 
>           (f)     Corporate-wide or Division-wide systems of Seller not
> exclusively used in the Enhanced Services Business Unit, including but not
> limited to, management information systems
> 
> and software and computer and communications systems and software, including
> but not limited to the third party software listed in Schedule 2.2(f) (the
> "Third Party Software");
> 
> 
> 
>           (g)     IP address spaces (i.e. 137.237.X.X ranges, etc);
> 
> 
> 
>           (h)     Protocall 2000 and its related intellectual property rights;
> 
> 
> 
>           (i)     "Harris Prepaid (HPP)" and its related intellectual property
> rights and technology;
> 
> 
> 
>           (j)     Voicemail and messaging systems, such as "Calleague," and
> their related intellectual property rights and technology;
> 
> 
> 
>           (k)     "WireFree" and its related intellectual property rights and
> technology; and
> 
> 
> 
>           (l)     Any and all Accounts Receivables that exist as of the
> Closing Date.
> 
> 
> 
>           Section 2.3     Assumption of Liabilities.
> 
> At the Closing, the Seller shall assign and the Buyer shall assume, undertake
> to pay, perform or discharge the following obligations and liabilities of the
> Seller (all of which are hereinafter referred to collectively as the "Assumed
> Liabilities"), all of which the Buyer will assume and pay, discharge or
> perform, as appropriate, from and after the Closing Date: (i) all obligations
> of the Seller under the Assigned Contracts accrued on or after Closing, (ii)
> all obligations arising on or after Closing Date in connection with the
> Transferred Assets, (iii) any and all liabilities for product support or
> warranties existing as of the Closing Date for spares, replacements, repairs,
> customer support and warranty related to product/services sold in the Enhanced
> Services Business Unit as identified in Assigned Contracts; (iv) the
> Technology and Asset Purchase Agreement with Cumulus Information Services,
> L.C., as amended by the First Amendment dated June 29, 2000, and the
> Development, Support and Maintenance Agreement, as amended, First Amendment
> dated June 29, 2000; and (v) all obligations and liabilities set forth on
> Schedule 2.3.
> 
> 
> 
> 
> 
>  
> 
> 10
> 
>  
> 
>            Section 2.4     License. Any Intellectual Property Rights included
> in the Transferred Assets whereby complete ownership is transferred to Buyer,
> will be licensed by Buyer to Seller including any future derivatives pursuant
> to the License Agreement substantially in the form of Exhibit F.
> 
> 
> 
>  
> 
> ARTICLE III
> THE PURCHASE PRICE; CLOSING
> 
> 
> 
>           Section 3.1     Purchase Price
> 
> . The Transferred Assets shall be sold, assigned, granted, transferred,
> conveyed and delivered as herein stated by the Seller and shall be purchased,
> acquired and accepted by the Buyer for a purchase price of SIX MILLION EIGHT
> HUNDRED EIGHTY-FOUR THOUSAND THREE HUNDRED FIFTY-FIVE DOLLARS AND TWENTY-NINE
> CENTS U.S. ($6,884,355.29) (the "Purchase Price"). The Purchase Price shall be
> paid by the Buyer to the Seller on the Closing Date, by execution and delivery
> of the Secured Promissory Note and General Security Agreement.
> 
> 
> 
> 
> 
>           Section 3.2     The Closing
> 
> . (a) Subject to the terms and conditions set forth herein, the closing of the
> sale and purchase of the Transferred Assets and the other transactions
> contemplated hereby (the "Closing") shall be held at the offices of the
> Seller, 1025 West NASA Boulevard, Melbourne, Florida 32919, at 11:00 A.M.,
> Florida time, on June 30, 2000. The time and date of Closing is herein called
> the "Closing Date." All transactions contemplated hereunder to occur on the
> Closing Date shall be deemed to have occurred simultaneously at 12:01 a.m. on
> the Closing Date.
> 
> 
> 
> 
> 
>           Section 3.3     Instruments of Conveyance and Transfer; Possession;
> Assumption.
> 
> In order to effectuate and evidence the sale, grant, conveyance, transfer,
> assignment and delivery of the Transferred Assets as contemplated by Section
> 2.1, the Seller shall, at the Closing: (a) execute and deliver to the Buyer
> the Bill of Sale, the Contract Assignment, Intellectual Property Assignments,
> License Agreement, Lease Assignment, Transition Services Agreement, Supply
> Agreement, and Subcontract Agreement, and (b) execute and deliver to the Buyer
> such other bills of sale, assignments, endorsements, and other good and
> sufficient instruments and documents of transfer and assignment, all dated as
> of the Closing Date, and in a form reasonably satisfactory to the Buyer as
> shall be necessary and effective to transfer and assign to, and further vest
> in, the Buyer, all of the Transferred Assets. Simultaneously with such
> deliveries, the Seller shall, in cooperation with the Buyer, at Buyer's cost
> and expense, take all steps required to put the Buyer in actual possession and
> operating control of the Transferred Assets. Concurrently with the delivery of
> such instruments, the Buyer shall execute and deliver to the Seller the
> Secured Promissory Note, General Security Agreement, Assumption Agreement,
> License Agreement, Transition Services Agreement, Supply Agreement and the
> Subcontract Agreement and shall accept each of the Bill of Sale, the Contract
> Assignment, the Intellectual Property Assignments, and Lease Assignment. The
> parties shall also execute, deliver to the other party (i) the other
> Transaction Documents to which they are respectively a party and (ii) such
> other certified charters, incumbency certificates, good standing certificates
> and other instruments reasonably requested by the other party.
> 
> 
> 
> 
> 
>           Section 3.4     Further Assurances
> 
> . From time to time, pursuant to the request of a party delivered to the other
> party after the Closing Date, such party shall execute, deliver and
> acknowledge such other instruments and documents of conveyance and transfer or
> assumption and shall take such other actions and shall execute and deliver
> such other documents, certifications and further assurances as the other party
> reasonably may request in order to vest and confirm more effectively in the
> Buyer title to or to put the Buyer more fully in legal possession of, or to
> enable the Buyer to use, any of the Transferred Assets, or to enable the Buyer
> to complete, perform or
> 
> 
> 
>  
> 
> 11
> 
>  
> 
> discharge any of the Assumed Liabilities or otherwise enable the parties to
> carry out the purposes and intent of this Agreement.
> 
>           Section 3.5     Tax Allocation
> 
> . An allocation of the Purchase Price shall be arrived at by arm's length
> negotiation between the Buyer and the Seller and shall be consistent with the
> requirements of Section 1060 of the Code and the regulations thereunder. The
> Buyer and the Seller agree that such allocation shall be in writing no later
> than sixty (60) Business Days after the Closing. The Buyer and the Seller
> agree to report this transaction for tax purposes, including the timely filing
> of Internal Revenue Service Form 8594 and any other required forms, in
> accordance with such allocation and to defend such allocation before, and not
> take any positions that are inconsistent with
> 
> 
> 
> such allocation before any Governmental Body charged with the collection of
> Taxes, or in any judicial proceeding.
> 
> 
> 
>  
> 
> ARTICLE IV
> REPRESENTATIONS AND WARRANTIES OF THE SELLER
> 
> 
> 
>           Harris represents and warrants to the Buyer, that:
> 
> 
> 
>           Section 4.1     Organization; Authority
> 
> . Harris is a corporation validly existing and in good standing under the laws
> of the State of Delaware. Harris has all necessary corporate power and
> authority, and possesses all Permits necessary to own or to lease, and to
> operate all the Transferred Assets except where the failure would not have a
> Material Adverse Effect. Harris has all necessary corporate power and
> authority to sell, convey, transfer, assign and deliver the Transferred Assets
> to the Buyer as contemplated by this Agreement, and to execute, deliver and
> perform its obligations hereunder and under the other Transaction Documents to
> which it is a party.
> 
> 
> 
> 
> 
>           Section 4.2     Authorization of Transaction; Non-Contravention
> 
> . (a) Harris has duly authorized and approved the Contemplated Transactions,
> and the Seller has taken all action required by law, its articles of
> incorporation, its bylaws or otherwise to authorize and to approve the
> execution, delivery and performance of this Agreement, the other Transaction
> Documents to which it is to be a party and the documents, agreements and
> certificates executed and delivered by it or to be executed and delivered by
> it in connection herewith and therewith. This Agreement is, and each other
> Transaction Document to which the Seller is to be a party, when executed and
> delivered by the Seller at the Closing will be duly executed and delivered by
> the Seller, and shall constitute a valid and legally binding obligation of the
> Seller, enforceable against the Seller, in accordance with its terms, except
> as such enforceability may be limited by (i) applicable bankruptcy,
> insolvency, reorganization, moratorium or similar laws from time to time in
> effect affecting the enforcement of creditors' rights generally and (ii)
> general equitable principles with respect to the availability of specific
> performance or other equitable remedies. All persons who have executed this
> Agreement on behalf of the Seller or who will execute on behalf of the Seller
> any other Transaction Document or other documents, agreements and certificates
> in connection herewith or therewith, have been duly authorized to do so by all
> necessary corporate action.
> 
> 
> 
> 
> 
>           (b)     Neither the execution and delivery of this Agreement or the
> other Transaction Documents, nor the consummation of the Contemplated
> Transactions on the terms and subject to
> 
>  
> 
> 12
> 
>  
> 
> the conditions hereof and thereof, will (i) conflict with or result in any
> violation of or constitute a breach of or give rise to a right of termination
> or cancellation of any of the terms or provisions of, or result in the
> acceleration of any obligation under, or constitute a default under any
> provision of the articles of incorporation or bylaws of the Seller; (ii)
> result in the creation of any Lien or Other Encumbrance upon any of the
> Transferred Assets; (iii) violate any material Order against or binding upon,
> the Seller, any of the Transferred Assets; or (iv) constitute a material
> violation by the Seller of any Requirement of Law.
> 
>           Section 4.3     Consents and Approvals. Except only for consents to
> assignment of the Assigned Contracts or as set forth in the Disclosure
> Statement hereto, no approval, consent, waiver
> 
> or authorization from any Governmental Body or other Person is required (a)
> for or in connection with the valid execution and delivery by the Seller of
> this Agreement or the other Transaction Documents to which it is a party or
> the consummation by the Seller of the Contemplated Transactions, (b) for or in
> connection with the sale, transfer, assignment, conveyance, or delivery of the
> Transferred Assets to the Buyer, or (c) as a condition to the legality,
> validity or enforceability as against the Seller of this Agreement or the
> other Transaction Documents to which it is a party.
> 
> 
> 
>           Section 4.4     Title to Property
> 
> . The Seller has valid title to all Equipment and Inventory owned by it free
> and clear of any and all Liens or Other Encumbrances. Seller has valid title
> to all Transferred Assets (except equipment as described in the respective
> Schedule. All items of Equipment included in the Transferred Assets with a
> value over $100,000 are described in the Schedules delivered pursuant to
> Section 2.1(a). Other than this Agreement, there are no existing options,
> commitments or rights with, of or to any Person to acquire any of the
> Transferred Assets.
> 
> 
> 
> 
> 
>           Section 4.5     Compliance With Law; Permits
> 
> . The Seller is not now in violation or default under any Requirement of Law
> of any Governmental Body or any Order applicable to its operation of the
> Enhanced Services Business Unit where such violation or default would not have
> a Material Adverse Effect upon Transferred Assets or the Enhanced Services
> Business Unit. Prior to the date hereof, the Seller has not received, and to
> the Seller's Knowledge, there does not exist, any notice of any action, suit,
> hearing, charge or investigation to the effect that the Transferred Assets
> are, was or may be in violation of any Requirement of Law or any Order. The
> Seller is duly licensed under all Requirements of Law and possesses all
> material licenses, clearances and Permits necessary or required in connection
> with the Enhanced Services Business Unit.
> 
> 
> 
> 
> 
>           Section 4.6     Legal Proceedings
> 
> . Except as set forth in the Disclosure Statement hereto on the date hereof,
> there is no (a) action, suit, claim, proceeding or investigation pending or,
> to the Knowledge of the Seller threatened against or directly affecting the
> Transferred Assets at law or in equity, or before or by any Governmental Body,
> or (b) arbitration proceeding relating to the Enhanced Services Business Unit.
> None of the actions, suits, claims, proceedings or inquiries listed on such
> Schedule, either individually or in the aggregate, is likely to have an
> adverse effect on (i) the Buyer's ability to use or operate the Transferred
> Assets in a manner consistent with the Seller's operations, (ii) the Buyer's
> use of the Transferred Assets for the purposes which they have been used by
> the Seller or (iii) the Seller's ability to consummate the Contemplated
> Transactions. The Seller is not in default with respect to any Order known to
> or served upon the Seller relating directly to the Enhanced Services Business
> Unit.
> 
> 
> 
> 
> 
>  
> 
> 13
> 
>  
> 
>           Section 4.7     Intellectual Property. Except as set forth on the
> Disclosure Statement the Seller has good and marketable title or the right to
> use all Intellectual Property Rights incorporated into the Enhanced Services
> Business Unit. Except as set forth in Disclosure Statement, to the Seller's
> Knowledge, on the date hereof, there are no claims asserted against the Seller
> by a third party alleging misappropriation or infringement of the third
> party's intellectual property rights as a result of the processes used in or
> the manufacture, use, or sale of products of the Enhanced Services Business
> Unit.
> 
> 
> 
>           Section 4.8     Assigned Contracts and Commitments. The Seller has
> delivered or made available to the Buyer true and complete copies of the
> Assigned Contracts all of which are listed on Schedule 2.1(a)(vii). Except as
> set forth on Disclosure Statement, to the Knowledge of the Seller, no default,
> alleged default or anticipatory breach exists on the part of the Seller under
> any Assigned Contract. There are no material agreements or arrangements,
> whether written or oral, of the parties relating to any Assigned Contract that
> have not been set forth on Disclosure Statement. To the Knowledge of the
> Seller, each such Assigned Contract is legal, valid, binding and enforceable
> against the parties thereto in accordance with its terms, except as such
> enforceability may be limited by (i) applicable bankruptcy, insolvency,
> reorganization, moratorium or similar laws from time to time in effect
> affecting the enforcement of creditors' rights generally and (ii) general
> equitable principles with respect to the availability of specific performance
> or other equitable remedies.
> 
> 
> 
>           Section 4.9     Inventory. To the best of Seller's knowledge, the
> Inventory is saleable and usable in the ordinary course of the business of the
> Enhanced Business Services Unit.
> 
> 
> 
>           Section 4.10     Taxes. As of the Closing Date, the Seller will not
> be in default in the filing of any Tax Return relating or pertaining to Taxes
> incurred in connection with the Transferred Assets. To the Seller's Knowledge,
> the Transferred Assets are not subject to any tax liens or tax assessments.
> 
> 
> 
>           Section 4.11     Finders or Brokers
> 
> . The Seller has not utilized the services of any investment banker, broker,
> finder or intermediary in connection with the transactions contemplated hereby
> who might be entitled to a fee or commission in connection with this Agreement
> or upon consummation of the Contemplated Transactions.
> 
> 
> 
> 
> 
>           Section 4.12     Express Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN
> THIS ARTICLE IV, THE SELLER DISCLAIMS ALL WARRANTIES WITH RESPECT TO THE
> TRANSFERRED ASSETS, WHETHER EXPRESSED OR IMPLIED, WRITTEN OR ORAL (INCLUDING,
> WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
> PARTICULAR PURPOSE). AT THE CLOSING, THE SELLER SHALL SELL THE TRANSFERRED
> ASSETS AND BUYER SHALL PURCHASE THE TRANSFERRED ASSETS ON AN "AS IS" AND
> "WHERE IS" BASIS.
> 
> 
> 
>           Section 4.13     RESERVED
> 
> 
> 
>           Section 4.14     ERISA and Benefits  (a) Each Plan maintained in
> connection with the Enhanced Services Business Unit or in which at least one
> of the Transferring Employees participates has made available to Buyer as well
> as any summary plan description, the most recent
> 
>  
> 
> 14
> 
>  
> 
> IRS Form 5500, and, with respect to each Pension Plan, the most recent IRS
> determination letter and any related trust instrument.
> 
>           (b)     To the Knowledge of Seller, with respect to each Plan
> applicable to Transferred Employees each such Plan has been maintained and
> operated in substantial compliance with the applicable requirements of the
> Code and ERISA and the regulations issued thereunder.
> 
> 
> 
>  
> 
> ARTICLE V
> REPRESENTATIONS AND WARRANTIES OF THE BUYER
> 
>           Teltronics represents and warrants to the Seller, that:
> 
> 
> 
>           Section 5.1     Organization; Authority
> 
> . Teltronics is a corporation duly organized, validly existing and in good
> standing under the laws of the state of its incorporation. Teltronics has all
> necessary corporate power and authority, and possesses all Permits necessary
> to own or to lease, and to operate all of its assets and properties and the
> Transferred Assets, and to carry on its business as it is now being conducted
> and as proposed to be conducted. Teltronics has all necessary power and
> authority to purchase and accept the Transferred Assets (including the
> Assigned Contracts), as contemplated by this Agreement, and to execute,
> deliver and perform its obligations hereunder and under the other Transaction
> Documents to which it is a party.
> 
> 
> 
> 
> 
>           Section 5.2     Authorization of Transaction; Non-Contravention
> 
> . (a) Teltronics has duly authorized and approved the Contemplated
> Transactions, and the Buyer has taken all action required by law, its articles
> of incorporation, its bylaws or otherwise to authorize and to approve the
> execution, delivery and performance of this Agreement, the other Transaction
> Documents to which it is to be a party and the documents, agreements and
> certificates executed and delivered by it or to be executed and delivered by
> it in connection herewith and therewith. This Agreement is, and each other
> Transaction Document to which the Buyer is to be a party, when executed and
> delivered by the Buyer at the Closing will be duly executed and delivered by
> the Buyer, and shall constitute a valid and legally binding obligation of the
> Buyer, enforceable against the Buyer, in accordance with its terms, except as
> such enforceability may be limited by (i) applicable bankruptcy, insolvency,
> reorganization, moratorium or similar laws from time to time in effect
> affecting the enforcement of creditors' rights generally, and (ii) general
> equitable principles with respect to the availability of specific performance
> or other equitable remedies. All persons who have executed this Agreement on
> behalf of Teltronics or who will execute on behalf of Teltronics any other
> Transaction Document or other documents, agreements and certificates in
> connection herewith or therewith, have been duly authorized to do so by all
> necessary corporate action.
> 
> 
> 
> 
> 
>           (b)     Neither the execution and delivery of this Agreement or the
> other Transaction Documents, nor the consummation of the Contemplated
> Transactions on the terms and subject to the conditions hereof and thereof,
> will (i) conflict with or result in any violation of or constitute a breach of
> or give rise to a right of termination or cancellation of any of the terms or
> provisions of, or result in the acceleration of any obligation under, or
> constitute a default under any provision of the articles of incorporation or
> bylaws of Teltronics or any contract to which Teltronics is a party; (ii)
> violate any Order against or binding upon, the Buyer or any of its assets; or
> (iii) constitute a
> 
>  
> 
> 15
> 
>  
> 
> violation by Teltronics of any Requirement of Law of any jurisdiction as such
> Requirement of Law relates to Teltronics, its business or any of the
> Transferred Assets or Assumed Liabilities.
> 
>           Section 5.3     Consents and Approvals. No approval, consent, waiver
> or authorization to any Governmental Body, bank, financial or lending
> institution or other Person is required (a) for or in connection with the
> valid execution and delivery by Teltronics of this Agreement or the other
> Transaction Documents to which it is a party or the consummation by Teltronics
> of the Contemplated Transactions, including without limitation, the assignment
> of all Assigned Contracts to the Buyer, (b) for or in connection with the
> sale, transfer, assignment, conveyance, or delivery of
> 
> the Transferred Assets to the Buyer, or (c) as a condition to the legality,
> validity or enforceability as against Teltronics of this Agreement or the
> other Transaction Documents to which it is a party.
> 
> 
> 
>           Section 5.4     Legal Proceedings
> 
> . There is no action, suit, claim, proceeding or investigation pending or, to
> the knowledge of Teltronics threatened against or directly affecting it, which
> either individually or in the aggregate, is likely to have an adverse effect
> on (i) Teltronics' ability to use or operate any of the Transferred Assets in
> a manner consistent with the Seller's operations, (ii) the Buyer's use of any
> of the Transferred Assets for the purposes which they have been used by the
> Seller, or (iii) the Buyer's ability to consummate the Contemplated
> Transactions. The Buyer is not in default with respect to any Order known to
> or served upon the Buyer.
> 
> 
> 
> 
> 
>           Section 5.5     Finders or Brokers
> 
> . The Buyer has not utilized the services of any investment banker, broker,
> finder or intermediary in connection with the Contemplated Transactions who
> might be entitled to a fee or commission in connection with this Agreement or
> upon consummation of the Contemplated Transactions.
> 
> 
> 
> 
> 
>           Section 5.6     Buyer's Examination. The Seller has provided the
> Buyer with such access to the records, books, documents, facilities and
> personnel of the Seller as the Buyer has deemed necessary and appropriate in
> order for the Buyer to investigate and examine to its satisfaction the
> business, affairs and properties of the Seller sufficient to make an informed
> decision to purchase the Transferred Assets, to enter into this Agreement and
> to consummate the Contemplated Transactions. The Buyer is capable of
> evaluating the merits and risks of the purchase of the Transferred Assets and
> to enter into the Contemplated Transactions.
> 
> 
> 
>           Section 5.7     Disclaimer. THE BUYER ACKNOWLEDGES AND AGREES THAT
> THE TRANSFERRED ASSETS BEING TRANSFERRED HEREUNDER ARE BEING TRANSFERRED ON AN
> "AS IS, WHERE IS" BASIS "WITH ALL FAULTS," AND THAT EXCEPT AS EXPRESSLY SET
> FORTH IN ARTICLE IV, THE SELLER IS MAKING NO REPRESENTATION OR WARRANTY OF ANY
> KIND, EXPRESSED OR IMPLIED, RESPECTING THE TRANSFERRED ASSETS, AS TO
> MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER MATTER. The
> Buyer acknowledges that the Buyer is fully familiar with the Transferred
> Assets and the Enhanced Services Product Line and acknowledge that any
> projections or pro forma statements are for illustration purposes and do not
> form the basis of any liability or a representation or warranty. The Buyer
> also acknowledges that the potential liability of the Seller for any potential
> breach of such representations and warranties set forth in Article IV is
> limited by the terms of Article XI and Section 13.2.
> 
> 
> 
>  
> 
> 16
> 
>  
> 
>           Section 5.8     Non-Interference with Suppliers. Buyer shall not
> tortiously interfere nor take any actions to tortiously interfere with any
> business relationships between any of the joint ventures in which Seller has
> or had an equity interest (the "Joint Ventures").
> 
> 
> 
>  
> 
> ARTICLE VI
> COVENANTS AFTER THE CLOSING
> 
> 
> 
>           The Seller and the Buyer hereby covenant and agree that after the
> date hereof and except as otherwise agreed to in writing by the other party:
> 
> 
> 
>           Section 6.1     Approvals; Consents. The Seller shall give any
> notices to third parties required to be given by it in connection herewith and
> the Seller and Buyer shall use commercially reasonable efforts to obtain or
> cause to be obtained all material consents, approvals, authorizations and
> waivers required by any applicable Requirement of Law or by any Assigned
> Contracts, to be obtained by the Seller or Buyer in connection with the
> consummation of the sale and transfer by the Seller of the Transferred Assets
> and the other Contemplated Transactions. Without limiting the generality of
> the foregoing, the Seller with cooperation of Buyer shall each use its
> commercially reasonable efforts to obtain the written consents and approvals
> relating to the assignment and release of Seller of the Assigned Contracts.
> 
> 
> 
>           Section 6.2     Commercially Reasonable Efforts. The Seller and the
> Buyer shall each use commercially reasonable efforts to cause all of the
> conditions to the obligations of the other to consummate the Contemplated
> Transactions which are within its control to be met as soon as reasonably
> practicable after the date of this Agreement.
> 
> 
> 
>  
> 
> ARTICLE VII
> RESERVED
> 
> 
> 
>  
> 
> ARTICLE VIII
> RESERVED
> 
> 
> 
>  
> 
> ARTICLE IX
> ADDITIONAL COVENANTS OF THE PARTIES
> 
> 
> 
>           Section 9.1     Publicity. No party shall issue any press release or
> announcement or make any reference to the Contemplated Transactions to any
> third party (except in connection with obtaining requisite consents) without
> the prior written consent of the other party, which consent shall not be
> unreasonably withheld; provided, however, that the parties may make such
> disclosure as may be required by law, rule or regulation (including relevant
> securities laws or any listing
> 
>  
> 
> 17
> 
>  
> 
> agreement covering publicity traded securities) in which case the party making
> the release or announcement shall, before making such release or announcement,
> afford the other party a reasonable opportunity to review and comment upon
> such release or announcement.
> 
>           Section 9.2     Cooperation. The parties hereto shall cooperate with
> each other and will use their commercially reasonable good faith efforts to
> promptly prepare, execute and file all necessary documentation, to effect all
> applications, notices, petitions, and filings, and to obtain as promptly as
> practicable all permits, consents and approvals and authorizations of all
> third Persons and Governmental Bodies which are necessary or advisable to
> consummate the Contemplated Transactions.
> 
> 
> 
>           Section 9.3     Access to Information. The Seller shall have the
> right following the Closing Date to have reasonable access to such books,
> records and accounts, including financial and tax information, correspondence,
> production records, employment records and other similar information as are
> transferred to the Buyer pursuant to the terms of this Agreement for the
> purposes of concluding its involvement in the Enhanced Services Business Unit
> and for complying with its obligations under applicable securities, tax,
> employment or other laws and regulations, which right of access shall continue
> for such period of time following the Closing as is necessary to enable the
> Seller to comply with such obligations. At any time after the Closing Date
> that the Buyer proposes to destroy any such materials or information, the
> Buyer shall first notify the Seller and the Seller shall be entitled to
> receive such materials or information proposed to be destroyed.
> 
> 
> 
>           Section 9.4     Cooperation in Litigation. Each party hereto will
> fully cooperate with the other in the defense or prosecution of any litigation
> or proceeding which may be instituted hereafter against or by such party
> relating to or arising out of the conduct of the Enhanced Services Business
> Unit prior to or after the Closing Date (other than litigation arising out the
> transactions contemplated by this Agreement). The party requesting such
> cooperation shall pay the reasonable out-of-pocket expenses (including
> reasonable legal fees and disbursements) of the party providing such
> cooperation and of its officers, directors, employees and agents reasonably
> incurred in connection with providing such cooperation, but shall not be
> responsible to reimburse the party providing such cooperation.
> 
> 
> 
>           Section 9.5     Performance of Assigned Contracts. Following the
> Closing, the Buyer shall diligently perform, and shall cause its Affiliates
> diligently to perform, their respective obligations under the Assigned
> Contracts. To the extent that an Assigned Contract is not novated in
> connection with the Closing, the Buyer shall use commercially reasonable
> efforts to enter into novation agreements or to otherwise have the Seller
> released from all obligations under such Assigned Contracts. If for whatever
> reason the parties are unable to assign any of the contracts identified in
> Schedule 2.1(a)(vii), the Assigned Contracts to Buyer, then Seller and Buyer
> agree to execute either a mutually acceptable Subcontract Agreement, or
> mutually acceptable Supply Agreement all of which shall be in substantial
> forms to Exhibit K or J, respectively, to enable Seller to perform and fulfill
> their unassignable contracts. The selection of a subcontract or supply
> agreement shall be at the mutual agreement of Seller and Buyer.
> 
> 
> 
>           Section 9.6     Employees and Employee Benefit Plans. (a) Effective
> as of the Closing Date, the employment of each employee of the Enhanced
> Services Business Unit listed on
> 
>  
> 
> 18
> 
>  
> 
> Disclosure Statement ("Transferring Employees") shall cease and the
> Transferring Employees shall immediately become employees of Buyer. Nothing in
> this Agreement shall create any obligation on the part of Buyer to continue
> the employment of any Transferring Employee for any period of time.
> 
>           (b)     Except as otherwise required by applicable law, as of the
> Closing Date all Transferring Employees shall cease participation in all
> Welfare Plans sponsored or maintained by Seller or any of their affiliates and
> shall cease active participation and the accrual of benefits under, any
> Pension Plan sponsored or maintained by Seller or any of its affiliates.
> 
> 
> 
>           (c)     Commencing on the Closing Date, Transferring Employees shall
> be eligible for those Plans and other employee benefits in effect for
> similarly situated existing employees of Buyer. Buyer shall credit
> Transferring Employees for their length of service with Seller and any of
> their affiliates for all employment and benefit purposes, including for
> purposes of eligibility, vesting, and any pre-existing condition limitations
> under Buyer's Plans. Buyer shall credit Transferring Employees with any
> amounts paid under Seller's Plans prior to the Closing Date toward
> satisfaction of applicable deductibles or out-of-pocket maximums under the
> corresponding Welfare Plans of Buyer for Calendar Year 2000. Buyer shall be
> responsible for providing each Transferring Employee (and each such employee's
> qualified beneficiaries within the meaning of section 4980B(f) of the Code)
> who has a "qualifying event" (within the meaning of section 4980B(f) of the
> Code) on or after the Closing Date with the continuation of group health
> coverage required by section 4980B(f) of the Code.
> 
> 
> 
>           (d)     After the Closing Date, Buyer shall have the liability and
> obligation for, and neither Seller nor any of its affiliates shall have any
> liability or obligation for any short-term or long term disability, sick pay
> or salary continuation benefits for Transferring Employees maintained by Buyer
> for its employees.
> 
> 
> 
>           (e)     Seller shall be responsible for all liabilities or
> obligations under the Worker Adjustment and Retraining Notification Act and
> similar state and local rules, statutes and ordinances resulting from the
> Closing. Buyer shall be responsible for all liabilities or obligations under
> the Worker Adjustment and Retraining Notification Act and similar state and
> local rules, statutes and ordinances resulting from Buyer's actions following
> the Closing. Upon request, Seller shall advise Buyer of the number of
> employees at each Business facility of the Seller or its affiliates during the
> sixty-day period ending on the Closing Date.
> 
> 
> 
>           (f)     The Buyer shall have the obligation and liability for any
> workers' compensation or similar workers' protection claims of the
> Transferring Employees incurred on or after the Closing Date.
> 
> 
> 
>           (g)     The parties shall effectuate a trust-to-trust transfer of
> account balances of Transferring Employees under the Harris Corporation
> Retirement Plan ("Seller's Savings Plan") to a tax-qualified defined
> contribution plan maintained by Buyer ("Buyer's Savings Plan") as follows. As
> soon as practical after the Closing Date, Seller shall cause the account of
> each Transferring Employee who participates in Seller's Savings Plan to be
> valued. As of the date such accounts are valued assets equal to such value
> will be transferred to the trust maintained under
> 
>  
> 
> 19
> 
>  
> 
> Buyer's Savings Plan. Such transferred assets shall be in cash(except to the
> extent such assets include promissory notes evidencing outstanding loan
> balances of the Transferring Employees) and shall be in accordance with
> section 414(l) of the Code. Prior to, and as a condition of, any transfer of
> assets from the Seller's Savings Plan to Buyer's Savings Plan, each party
> shall provide the other with satisfactory evidence that its plan is
> tax-qualified within the meaning of section 401(a) of the Code. As of the
> transfer date, Buyer will be liable for the payment of benefits accrued by and
> transferred in respect of the Transferring Employees under the Seller's
> Savings Plan.
> 
> 
> 
>           
> 
> (h)     No Transferring Employee or other current or former employee of the
> Seller or its affiliates including any beneficiary or dependent thereof, or
> any other person not a party to this Agreement, shall be entitled to assert
> any claim hereunder.
> 
> 
> 
> 
> 
>           Section 9.7     Personnel Records. Buyer and Seller acknowledge that
> Buyer is entitled to inspect the personnel and related employment files on the
> premises of Seller of any of the current employees of the business who are
> offered employment by the Buyer and who thereafter accept employment with the
> Buyer. Buyer acknowledges that some of this information may be considered to
> be confidential under State and/or Federal law. Buyer agrees it will keep all
> information obtained from Seller strictly confidential and it will be
> maintained (and disclosed, if at all) in strict compliance with all applicable
> State and Federal laws.
> 
> 
> 
>           Section 9.8     Substitution of Surety Bonds and Letters of Credit.
> Buyer shall use commercially reasonable efforts to, at or prior to Closing,
> substitute its own fidelity, surety or similar bonds, bank guarantees and
> letters of credit for those posted by Seller on behalf of the Enhanced
> Services Business Unit listed in the Disclosure Statement (the "Surety
> Bonds"), such that Seller's bonds, guarantees, and/or letters of credit may be
> cancelled or released upon the Closing. Buyer hereby indemnifies and shall
> hold the Seller harmless from any liability or expense arising from its
> failure to observe and fulfill the requirements of this Section 9.9.
> 
> 
> 
>           Section 9.9     Non-Compete. Seller agrees, for a period of three
> (3) years that it will not compete directly or indirectly with Buyer in the
> Market (as defined below). For purposes of this Section 9.9, the term Market
> shall be the 20-20 Switch Technology or ClearView Call Center Technology as it
> exists on Closing Date. Market shall not include air traffic control
> applications, department of defense contracts or internal use by Seller.
> 
> 
> 
>           Section 9.10     Accounts Receivable Collection. Buyer and Seller
> acknowledge and agree that the outstanding accounts receivables relating to
> the Assigned Contracts (the "Outstanding Accounts Receivables") that exist as
> of the Closing Date and which are listed in the Disclosure Statement are
> considered Excluded Assets. However, Buyer and Seller agree that any monies
> received as payment under the Assigned Contracts shall be immediately paid to
> Seller until such time as Seller has been reimbursed the total dollar value of
> the Outstanding Accounts Receivables. Buyer shall be solely responsible for
> any and all disputes regarding which invoices a customer to the Assigned
> Contracts may claim the payments have been submitted for.
> 
> 
> 
>           Section 9.11     Nonassignable Leases. If, for whatever reason, the
> Salt Lake City Lease is not fully assignable to Buyer, Buyer shall not amend,
> modify, or change such nonassignable lease without the written consent of
> Seller.
> 
> 
> 
>  
> 
> 20
> 
>  
> 
>           Section 9.12     No Set-Off. The Buyer acknowledges and agrees that
> whether or not it has claims hereunder or under any other Transaction Document
> it shall not withhold or off-set any amount due under the Secured Promissory
> Note or the Transition Services Agreement and that all
> 
> payments under the Secured Promissory Note shall be made without set-off or
> counterclaim under any circumstances and in such amounts as may be necessary
> in order that all such payments shall not be less than the amounts otherwise
> specified to be paid thereunder.
> 
> 
> 
>           Section 9.13     Real Property Subleases. Seller and Buyer agree
> that effective as of the date of this Agreement, Seller, as sublessor shall
> sublease to Buyer and Buyer shall sublease from Seller, as sublessor the
> following:
> 
> 
> 
>           (a)     Whitestone Lease in accordance with each and every one of
> its terms through December 31, 2000;
> 
> 
> 
>           (b) Seller's lease in Atlanta, Georgia in accordance with each and
> every one of its terms through July 30, 2000, for [$1].
> 
> 
> 
>           (c) Seller's lease in Novato, California, previously used for the
> Seller's ESBU, in accordance with each and every one of its terms through
> ninety (90) days for $1.
> 
> 
> 
>           Section 9.14     Source Code/OCR Generation. Seller shall use its
> good faith efforts to identify and retrieve any and all source code held by a
> third party. Seller shall use its best efforts to locate and retrieve the OCR
> Generator which Seller believes may be located in Russia.
> 
> 
> 
>           Section 9.15     Prepaid Deposits. Buyer hereby agrees, covenants,
> warrants that Buyer shall pay, reimburse or otherwise fully indemnify Seller,
> for, from and against any of the amounts described as prepaid deposits related
> to the customers listed in the Disclosure Schedule in the event Buyer fails or
> refuses to perform its obligations under the Assigned Contracts for any such
> customer for which a prepaid deposit was previously received by Seller.
> 
> 
> 
>           Section 9.16     Performance Bond. Buyer hereby agrees, warrants,
> and covenants that it shall indemnify; hold harmless and otherwise fully pay
> the costs incurred by Seller as a result of the customer redeeming performance
> bonds identified in Schedule 9.9.
> 
> 
> 
>           Section 9.17     Digital Telephone Systems, Inc. Seller shall change
> the name of Seller's subsidiary known as of the Closing Date as Digital
> Telephone Systems, Inc.
> 
> 
> 
>  
> 
> ARTICLE X
> RESERVED
> 
> 
> 
>  
> 
> 21
> 
>  
> 
> 
> 
>  
> 
> ARTICLE XI
> INDEMNIFICATION
> 
> 
> 
>           Section 11.1     Indemnification by the Seller. (a) Following the
> Closing, the Seller shall be liable for, shall indemnify the Buyer, its
> officers, directors, Affiliates and employees for, shall hold
> 
> harmless, protect and defend the Buyer, its officers, directors, Affiliates or
> employees from and against, and shall reimburse the Buyer, its officers,
> directors, Affiliates and employees for, any and all Buyer's Damages (as
> defined in Section 11.1(b)); provided, however, that the maximum obligation in
> respect of indemnification for Buyer's Damages payable by the Seller hereunder
> shall not exceed an amount equal to fifty percent (50%) of the amount of
> Purchase Price paid to the Seller except for Buyer's Damages in respect of:
> (i) Seller's representations in Sections 4.1, 4.2, 4.4 and 4.7 of this
> Agreement and (ii) willful breach of a covenant contained herein in which each
> case indemnification for Buyer's Damages will not be so limited and further,
> provided, that such indemnification is also limited as set forth in Section
> 11.4, Section 13.2 and Section 13.14.
> 
> 
> 
>           (b)     The term "Buyer's Damages" means all Damages sustained,
> incurred or suffered by the Buyer, its officers, directors, Affiliates or
> employees after the Closing resulting from or arising in connection with: (i)
> any misrepresentation by the Seller contained in or made pursuant to this
> Agreement in any certificate, instrument or agreement delivered to the Buyer
> as part of the Closing under this Agreement; or (ii) any breach of warranty or
> any default in the performance of any covenant or obligation of the Seller
> under this Agreement.
> 
> 
> 
>           Section 11.2     Indemnification by the Buyer. (a) Following the
> Closing, the Buyer shall be liable for, shall indemnify the Seller and its
> officers, directors, Affiliates and employees for, shall hold harmless,
> protect and defend the Seller and its officers, directors, Affiliates and
> employees, from and against, and shall reimburse the Seller for, any and all
> Seller's Damages (as defined in Section 11.2(b)).
> 
> 
> 
>           (b)     The term "Seller's Damages" means all Damages sustained,
> incurred or suffered by the Seller and its officers, directors, Affiliates and
> employees, resulting from or arising in connection with: (i) any
> misrepresentation by the Buyer contained in or made pursuant to this Agreement
> or in any certificate, instrument or agreement delivered to the Seller as part
> of the Closing under this Agreement; (ii) any breach of warranty or any
> default in the performance of any covenant or obligation of the Buyer under or
> in connection with this Agreement; (iii) any Assumed Liability; or (iv)
> Buyer's default under either Salt Lake City Lease or Whitestone Lease or
> Sublease should either lease not be novated to Buyer and subleased by Seller
> to Buyer; or (v) Seller's inability to collect any Outstanding Accounts
> Receivables relating to an Assigned Contracts where such inability to collect
> arises out of Buyer's performance or failure to perform such Assigned
> Contract; or (vi) any claim or liabilities by or to a party under an Assigned
> Contract, including but not limited to any claims relating to the breach
> thereof arising after the Closing.
> 
> 
> 
>           Section 11.3     Matters Involving Third Parties, Etc. (a) Following
> the Closing, if any legal proceeding shall be instituted, or any claim or
> demand made, against an indemnified party or a party which proposes to assert
> that the provisions of this Article XI apply (the Indemnified Party") such
> Indemnified Party shall give prompt written notice of the claim to the party
> obliged or alleged to be so obliged so to indemnify such Indemnified Party
> (the "Indemnitor "). The omission
> 
>  
> 
> 22
> 
>  
> 
> so to notify such Indemnitor, however, shall not relieve such Indemnitor from
> any duty to indemnify which otherwise might exist with regard to such claim
> unless (and only to the extent that) the omission to notify materially
> prejudices the ability of the Indemnitor to assume the defense of such claim.
> After any Indemnitor has received notice from an Indemnified Party that a
> claim has been asserted against such Indemnified Party, the Indemnitor shall
> promptly pay to the Indemnified Party the amount of such Damages in accordance
> with and subject to the provisions of this Section; provided, however, that no
> such payment shall be due during any period in which the Indemnitor is
> contesting in good faith either its obligation to make such indemnification or
> the amount of Damages payable, or both. After any Indemnitor has received
> notice from an Indemnified Party that a claim has been asserted against it by
> a third party, the Indemnitor shall have the right, upon giving written notice
> to the Indemnified Party, to participate in the defense of such claim and to
> elect to assume the defense against the claim, at its own expense, through the
> Indemnified Party's attorney or an attorney selected by the Indemnitor and
> approved by the Indemnified Party, which approval shall not be unreasonably
> withheld; provided, however, that it shall be a condition to such election to
> assume such defense that (i) the Indemnitor shall provide the Indemnifying
> Party with reasonable evidence that the Indemnitor will have the financial
> resources to defend against the claim and to fulfill its indemnification
> obligations hereunder, and (ii) the claim involves only money damages and does
> not seek an injunction or other equitable relief. If the Indemnitor fails to
> give prompt notice of such election, then the Indemnitor shall be deemed to
> have elected not to assume the defense of such claim and the Indemnified Party
> may defend against the claim with its own attorney.
> 
> 
> 
>           (b)     If the Indemnitor so elects to participate in the defense of
> such claim or to assume the defense against a claim and the conditions of the
> proviso of Section 11.3(a) are satisfied, then the Indemnified Party will
> cooperate and make available to the Indemnitor (and its representatives) all
> employees, information, books and records in its possession or under its
> control which are reasonably necessary or useful in connection with such
> defense; and if the Indemnitor shall have elected to assume the defense of a
> claim, then the Indemnitor shall have the right to compromise and settle in
> good faith any such claim provided that the conditions of Section 11.3(a) are
> satisfied and further provided such release or settlement contains an
> unconditional release of the Indemnified Party. If such conditions are not
> satisfied and such unconditional release not obtained, then the Indemnitor
> will not compromise or settle such action, suit, proceeding, or claim without
> the prior written consent of the Indemnified Party, which consent shall not be
> unreasonably withheld or delayed. If the Indemnitor is conducting the defense
> of a claim, the Indemnified Party may retain separate co-counsel at its cost
> and expense and participate in such defense.
> 
> 
> 
>           (c)     If the Indemnitor does not elect to assume or is deemed to
> have elected not to assume the defense of a claim or in the event any of the
> conditions in the proviso to Section 11.3(a) above becomes unsatisfied then:
> (i) the Indemnified Party shall have the right to conduct such defense; (ii)
> the Indemnified Party shall have the right to compromise and to settle, in
> good faith, the claim without the prior consent of the Indemnitor; (iii) the
> Indemnitor will periodically reimburse the Indemnified Party for costs
> (including reasonable legal fees); and (iv) if it is ultimately determined
> that the claim of loss which shall form the basis of such judgment or
> settlement is one that is validly an obligation of the Indemnitor that elected
> not to assume the defense, then such Indemnitor shall be bound by any ultimate
> judgment or settlement as to the existence and the amount of the claim and the
> amount of said judgment or settlement (including the
> 
>  
> 
> 23
> 
>  
> 
> costs and expenses of defending such claims) shall be conclusively deemed for
> all purposes of this Agreement to be a liability on account of which the
> Indemnified Party is entitled to be indemnified hereunder, subject to any
> limits on the right to be so indemnified hereunder. Upon the determination of
> liability under and subject to Section 11.1 or 11.2 hereof, the appropriate
> party shall within thirty (30) days of such determination, pay the amount of
> such claim.
> 
>           Section 11.4     Limits; Sole Remedy, Etc.
> 
> (a) There shall be no payment of Buyer's Damages under this Article XI until
> the aggregate amount of all such obligations shall exceed $100,000, at which
> time, subject to any limits on the right to be so indemnified, all such
> obligations in excess of $100,000 will become due and payable. There shall be
> no payment of Seller's Damages under this Article XI until the aggregate
> amount of all such obligations shall exceed $100,000, at which time all such
> obligations in excess of $100,000 will become due and payable.
> 
> 
> 
> 
> 
>           (b)     No party shall be liable to the other for any breach of
> representation or warranty to the extent (i) such breach of representation or
> warranty is disclosed in any Transaction Document or any exhibit or schedule
> thereto, (ii) a party has actual specific knowledge in fact that the other
> party is in breach of such representation or warranty on the Closing Date, or
> (iii) a claim for any such breach of representation or warranty is asserted
> after the applicable period of survival of such representation or warranty set
> forth in Section 13.2.
> 
> 
> 
>           (c)     Following the Closing, the sole and exclusive remedy with
> respect to a breach of representation or warranty contained in this Agreement
> shall be to seek indemnification under this Agreement in accordance with the
> terms hereof.
> 
> 
> 
>           Section 11.5     Mitigation. The Parties shall cooperate with each
> other with respect to resolving any claim or liability with respect to which
> one Party is obligated to indemnify the other Party hereunder, including by
> making commercially reasonable efforts to mitigate or resolve any such claim
> or liability. In the event that any Party shall fail to make such commercially
> reasonable efforts to mitigate or resolve any claim or liability, then
> notwithstanding anything else to the contrary contained herein, the other
> Party shall not be required to indemnify any Person for any Damages that could
> reasonably be expected to have been avoided if such party, as the case may be,
> had made such efforts.
> 
> 
> 
>  
> 
> ARTICLE XII
> RESERVED
> 
> 
> 
>  
> 
> 24
> 
>  
> 
> 
> 
> 
> 
>  
> 
> ARTICLE XIII
> MISCELLANEOUS PROVISIONS
> 
> 
> 
>           Section 13.1     Costs and Expenses. Except as otherwise provided
> herein, each party shall pay its own expenses in connection with the
> preparation and performance of the terms of this Agreement. The provisions of
> this Section shall survive the termination of this Agreement.
> 
> 
> 
>           Section 13.2     Survival of Representations and Warranties; and
> Covenants. The representations and warranties contained herein or in any
> certificate, statement, document or instrument furnished hereunder or under
> the other Transaction Documents except for representations and warranties set
> forth in Sections 4.1, 4.2, 4.7 and 4.10 shall survive the Closing for a
> period of nine (9) months following the Closing Date, after which all
> liability with respect to such
> 
> representations and warranties shall terminate, except as to any alleged
> inaccuracy or breach thereof of which any party prior to the expiration of
> such period, shall have advised the other party in writing, specifying in
> reasonable detail the representation or warranty that is alleged to be
> inaccurate or breached. The right of a party to seek indemnification hereunder
> with respect to any representation or warranty of the other party shall remain
> in effect for the period specified in this Section with respect to such
> representation or warranty. The covenants of the Buyer and the Seller shall
> continue in full force and effect in accordance with their respective terms.
> 
> 
> 
>           Section 13.3     Governing Law. This Agreement shall be governed by,
> and construed and enforced in accordance with, the laws of the State of
> Florida without giving effect to the conflicts of laws provisions thereof.
> 
> 
> 
>           Section 13.4     Notices. All notices, consents, requests,
> instructions, approvals and other communications which may be or are required
> to be given, served or sent by either party pursuant to this Agreement, shall
> be in writing and shall be delivered personally, or sent by nationally
> recognized overnight courier service, or by registered or certified mail,
> return receipt requested, postage prepaid, addressed as follows: (a) if to the
> Buyer: to Teltronics, Inc., Attention: President and CEO; Teltronics, Inc.,
> 2150 Whitefield Industrial Way, Sarasota, FL 34243; or (b) if to the Seller:
> to Harris Corporation, 1025 West NASA Boulevard, Melbourne, Florida,
> Attention: Corporate Secretary, with a copy to Harris Corporation - Network
> Support Division, 1025 West NASA Boulevard, Melbourne, Florida 32919
> Attention: President. Each party may designate by notice in writing as
> aforesaid a new address to which any notice, demand, request or communication
> may thereafter be so given, served or sent. Each notice, demand, request or
> communication which shall be mailed, sent, or delivered in the manner
> described above, shall be deemed sufficiently given, served, sent or received
> for all purposes at such time as it is delivered to the addressee (with the
> return receipt, or the delivery receipt being deemed conclusive confirmation
> of such delivery) or at such time as actual delivery is refused by the
> addressee upon presentation.
> 
> 
> 
>           Section 13.5     Severability. If any term, provision, covenant or
> restriction of this Agreement is held by a court of competent jurisdiction to
> be illegal, invalid, void or unenforceable, then the remainder of the terms,
> provisions, covenants and restrictions of this Agreement shall remain in full
> force and effect.
> 
> 
> 
>  
> 
> 25
> 
>  
> 
>           Section 13.6     Dispute Resolution. (a) If a dispute arises out of
> or relates to this Agreement, or the breach thereof, the parties agree to use
> their commercially reasonable good faith efforts to have their respective
> management resolve such dispute within a reasonable time through negotiations
> and efforts by the affected parties. If such dispute cannot be resolved by
> negotiation, the parties agree to subject the dispute to a sole mediator
> selected by the parties, or, if the parties are unable to agree to the sole
> mediator, the parties agree to submit the dispute to Enhanced Services
> Business Unit under the rules of the American Arbitration Association ("AAA").
> If not thus resolved, the dispute will be referred to a sole arbitrator
> selected by the parties within ninety (90) days after the conclusion of
> Enhanced Services Business Unit, or in the absence of agreement on such
> selection, to AAA arbitration which shall be governed by the United States
> Arbitration Act.
> 
> 
> 
>           (b)     Any resolution reached through Enhanced Services Business
> Unit or award arising out of arbitration (i) shall be limited to a holding for
> or against a party, and affording such monetary
> 
> remedy as is deemed equitable, just and within the scope of this Agreement or
> the other Transaction Documents; (ii) may not include special, consequential
> or punitive damages; (iii) may in appropriate circumstances include injunctive
> relief; and (iv) may be entered in court in accordance with the United States
> Arbitration Act. The arbitrator may not limit, expand or otherwise modify the
> terms of this Agreement or the other Transaction Documents.
> 
> 
> 
>           (c)     The laws of the State of Florida shall apply to any Enhanced
> Services Business Unit, arbitration, or litigation (for specific performance
> or interim measures as set forth in paragraph (e) arising under this
> Agreement. All disputes and matters arising under, in connection with, or
> incident to this Agreement which are to be litigated, if at all, shall be
> litigated in and before the Federal District Court for the Middle District of
> Florida.
> 
> 
> 
>           (d)     In the event of a dispute hereunder, which is submitted to
> Enhanced Services Business Unit, arbitration or which is litigated, the
> prevailing party in such dispute shall be entitled to recover from the other
> party all of its costs and expenses incurred in connection therewith,
> including reasonable attorneys' and experts' fees. The determination of the
> prevailing party and the reasonable fees may be made by the mediator,
> arbitrator(s) or court, as applicable.
> 
> 
> 
>            (e)     A request by a party to a court for interim measures or
> specific performance necessary to preserve a party's rights and remedies for
> resolution pursuant to this Section shall not be deemed a waiver of the
> obligation to mediate or agreement to arbitrate.
> 
> 
> 
>           (f)     The parties, their representatives, other participants and
> the mediator or arbitrator shall hold the existence, content and result of
> Enhanced Services Business Unit or arbitration in confidence.
> 
> 
> 
>           Section 13.7     No Third Party Beneficiary
> 
> . This Agreement is entered into solely for the benefit of the parties hereto,
> and in the case of Article XI hereof, the other Indemnified Parties and the
> provisions of this Agreement shall be for the sole and exclusive benefit of
> such parties and their respective successors and permitted assigns. No Person
> not a party hereto or their successors and permitted assigns (including
> employees or creditors of the Seller) shall be entitled to enforce any
> provisions hereof or exercise any right hereunder.
> 
> 
> 
> 
> 
>  
> 
> 26
> 
>  
> 
>           Section 13.8     Sales and Transfer Taxes. All sales and transfer
> Taxes (including Taxes, if any, imposed upon the transfer of personal
> property) and other Taxes, filing, recording and registration fees and similar
> fees payable in connection with the transactions contemplated hereby shall be
> paid by the Buyer when due on or following the Closing Date. The provisions of
> this Section shall survive the termination of this Agreement.
> 
> 
> 
>           Section 13.9     Waiver. Neither the waiver by either of the parties
> hereto of a breach of or a default under any one or more of the provisions of
> this Agreement, nor the failure of either of the parties, on one or more
> occasions, to enforce any of the provisions of this Agreement or to exercise
> any right or privilege hereunder shall thereafter be construed as a waiver of
> any subsequent breach or default of a similar nature, or as a waiver of any
> such provisions, rights or privileges hereunder.
> 
> 
> 
>           Section 13.10     Assignment; Amendment. Neither the Buyer nor the
> Seller shall assign any of their rights or obligations under this Agreement
> whether by written agreement or by operation of law (including by merger or
> sale of all or substantially all assets), without the prior written consent of
> the other. This Agreement shall be binding upon and shall inure to the benefit
> of the parties and their respective successors and permitted assigns. No
> provision of this Agreement may be amended, modified, waived, discharged or
> terminated except by written agreement duly executed by each of the parties.
> 
> 
> 
>           Section 13.11     Entire Agreement. This Agreement and the
> Transaction Document embody and constitute the entire agreement and
> understanding between the parties with respect to the subject matter hereof
> and supersede and cancel any prior oral or written agreement, letter of intent
> (including the Letter dated May 10, 2000), proposal executed or delivered by
> or on behalf of any of the parties or understanding related to the subject
> matter hereof.
> 
> 
> 
>           Section 13.12     Counterparts. This Agreement may be executed in
> one or more counterparts, and it shall not be necessary that the signature of,
> or on behalf of, each party, or that the signatures of all persons required to
> bind any party, appear on each counterpart, but it shall be sufficient that
> the signature of, or on behalf of, each party, or that the signatures of the
> persons required to bind any party, appear on one or more such counterparts.
> All counterparts shall constitute one and the same instrument. It shall not be
> necessary in making proof of this Agreement or any counterpart hereof to
> produce or account for any of the other counterparts.
> 
> 
> 
>           Section 13.13     No Set-Off. Neither party hereto shall have any
> right to set-off any amounts due under this Agreement against any claims or
> amounts due to the other party under any other arrangement between or among
> the parties.
> 
> 
> 
>           Section 13.14     Limitation of Liability. UNDER NO CIRCUMSTANCES
> SHALL THE SELLER OR BUYER BE LIABLE UNDER ARTICLE XI OR OTHERWISE, FOR ANY
> INDIRECT, SPECIAL INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOSSES, INCLUDING
> WITHOUT LIMITATION LOST PROFITS OR LOST SALES OR REVENUES.
> 
> 
> 
>           Section 13.15     Independent Contractor; Reliance on Counsel. Each
> party hereto is an independent contractor, and nothing contained in this
> Agreement shall be construed to be inconsistent with this relationship or
> status. Neither party owes a fiduciary duty to the other.
> 
>  
> 
> 27
> 
>  
> 
> Nothing in this Agreement shall be in any way construed to constitute either
> party as the agent employee, or representative of the other. As an independent
> contractor, each party has relied on its own expertise or the expertise of its
> legal, financial, technical, or other advisors. No party has relied upon any
> oral representation of any other party in entering into this Agreement. All
> discussions, estimates, pro forma financial statements or projections
> developed by a party during the course of negotiating the terms and conditions
> of this Agreement or the other Transaction Documents are by way of
> illustration only, are not binding or enforceable against the other party in
> law or equity and do not form the basis of any liability or a representation
> or warranty.
> 
>           Section 13.16     No Partnership or Joint Venture, etc. The parties
> expressly do not intend to form a partnership or joint venture under any
> applicable laws. Nothing in this
> 
> Agreement shall be in any way construed to constitute either party as an
> agent, employee or representative of the other.
> 
> 
> 
>           Section 13.17     Specific Performance. The Seller and Buyer
> acknowledge and agree that irreparable damage would occur in the event that
> any of the provisions of this Agreement were not performed in accordance with
> their specific terms or were otherwise breached. Accordingly, the parties
> shall be entitled to an injunction or injunctions to prevent or to cure
> breaches of such provisions and to enforce specifically, such terms and
> provisions , this being in addition to any other remedy to which they may be
> entitled at law or in equity.
> 
> 
> 
>           Section 13.18 Audit Fees. Buyer shall be responsible for the payment
> of any and all Ernst & Young audit fees incurred for SEC compliance purposes.
> Any such fees in excess of THREE HUNDRED THOUSAND DOLLARS ($300,000) shall be
> the responsibility of Seller. In addition, each Party shall be responsible for
> their own costs and expenses and disbursements.
> 
> 
> 
>  
> 
> 28
> 
>  
> 
>  
> 
>           IN WITNESS WHEREOF, this Asset Sale Agreement has been duly executed
> by the parties hereto on the day and year first above written.
> 
> 
> 
>  
> 
>   BUYER:
> TELTRONICS, INC.
> 
>   By:         /s/ Ewen R. Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President
> 
>  
> 
> SELLER:
> HARRIS CORPORATION
> 
>   By:         /s/Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> 
> 
>  
> 
>  
> 
>  
> 
>  
> 
> 29
> 
>  
> 
> EXHIBIT A
> 
> FORM OF ASSUMPTION AGREEMENT
> 
> 
> 
>  
> 
>  
> 
>           THIS ASSUMPTION AGREEMENT, is dated as of June 30, 2000 (this
> "Agreement"), between Harris Corporation a Delaware corporation (the
> "Seller"), on the one hand, and Teltronics, Inc., a Delaware corporation (the
> "Buyer"), on the other hand.
> 
> 
> 
> W I T N E S E T H:
> 
> 
> 
>           WHEREAS, Seller is transferring certain of its assets of its
> Enhanced Services Business Unit (as defined in the Asset Sale Agreement) to
> the Buyer pursuant to the terms of the Asset Sale Agreement, dated as of June
> 30, 2000 by and among the Buyer, on the one hand, and Seller, on the other
> hand (the "Asset Sale Agreement"); and
> 
> 
> 
>           WHEREAS, in partial consideration therefore, the Asset Sale
> Agreement requires that the Buyer assume the Assumed Liabilities (as defined
> in the Asset Sale Agreement).
> 
> 
> 
>           NOW THEREFORE, in consideration of the transfer of the assets to the
> Buyer and for other good and valuable consideration, the receipt and
> sufficiency of which are hereby acknowledged, the parties hereto, intending to
> be legally bound, hereby agree as follows (capitalized terms used herein
> without definition shall have the meanings attributed thereto in the Asset
> Sale Agreement):
> 
> 
> 
>           1.          Assumption. The Buyer hereby expressly assumes and
> undertakes to perform, pay and discharge all of the Assumed Liabilities
> including but not limited to the Assigned Contracts under and in accordance
> with the Asset Sale Agreement. Notwithstanding the above, nothing in this
> Agreement shall require the Buyer to pay, perform or discharge any Assumed
> Liabilities that it is in good faith contesting or causing to be contested.
> Except for the Assumed Liabilities, Buyer assumes no other debt, liability or
> obligation of Seller.
> 
> 
> 
>           2.          Further Assurances. The Buyer shall, at any time and
> from time to time after the Closing Date, upon the reasonable request of
> Seller promptly and duly execute and deliver any and all such further
> agreements and instruments as Seller may reasonably request to obtain the full
> benefits of this Agreement and of the rights and powers herein granted
> relating to the assumption of the Assumed Liabilities.
> 
> 
> 
>           3.          No Third Party Beneficiaries. Nothing herein expressed
> or implied is intended or shall be construed to confer upon or give to any
> person, other than the parties hereto, any rights or remedies under or by
> reason of this Agreement.
> 
> 
> 
>           4.          Governing Law. This Agreement shall be governed by,
> construed and enforced in accordance with the internal laws of the State of
> Florida, without regard to the conflict of laws provisions thereof.
> 
> 
> 
> 
> 
> 
> 
> 1
> 
> 
> 
> 
> 
> 
> 
> 
> 
>           5.          Amendments. Neither this Agreement nor any of the terms
> hereof may be terminated, amended or waived orally, but only by an instrument
> in writing executed by each of the parties hereto.
> 
> 
> 
>           6.          Severability. If any term or provision of this Agreement
> is held by a court of competent jurisdiction or other authority to be invalid,
> void or unenforceable, the remainder of the terms and provisions of this
> Agreement shall be in no way affected, impaired or invalidated.
> 
> 
> 
>           7.          Successors and Assigns. The provisions hereof shall
> inure to the benefit and be binding upon the parties hereto and their
> respective successors and assigns. The assignment of this Agreement shall not
> relieve the assigning party of its obligations without the written consent of
> the other party.
> 
> 
> 
>           8.          Counterparts. This Agreement may be executed in two or
> more counterparts, each of which shall be deemed an original, but all of which
> together shall constitute one and the same instrument.
> 
> 
> 
>           IN WITNESS WHEREOF, Harris Corporation and Teltronics, Inc. each has
> caused this Assumption Agreement to be executed by its duly authorized officer
> as of the date first written above.
> 
> 
> 
> 
> 
> 
> 
> 
> 
>   HARRIS CORPORATION
> 
>   By:         /s/Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division  
> 
> 
> TELTRONICS, INC.
> 
>   By:         /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President
> 
> 
> 
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> 
> 
> 
> 
> 
> EXHIBIT B
> 
> FORM OF BILL OF SALE
> 
> 
> 
>  
> 
>  
> 
>           KNOW ALL MEN BY THESE PRESENTS, that HARRIS CORPORATION, a Delaware
> corporation ("Seller"), for good and valuable consideration, receipt and
> sufficiency of which is hereby acknowledged, pursuant to the Asset Sale
> Agreement, dated as of June 30, 2000, (the "Agreement") by and among Seller
> and TELTRONICS, INC., a Delaware corporation ("Buyer"), does hereby grant,
> sell, convey, assign, transfer and deliver unto Buyer, to have and to hold
> forever (capitalized terms used herein but not otherwise defined shall have
> the respective meaning ascribed to such terms in the Agreement)the following:
> 
> 
> 
>           All of the right, title and interest of the Seller as of the date
> hereof, in and to the Transferred Assets (as term is defined in Article 2 of
> the Agreement).
> 
> 
> 
>           Seller covenants that it will from time to time, at its expense,
> make, execute and deliver such instruments, acts, consents and assurances as
> Buyer may reasonably request to more effectively sell, convey, transfer to and
> invest in Buyer all of Seller's right, title and interest in and to the
> Transferred Assets.
> 
> 
> 
>           Seller further covenants and agrees that the covenants herein
> contained shall be binding upon their successors and assigns.
> 
> 
> 
>           IN WITNESS WHEREOF, this Bill of Sale has been duly executed and
> delivered by a duly authorized officer of Seller as of this 30th day of June,
> 2000.
> 
> 
> 
> 
> 
>  
> 
>   HARRIS CORPORATION
> 
>   By:         /s/Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President - Network Support Division
> 
> 
> 
> 
> 
> EXHIBIT C
> 
> FORM OF CONTRACT ASSIGNMENT
> 
> 
> 
>  
> 
>           THIS CONTRACT ASSIGNMENT ("Assignment") is made and entered into as
> of this 30th day of June, 2000 by and between TELTRONICS, INC., a Delaware
> corporation ("Buyer "), and HARRIS CORPORATION, a Delaware corporation
> ("Seller"), and
> 
> 
> 
> W I T N E S S E T H:
> 
> 
> 
>           WHEREAS, pursuant to that certain Asset Sale Agreement dated as of
> June 30, 2000, (the "Agreement") by and between Buyer and Seller, Buyer has
> agreed to purchase the Transferred Assets (as defined in the Agreement); and
> 
> 
> 
>           WHEREAS, pursuant to the terms of the Agreement, Seller has agreed
> to assign the Transferred Assets to Buyer.
> 
> 
> 
>           NOW, THEREFORE, for good and valuable consideration, the receipt and
> sufficiency of which are hereby acknowledged, the parties hereto promise and
> agree as follows:
> 
> 
> 
>           1.          Seller hereby assigns and transfers to Buyer all
> Seller's right, title and interest in and to the Transferred Assets .
> 
> 
> 
>           2.          Buyer hereby accepts the assignment from Seller of each
> of the Transferred Assets.
> 
> 
> 
>           3.          This Assignment shall be binding on and inure to the
> benefit of the parties hereto and their respective successors and assigns.
> 
> 
> 
>           4.          Notice shall be deemed given to either of the parties if
> notice is given in the manner set forth in the Agreement.
> 
> 
> 
>           5.          This Agreement shall be governed by and construed in
> accordance with the internal laws of Florida.
> 
>  
> 
>           IN WITNESS WHEREOF, the undersigned have executed this Assignment as
> of the date set forth above.
> 
>  
> 
> 
> 
>   SELLER:
> HARRIS CORPORATION
> 
>   By:         /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division  
> 
> 
> BUYER:
> TELTRONICS, INC.
> 
>   By:         /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President and CEO
> 
> 
> 
> 
> 
> 
>  
> 
> EXHIBIT D
> 
> 
> 
> FORM OF PATENT ASSIGNMENT
> 
> 
> 
>  
> 
>           WHEREAS, HARRIS CORPORATION, a Delaware corporation, acting through
> its Network Support Division, ("Assignors"), is the owner of the patents
> described in the attached Schedule A ("Assigned Patents"); and
> 
>           WHEREAS, TELTRONICS, INC., a Delaware corporation, ("Assignee"),
> having an office at 2150 Whitfield Industrial Way in Sarasota, Florida, is
> desirous of acquiring the Assigned Patents;
> 
>           NOW THEREFORE, for good and valuable consideration to the Assignors
> paid, the receipt and sufficiency of which is hereby acknowledged, the
> Assignor assigns to the Assignee, its successors and assigns, all right, title
> and interest in and to the Assigned Patents, subject to any licenses
> previously granted by Assignor, together with the rights of recovery for past
> infringement thereof, including the right to sue for and collect damages for
> its own use, the same to be held and enjoyed by Assignee for its own use and
> benefit and the use and benefit of its successors and assigns, fully and
> entirely as the same would have been held and enjoyed by Assignors had this
> sale and assignment not been made.
> 
> 
> 
>           EXECUTED this 30th day of June 2000, at Melbourne, Florida, USA.
> 
> 
> 
> 
> 
> 
>   HARRIS CORPORATION
> Network Support Division
>  
> 
> By:         /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
>  
> 
> 
> 
> STATE OF FLORIDA
> COUNTY OF BREVARD
> 
> 
> 
>           The foregoing instrument was acknowledged before me this 30th day of
> June, 2000, by Daniel R. Pearson, President of the Network Support Division of
> Harris Corporation, a Delaware corporation, on behalf of the corporation. He
> is personally known to me.
> 
> 
> 
>  
> ___________________________________
> 
> 
> 
> 
> 
> 
> EXHIBIT E
> 
> RESERVED
> 
> 
> 
> 
> 
> 
> EXHIBIT F
> 
> 
> 
> FORM OF LICENSE AGREEMENT
> 
> 
> 
> 
>  
> 
>           This License Agreement is made as of June 30, 2000, (the "License
> Agreement") by and between TELTRONICS, INC., a Delaware corporation
> ("Licensor"), and HARRIS CORPORATION, a Delaware corporation, acting through
> its Communications Products Division ("Licensee").
> 
> 
> 
> WITNESSETH:
> 
>           WHEREAS, Licensor and Licensee have entered into an Asset Sale
> Agreement, dated as of June 30, 2000, for the sale and other transfer of
> certain tangible and intangible assets from Licensee to Licensor ("Asset Sale
> Agreement"); and
> 
> 
> 
>           WHEREAS, pursuant to the Asset Sale Agreement, Licensee will
> transfer to Licensor certain of the Intellectual Property Rights used in the
> Enhanced Services Business Unit (as defined in the Asset Sale Agreement); and
> 
> 
> 
>           WHEREAS, the Licensor wishes to grant back to Licensee a
> non-exclusive license to certain of the Intellectual Property Rights
> transferred to Licensor pursuant to terms and conditions of the Asset Sale
> Agreement.
> 
> 
> 
>           NOW, THEREFORE, in consideration of the premises, representations,
> warranties, mutual covenants and agreements hereinafter set forth, and for
> good and valuable consideration the receipt and sufficiency of which are
> hereby acknowledged, the Licensee and Licensor hereby covenant and agree as
> follows.
> 
> 
> 
>  
> 
> TERMS OF AGREEMENT
> 
> 
> 
> 1.
> 
> Licenses Back to Licensee
> Licensor agrees to grant, and hereby grants, to Licensee a non-exclusive,
> world-wide, royalty-free, irrevocable, non-transferable (except as permitted
> herein) license to practice under the Intellectual Property Rights, excluding
> the Trademarks, transferred to Licensor under the Asset Sale Agreement to
> make, have made, use, sell, lease and otherwise dispose of products and to
> distribute, make copies of and make derivative works of, all software and
> related documentation, provided such is not prohibited under, or contrary to
> the terms of Section 9.9 Non-Compete of the Asset Sale Agreement.
> 
> Licensor acknowledges and agrees that Licensee's products and services for air
> traffic control applications and those of the type presently being provided by
> Licensee under contract with the U.S. Dept. of Defense and follow-on contracts
> and future generations thereof, and use of the related software, documentation
> and applications, including but not limited to those listed on Annex A hereto,
> are deemed to be permissible under the Non-Competition Agreement.
> 
> 
> 2.
> 
> 
> Improvements
> The parties agree to develop a mutually acceptable plan to meet periodically
> for the purpose of exchanging information relating to their respective
> Improvements which have been reduced to practice and which would reasonably
> have application in the other party's products as described in this Agreement
> and in the Asset Sale Agreement. Neither party shall be obligated to disclose
> information to the other party if prohibited by law or if contrary to existing
> contract or customer approval.
> 
> Any information submitted pursuant hereto shall be subject to a mutually
> acceptable non- disclosure agreement, unless otherwise indicated in writing by
> the submitting party. "Improvements" shall mean enhancements, upgrades and
> other changes, such as those made under engineering change orders which result
> in substantially the same functions as in the original products, excluding
> major redesigns or replacement products.
> 
> To the extent it is permitted to do so, and to do so without an obligation to
> pay fees or royalties to a third party, each party agrees, under mutually
> acceptable terms and conditions to grant to the other party a non-exclusive,
> royalty free, non transferable, worldwide license to practice under the
> granting party's intellectual property rights to make, have made, use, sell,
> lease and otherwise dispose of its Improvements as a part of the other party's
> products, as described in this Agreement and in the Asset Sale Agreement.
> 
> Th respective obligations of the parties to grant licenses hereunder such
> apply only for a period of three (3) years following the Closing Date, unless
> extended under mutual agreement between the parties.
> 
> 
> 3.
> 
> 
> Limited Warranty and Disclaimer of Liability
> NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INCIDENTAL,
> CONSEQUENTIAL, INDIRECT, OR OTHER SIMILAR DAMAGES ARISING FROM BREACH OF
> CONTRACT, NEGLIGENCE, OR ANY OTHER LEGAL THEORY EVEN IF OTHER PARTY OR ITS
> AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
> 
> 
> 4.
> 
> 
> Governing Law, Severability
> This Agreement shall be construed in accordance with and governed for all
> purposes by the laws and public policies of the State of Florida applicable to
> contracts executed and to be wholly performed within such State. In case any
> one or more of the provisions contained in the Agreement shall, for any
> reason, be held to be invalid, illegal, or unenforceable shall not affect any
> other provision of this Agreement, but this Agreement shall be construed as if
> such invalid, illegal, or unenforceable provision had never been contained
> herein.
> 
> 
> 5.
> 
> 
> Assignment
> Neither party shall assign or otherwise transfer their respective rights or
> obligations under this License Agreement without the other, except for a
> transfer to a subsidiary or affiliate or as such transfer or assignment is
> made as a part of the sale or other transfer of substantially all of the
> business assets to which the respective licenses granted herein apply. Any
> attempted assignment not assented in the manner provided for herein shall be
> null and void.
> 
> 
> 6.
> 
> 
> Notices
> All notices under this License Agreement shall be in writing, and shall be
> effective when delivered to the party at the address first shown above by
> prepaid certified, air mail, return receipt requested, or by Fax. If to
> Licensee, shall be sent to Corporate Secretary, Harris Corporation, 1025 West
> NASA Boulevard, Melbourne, Florida, 32919, Attention: Scott Mikuen, if to
> Licensor, to President and CEO, Teltronics, Inc., 2150 Whitfield Way,
> Sarasota, Florida 34243; the recipient's answerback reply at both the
> beginning and end of a fax message shall establish delivery.
> 
> 
> 7.
> 
> 
> Integration
> The foregoing is the entire Agreement of the parties with respect to the
> subject matter hereof and may not be modified, amended, supplemented,
> canceled, or discharged except by written instrument executed by the party
> affected thereby.
> 
> 
> 
> 
> 
> 
> AGREED TO BY:
> LICENSEE
> 
> HARRIS CORPORATION
> LICENSOR
> 
> TELTRONICS, INC.
> 
> By:          /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> Date:      June 30, 2000
> 
> By:          /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President and CEO
> 
> Date:      June 30, 2000
> 
> 
> 
> 
> 
> EXHIBIT G
> 
> 
> 
> LEASE ASSIGNMENT
> 
> 
> 
>  
> 
>           KNOW ALL MEN BY THESE PRESENTS, that Harris Corporation, a Delaware
> corporation ("Assignor"), for and in consideration of the sum of $10.00 and
> other good and valuable consideration in hand paid by Teltronics, Inc, a
> Delaware corporation ("Assignee"), the receipt and sufficiency of which is
> hereby acknowledged, hereby assigns, transfers and conveys unto Assignee,
> effective July 1,2000, all of the Assignor's right, title and interest in that
> certain written Commercial Lease Agreement (including any renewals,
> modifications, or extensions thereof) ("Lease"), dated April 27, 1999 between
> Mecham Parkview Associates, L.L.C., Fong Parkview Associates, L.L.C, dba
> Parkview Plaza Office Building as Lessor, and Assignor, as Lessee for the
> rental of approximately 5800 square feet of space located at 2180 South 1300
> East, Salt Lake City, Utah 84106 ("Leased Premises"), together with all and
> singular the premises therein mentioned and described, to have and to hold the
> same for and during the remainder of the term of the Lease. Assignor covenants
> that Assignor's interest in the Lease is free from all other gifts, grants,
> bargains, sales, leases, and encumbrances, made or created by the Assignor.
> Assignee covenants to assume all obligations and responsibilities arising
> under the Lease with respect to any matter occurring or accruing from and
> after the date of this Agreement.
> 
> 
> 
>           NOTWITHSTANDING the foregoing, Lessor and Assignee agree that upon
> execution of this Agreement that the Assignor shall be fully relieved of any
> and all responsibilities, obligations and liabilities of any nature, arising
> under the Lease with respect to any matters occurring or accruing from and
> after the date of this Agreement. Upon execution of this Agreement, the
> Assignee shall hereafter, at all times be fully responsible and liable to
> Lessor for all of the obligations of Lessee occurring or accruing from and
> after the date of this Agreement under the terms, provisions and covenants of
> the Lease. This Agreement shall be construed to constitute a novation of the
> Lease and a full release of Assignor from the further performance of its
> obligations as the Lessee under the Lease occurring or accruing from and after
> the date of this Agreement.
> 
> 
> 
> 1
> 
>  
> 
>           Assignee does hereby covenant and agree for itself and for its
> successors and assigns to perform all of the covenants and obligations
> occurring or accruing from and after the date of this Agreement required to be
> performed by the Lessee under the Lease the same as if Assignee had been named
> as Lessee therein.
> 
> 
> 
>  
> 
>           Signed at ______________________, this 30th day of June, 2000.
> 
> 
> 
> 
>   ASSIGNOR:
> HARRIS CORPORATION, a Delaware corporation
> 
> By:          /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:        Daniel R. Pearson
> Title:          President     ASSIGNEE:
> TELTRONICS, INC.,
> 
> By:          /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:       Ewen Cameron
> Title:          President and CEO
> 
> 
> 
> 
> 
> 
> 
>           The undersigned hereby consents to the terms and conditions of the
> Assignment of Lease set forth above.
> 
> 
> 
>   LESSOR:
> MECHAM PARKVIEW ASSOCIATES, L.L.C.
> FONG PARKVIEW ASSOCIATES, L.L.C.
>           dba
> PARKVIEW PLAZA OFFICE BUILDING
> 
> By:            
> 
> --------------------------------------------------------------------------------
> 
> Name:       
> Title:          
> Date:       
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> 
> 
> 
> EXHIBIT H
> 
> 
> 
> FORM OF TRANSITION SERVICES AGREEMENT
> 
>  
> 
>           THIS TRANSITION SERVICES AGREEMENT ("Agreement") is made as of June
> 30, 2000 by and between HARRIS CORPORATION, a Delaware corporation having
> offices at 1025 West NASA Boulevard, Melbourne, FL 32919 ("Harris") and
> TELTRONICS, INC, a Delaware corporation, having an office at Sarasota, FL
> ("Buyer").
> 
>  
> 
> R E C I T A L S
> 
> 
> 
>           WHEREAS,
> 
> Buyer and Harris entered into an Asset Sale Agreement dated as of June 30,
> 2000, wherein Buyer has purchased and Harris has sold certain assets relating
> to Harris' Enhanced Services Business Unit, ("Asset Sale Agreement"); and
> 
> 
> 
> 
> 
>           WHEREAS,
> 
> Buyer desires to purchase from Harris certain manufacturing, procurement,
> sales order support, training and sustaining engineering services previously
> used in connection with Harris' operation of the Enhanced Services Business
> Unit (ESBU) following the Closing of the Asset Sale Agreement, for a
> transition period; and
> 
> 
> 
> 
> 
>           WHEREAS
> 
> , Harris will provide all transition services at its Florida facilities or in
> Novato, California, in both cases, using Florida based employees; and
> 
> 
> 
> 
> 
>           WHEREAS,
> 
> the manufacturing test equipment purchased by Buyer under the Asset Sale
> Agreement is located at Seller's, Florida facilities, and it is the parties
> intent to physically transfer this equipment to Buyer's facility upon
> completion of Seller's transition services activities identified herein; and
> 
> 
> 
> 
> 
>           NOW, THEREFORE, in consideration of the foregoing and the mutual
> covenants hereinafter set forth, the Parties agree as follows:
> 
> 
> 
>  
> 
> ARTICLE
> 
> 1
> 
> 
> 
> INTERPRETATION
> 
> 
> 
> 1.1
> 
>           Definitions. For the purposes of this Agreement the following terms
> have the meanings set forth in this Section 1.1:
> 
> 
> 
> 
> 
> "Agreement" means this transition services agreement, the attached Schedule A
> and any agreement or schedule supplementing or amending this agreement. The
> words "hereto", "herein," "hereof," "hereby" and "hereunder" and similar
> expressions refer to this Agreement and not to any particular section or
> portion of it. References herein to an Article, Section or Schedule refer to
> the applicable Article, Section or Schedule of this Agreement.
> 
> 
> 
> 
> 
> 
> 
> 1
> 
> 
> 
> 
> 
> "Asset Sale Agreement" means the Asset Sale Agreement between Harris
> Corporation and Buyer dated June 30, 2000 whereby Buyer acquired from Harris
> certain of its assets of the Enhanced Services Business Unit.
> 
> 
> 
> "Buyer" means Teltronics, Inc., a Delaware corporation.
> 
> 
> 
> "Closing Date" means June 30, 2000.
> 
> 
> 
> "Harris" means Harris Corporation, a Delaware corporation.
> 
> 
> 
> "Invoiced Amount" has the meaning attributed to it in Section 6.1.
> 
> 
> 
> "Parties" means Harris and Buyer and "Party" means either one of them.
> 
> 
> 
> "Place of Business" means the offices of Harris located at Palm Bay, Melbourne
> and Malabar Florida and Camarillo, California.
> 
> 
> 
> "Operations" means the business conducted by Buyer following the Closing Date
> using the assets purchased by Buyer under the Asset Sale Agreement using the
> assets purchased by Buyer.
> 
> 
> 
> "Prices of Transition Services" means the price charged by Harris for
> providing such service or Service(s) and or Materials, as described in
> Schedule A.
> 
> 
> 
> "Services" means the services set out in Schedule A which outline the nature
> of the services to be made available by Harris to assist Buyer in operating
> the Operations during the Transition Period.
> 
> 
> 
> "Transition Period" means the periods, described as follows, from the Closing
> Date which the Parties have agreed to for the provision of Services, provided
> that, some Services will only be provided as requested and at the rates
> identified in Schedule A as Price of Transition Services.
> 
> 
> 
>  
> 
> ARTICLE
> 
> 2
> SCHEDULES
> 
> 
> 
> 
> 
> 2.1          Schedules
> 
> . The following schedule forms part of this Agreement.
> Schedule A Description of Services/Price of Services.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE
> 
> 3
> ACCESS TO SERVICES
> 
> 
> 
> 
> 
> 3.1          Access to Services
> 
> . During the Transition Period and subject to the terms herein contained, each
> Party will use reasonable efforts to request from or make available to the
> other Party, as applicable, the Services on an as and when needed basis during
> normal business hours or such hours as may otherwise be agreed upon by the
> Parties.
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> 
> 
> 3.2          Acknowledgement by Parties
> 
> . Buyer acknowledges that the Services are provided by Harris at the request
> of Buyer to assist Buyer in administrating and operating as soon as possible
> the Operations on a stand alone basis free of any dependence on the personnel
> and resources needed by Harris to operate the remainder of its operations.
> 
> 
> 
> 
> 
> 3.3          No Liability
> 
> . Harris is providing the Services on the understanding that it assumes no
> liability or responsibility to Buyer or any person claiming through Buyer,
> arising from or in connection with the Services except for any liability
> suffered by Buyer by reason of the gross negligence, willful misconduct of
> Harris, or failure of Harris to exercise professional care in the provision of
> the Services. Furthermore, Harris assumes no liability or responsibility
> whatsoever, with respect to the Buyer's equipment while located at Harris
> facilities nor shall Harris be responsible for any of the results of the
> services performed.
> 
> 
> 
> 
> 
> Buyer agrees that none of Harris or its affiliates and their respective
> directors, officers, agents, and employees (each, a "Harris Indemnified
> Person") shall have any liability, whether direct or indirect, in contract or
> tort or otherwise, to Buyer for or in connection with the Services rendered or
> to be rendered by any Harris Indemnified Person pursuant to this Agreement, or
> any Harris Indemnified Person's actions or inaction's in connection with any
> such Services, with respect to the Buyer's use or operation of Buyer's
> equipment or the results of the services conducted by Harris and the
> transactions contemplated hereby, except for damages which have resulted from
> such Harris Indemnified Person's gross negligence, willful misconduct or
> failure to exercise professional care in connection with any such Services,
> actions, or inactions. The sole remedy of Buyer for any claim relating to the
> performance or nonperformance of the Services or damage (whether personal
> injury or property ) resulting from Harris' use of Buyer's equipment shall be
> a refund by Harris to Buyer of any charges or fees paid for the applicable
> Service. In addition, in no event shall either party be liable to the other
> for special, punitive, incidental, or consequential damages arising out of
> this Agreement. HARRIS MAKES no REPRESENTATIONS OR WARRANTIES, EXPRESS OR
> IMPLIED, AND HARRIS SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES WITH RESPECT
> TO THE agreement SERVICES TO BE PROVIDED HEREUNDER OR USE OF THE BUYER'S
> EQUIPMENT.
> 
> 
> 
> Buyer agrees to indemnify and hold harmless each Harris Indemnified Person
> from and against any damages in connection with the provision of Services or
> resulting from Harris' use of the Buyer's equipment; provided that Buyer will
> not be responsible for any damages incurred by any Harris Indemnified Person
> that have resulted from such Harris Indemnified Person's gross negligence,
> willful misconduct or failure to exercise professional care in connection with
> any of the Services, actions, or inactions referred to above.
> 
> 
> 
> 3.4          Use of Services
> 
> . In using the Services, Buyer will use its best efforts not to disrupt or
> adversely affect Harris' ability to administer and operate its businesses. The
> Parties will cooperate with each other in achieving this objective.
> 
> 
> 
> 
> 
> 3.5          No Representation
> 
> . Harris does not make any representation or give any warranty as to whether
> the provision of the Services is adequate to service Buyer's needs to
> administer and operate the Operations during the Transition Period. With
> respect to materials and workmanship, Harris will not ship any materials or
> finished goods to a customer until said
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 3
> 
> 
> 
> 
> 
> materials or finished goods have successfully passed Quality Control
> inspections or tests compliant with ISO 9000.
> 
> 
> 
> 3.6          Good Faith Obligations
> 
> . The Parties acknowledge and agree that the provision of the Services during
> the Transition Period will require the good faith of each Party in achieving
> their mutual objectives without disrupting the other Party's ability to
> administer and operate its own business.
> 
> 
> 
> 
> 
> 3.7          Services to be Provided
> 
> . All Services to be provided during the Transition Period will take place at
> the Place of Business or at the Novato ESBU site, unless otherwise agreed in
> writing by the Parties.
> 
> 
> 
> 
> 
> 3.8          Conduct of Businesses
> 
> . Except as otherwise expressly provided herein, Harris will administer and
> operate the remainder of its operations separate and apart from the Operations
> and Buyer will administer and operate the Operations separate and apart from
> the remainder of Harris' operations.
> 
> 
> 
> 
> 
> 3.9          Liability.
> 
> Buyer shall be solely responsible for the cost of removal and transportation
> of the Buyer's equipment from Harris' facilities. In addition, Buyer shall be
> solely responsible for any and all damages resulting from Harris use or
> operation of the Buyer's equipment.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE
> 
> 4
> TERMINATION OF AGREEMENT
> 
> 
> 
> 
> 
> 4.1          Termination of Agreement
> 
> . Except for the obligations of each Party to pay the other Party for the
> Invoiced Amount, this Agreement will terminate and be of no further effect
> upon the termination of the Transition Period.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE
> 
> 5
> KEEPING OF RECORDS
> 
> 
> 
> 
> 
> 5.1          Keeping of Records
> 
> . Harris will keep records in accordance with its then normal accounting
> procedures documenting the Price of Transition Services incurred hereunder for
> a period of one year following the end of the Transition Period. Upon
> reasonable notice by the Buyer, Harris will make copies of such records
> available for inspection by the Buyer at Buyer's expense during regular
> business hours and at the office where such records are normally kept.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE 6
> REIMBURSEMENT FOR SERVICES
> 
> 
> 
> 6.1
> 
>           Reimbursement for Services. Buyer will reimburse Harris for the
> Price of Transition Services incurred in providing the Services during the
> Transition Period. At the end of every Harris FY period (July 28, Aug. 25,
> Sept. 29, etc.) Harris will deliver to the Buyer an invoice setting forth the
> Price of Transition Services (the "Invoiced Amount"). In the event that Buyer
> 
> 
> 
> 
> 
> 
> 
> 4
> 
> 
> 
> 
> 
> elects to selectively terminate any of the Services described in Schedule "A"
> prior to the expiration of the Transition Period because such Service is no
> longer required by Buyer, Buyer will pay the applicable Price of Transition
> Services for the Transition Services to the extent that Buyer has utilized
> them.
> 
> 
> 
> 6.2          Payment
> 
> . Buyer will pay to Harris the Invoiced Amount within 30 days of receipt of
> the invoice thereof.
> 
> 
> 
> 
> 
> 6.3          Invoice Binding
> 
> . The Price of Transition Services calculation set forth in the invoice
> referred to in Section 6.1 will be prima facie evidence of the amount owing by
> Buyer to Harris hereunder absent manifest error. Any challenge by Buyer as to
> the accuracy to the Invoiced Amount will not release Buyer from its obligation
> to pay the Invoiced Amount within the period provided under Section 6.2
> pending resolution of the matter in dispute in accordance with Article 7.
> 
> 
> 
> 
> 
> 6.4          Maximum Service
> 
> . In no event shall Buyer be authorized to request Transition Services which
> exceed the total price of FOUR HUNDRED THOUSAND DOLLARS ($400,000.00) a month
> for labor.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE 7
> DISPUTE RESOLUTION
> 
> 
> 
> 7.1
> 
>           Dispute Resolution. In the event of any dispute arising under this
> Agreement, the Parties will undertake to use reasonable commercial efforts,
> with due regard to the concerns of each Party regarding the time of settlement
> of the dispute, to refer discussion of the matters constituting the dispute to
> working parties formed by the Parties, who will have 14 days to resolve the
> issue. If the working parties fail to resolve the dispute within such two week
> period, then the dispute will be referred to the senior executives of the
> Parties, who will have one week to resolve the issue, failing which the
> Parties will be free to pursue such remedies at law or equity as they may be
> entitled to.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE
> 
> 8
> CONFIDENTIAL INFORMATION
> 
> 
> 
> 
> 
> 8.1.          Confidential Information.
> 
> Buyer and Harris acknowledge that, in connection with the provision of the
> Services, they each have access to, have received or will receive from each
> other tangible and intangible property which is confidential and or
> proprietary to Harris or Buyer. Both Parties agree that, as a material
> provision of this Agreement, they will exercise all reasonable care to
> safeguard such property and prevent disclosure or misuse of same. At any time
> requested by Buyer, Harris shall promptly return all tangible property of
> Buyer and shall continue to treat as confidential for a period of three (3)
> years after termination of this Agreement all intangibles received from Buyer.
> At any time requested by Harris, Buyer shall promptly return all tangible
> property of Harris and shall continue to treat as confidential for a period of
> three (3) years after termination of this Agreement all intangibles received
> from Harris. No Party shall knowingly publish or disseminate to any third
> party any of any other Party's
> 
> 
> 
> 
> 
> 
> 
> 5
> 
> 
> 
> 
> 
> confidential information. Each document in printed or electronic form or other
> media which contains confidential information shall be stamped with a
> confidential legend.
> 
> 
> 
> Notwithstanding the other provisions of this Section of this Agreement,
> nothing received by any of the Parties hereunder shall be construed as
> confidential information which:
> 
> 
> 
>           8.1.1
> 
>           is published or otherwise made available to the public other than by
> breach of this Agreement by a Party hereto; or
> 
> 
> 
> 
> 
>           8.1.2
> 
>           is rightfully received by one Party hereunder from a third Party not
> obligated under this Agreement, and without confidential limitation; or
> 
> 
> 
> 
> 
>           8.1.3
> 
>           is approved for release by the Party designating the information as
> confidential information; or
> 
> 
> 
> 
> 
>           8.1.4
> 
>           is known to the Party receiving the confidential information prior
> to its first receipt of the same from the other Party; or
> 
> 
> 
> 
> 
>           8.1.5
> 
>           is independently developed by the Party receiving the confidential
> information; or
> 
> 
> 
> 
> 
>           8.1.6
> 
>           the receiving party reasonably believes that it is required to be
> disclosed to comply with applicable law, rule or regulation or court order or
> other compulsory process of a court or other governmental body.
> 
> 
> 
> 
> 
>           In the event that Section 8.1.6 is applicable, the receiving Party
> shall make commercially reasonable efforts to notify the disclosing party, in
> writing, of its intention to disclose allowing a reasonable period prior to
> such intended disclosure, where the receiving Party reasonably believes that
> such notice can be provided without violating applicable law, rule or
> regulation or court order or other compulsory process of a court or other
> governmental body, so that the disclosing Party may take such action as it
> deems appropriate to protect its confidential information.
> 
>  
> 
> ARTICLE 9
> MISCELLANEOUS
> 
> 
> 
> 9.1          Notices
> 
> . Any notices hereunder will be sufficiently given if delivered personally or
> sent by facsimile transmission or overnight or expedited courier, addressed as
> follows, or to such other address of which the addressee party may have given
> notice:
> 
> 
> 
> 
> 
>                          To Buyer:
>                           Attention:
>                           Facsimile Number:
> 
> 
> with copies to:
> 
>                          Attention:
>                           Facsimile Number:
> 
> 
> 
> 
> 
> 6
> 
> 
> 
> 
> 
> 
> 
> To Harris:          Harris Corporation
>                           1025 West NASA Boulevard
>                           Melbourne, Florida 32919
>                            Attention:   Corporate Secretary
> 
> 
> 
> with copies to:    Harris Corporation
>                           1025 West NASA Boulevard
>                           Melbourne, Florida 32919
>                            Attention:   Scott T. Mikuen, Esq.
>                           Facsimile Number: (321) 727-9234/9636
> 
> 
> 
> Unless otherwise specified in this Agreement, such notices or other
> communications will be deemed received on the first Business Day following
> delivery or receipt by facsimile transmission.
> 
> 
> 
> 9.2          Assignment
> 
> . No Party may assign any right, benefit or obligation arising under this
> Agreement without the prior written consent of the other Party, such consent
> not to be unreasonably withheld.
> 
> 
> 
> 
> 
> 9.3          Entire Agreement, Amendments, Schedules
> 
> . This Agreement and all agreements and instruments to be delivered by the
> Parties pursuant hereto, represent the entire understanding and agreement
> between the Parties with respect to the subject matter hereof and supersede
> all prior oral and written and all contemporaneous oral negotiations,
> representations, warranties, commitments and understandings between the
> Parties. The Parties may amend or modify this Agreement, in such manner as may
> be agreed upon, only by a written instrument executed by the Parties.
> 
> 
> 
> 
> 
> 9.4          Expenses
> 
> . Except as otherwise expressly provided in this Agreement, the Parties will
> each pay their own expenses in connection with this Agreement and the
> transactions contemplated hereby.
> 
> 
> 
> 
> 
> 9.5          Independent Contractor
> 
> . Each Party is an independent contractor and nothing contained in this
> Agreement will be construed to be inconsistent with this relationship or
> status. Neither Party owes a fiduciary duty to the other. Nothing in this
> Agreement will be in any way construed to constitute either Party as the
> agent, employee or representative of the other. As an independent contractor,
> each Party has relied on its own expertise or the expertise of its legal,
> financial, technical or other advisors.
> 
> 
> 
> 
> 
> 9.6           Force Majeure and Work Stoppages.
> 
> No Party shall be liable in any manner for failure or delay upon fulfillment
> of all or part of this Agreement, directly or indirectly owing to any cause
> beyond its control, including, but not limited to, acts of God, governmental
> orders or restriction, war, threat of war, warlike conditions, fire,
> hostilities, sanctions, revolution, riot, looting, strike, lockout, accident,
> interruption of transportation or inability to obtain necessary labor,
> materials, or facilities.
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 7
> 
> 
> 
> 
> 
> 9.7          No License. Nothing contained in this Agreement shall be
> construed as granting, by implication, estoppel or otherwise, any licenses or
> rights under any patents, copyrights, works or other legally protectable
> proprietary rights (present or future) of either Party hereto to the other
> Party.
> 
> 
> 
> 9.8          Governing Law
> 
> . This Agreement will be governed by and construed and enforced in accordance
> with the laws of Florida without giving effect to its conflicts of laws
> provisions thereof.
> 
> 
> 
> 
> 
> 9.9          Section Heading
> 
> . The Section headings are for the convenience of the Parties and in no way
> alter, modify, amend, limit, or restrict the contractual obligations of the
> Parties.
> 
> 
> 
> 
> 
> 9.10          Waiver
> 
> . No consent or waiver, expressed or implied, by a Party to or of any breach
> or default by the other Party in the performance by the other Party of its
> obligations hereunder will be deemed or construed to be a consent or waiver to
> or of any other breach or default in performance of such other Party
> hereunder.
> 
> 
> 
> 
> 
> 9.11          Further Assurance
> 
> . The Parties will with reasonable diligence do all things and provide all
> reasonable assurances as may be required to consummate the transactions
> contemplated by this Agreement as may be reasonably necessary or desirable to
> effect the purpose of this Agreement and to carry out its provisions.
> 
> 
> 
> 
> 
>  
> 
>           IN WITNESS WHEREOF, this Agreement has been duly executed by the
> Parties as of and on the date first above written.
> 
> 
> 
> 
> 
>   TELTRONICS, INC.,
> 
> By:        /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:         President and CEO    
>   HARRIS CORPORATION
> 
> By:        /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> 
> 
> 
> 
> 
> 8
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> EXHIBIT I
> 
> RESERVED
> 
> 
> 
> 
> 
> 
> 
> EXHIBIT J
> 
> 
> 
> FORM OF
> 
> SUPPLY AGREEMENT
> 
>  
> 
>  
> 
> This Supply Agreement ("Agreement") is entered into as of June 30, 2000, by
> and between Teltronics, Inc., a Delaware corporation ("Supplier") and Harris
> Corporation, a Delaware corporation, acting through its Network Support
> Division ("Harris").
> 
> 
> 
> In consideration of the mutual agreements and covenants herein contained, the
> parties, intending to be legally bound, agree as follows:
> 
> 
> 
> 1. SALE AND PURCHASE
> 
> 
> During the term of this Agreement, Supplier agrees to provide Harris any of
> Supplier's products at Supplier's lowest prices that Supplier provide the same
> product to any other customer.
> 
> Harris shall order products by issuing written purchase orders to Supplier.
> Such purchase orders will be subject to written acceptance by Supplier and,
> upon acceptance, will constitute a binding agreement between Supplier and
> Harris on the terms and conditions included herein. The terms and conditions
> of this Agreement will prevail over any inconsistent wording on purchase order
> forms. Supplier shall make best efforts to meet the quantities and shipping
> dates specified by Harris in each purchase order; however, Supplier shall
> notify Harris as soon as practicable when quantities or shipping dates differ
> from those specified by Harris.
> 
> 
> 
> 2. PRICES/TAXES
> 
> 
> 
> All prices are exclusive of shipping and insurance charges which shall be
> billed separately.
> 
> 
> 
> All prices are exclusive of all sales, use, excise, and other taxes, duties or
> charges.
> 
> 
> 
> 3. PAYMENT/FINANCING
> 
> 
> 
> Payment terms shall be determined on a per order basis. All payments shall be
> made to Harris not later than within the agreed to number of days from date of
> invoice. Late payments shall result in the assessment of a late charge equal
> to one and one half (1 1/2%) percent per month on any outstanding balance, or
> the maximum amount of interest chargeable by law, whichever is less.
> 
> 
> 
> 
> 
> 
> 1
> 
> 
> 
> 
> 
> 4. EQUIPMENT WARRANTY
> 
> 
> 
> Supplier shall extend its standard commercial warranty to Harris for each
> respective product ordered by Harris.
> 
> 
> 5. TITLE AND RISK OF LOSS
> 
> 
> 
> Risk of loss for all Equipment sold under this Agreement shall pass to Harris
> at time of delivery as defined herein.
> 
> 
> 6. RESERVED
> 
> 
> 7. CHANGE, CANCELLATION, AND TERMINATION
> 
> 
> 
> In the event Harris desires to modify a purchase order, it shall submit a
> written change order to Supplier. Each change order is effective upon written
> acceptance by Supplier.
> 
> 
> 
> If Harris cancels a purchase order within 30 days prior to scheduled shipment
> date, Harris shall pay to Supplier a restocking fee of five (5%) percent of
> the total purchase price of the canceled purchase order.
> 
> 
> 8. ASSIGNMENT
> 
> 
> 
> Neither party may assign this Agreement in whole or in part without the prior
> written consent signed by an officer of the other party. Such consent shall
> not be unreasonably withheld.
> 
> 
> 9. GOVERNING LAW, VENUE, AND JURISDICTION
> 
> 
> 
> This Agreement will be governed by and construed in accordance with the laws
> of the State of Florida. The parties agree that any action to enforce any
> provision of this Agreement or arising out of or based upon this Agreement or
> the business relationship between Supplier and Harris will be brought in a
> local or Federal court of competent jurisdiction in the State of Florida.
> 
> 
> 10. ENFORCEABILITY
> 
> 
> 
> If any provision of this Agreement shall be held to be invalid, illegal or
> unenforceable, the validity, legality, or enforceability of the remaining
> provisions shall in no way be affected or impaired.
> 
> 
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> 
> 
> 11. NOTICES
> 
> 
> 
> All notices shall be in writing and shall be delivered or sent by registered,
> certified or express mail, return receipt requested, to the addresses
> indicated in this Agreement or to such other addresses as the parties shall
> specify by giving notice pursuant hereto. A copy of all notices shall be sent
> to Harris Corporation, Attention: __________, __________. A copy of all
> notices shall be sent to Teltronics, Inc., Attention: __________, __________.
> 
> 
> 12. LIMITATION OF LIABILITY
> 
> 
> 
> NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS CONTRACT, UNDER NO CIRCUMSTANCES
> SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL,
> INDIRECT OR CONSEQUENTIAL DAMAGES, AS A RESULT OF A BREACH OF ANY PROVISION OF
> THIS CONTRACT.
> 
> 
> 13. TERM
> 
> 
> 
> This Agreement shall become effective on the date first stated above and shall
> remain in effect for a period of five (5) years thereafter. Upon expiration of
> this five (5) year period, this Agreement shall terminate unless otherwise
> extended by the written Agreement of both parties. Furthermore, either party
> may terminate this Agreement immediately in the event that the other party has
> breached a provision of this Agreement and has failed to cure the breach
> pursuant to Article II or in the event that the other party shall become
> liquidated, dissolved, bankrupt or insolvent, or shall taken any action to be
> so declared.
> 
> 
> 14. AUDIT RIGHTS
> 
> 
> 
> Harris shall have the right to review Supplier's books and records in the
> event Harris has a reasonable basis to question whether the prices charged to
> Harris are the lowest prices offered to other customers of Supplier. In the
> event Harris is charged in excess of the lowest price, Supplier agrees to
> immediately refund Harris such excess.
> 
> 
> 15. ENTIRE AGREEMENT
> 
> 
> 
> This Agreement supersedes all previous communications, transactions, and
> understandings, whether oral, or written, and constitutes the sole and entire
> agreement between the parties pertaining to the subject matter hereof. No
> modification or deletion of, or addition to these terms shall be binding on
> either party unless made in writing and signed by a duly authorized
> representative of both parties.
> 
> 
> 
> 
> 
> 
> 3
> 
> 
> 
> 
> 
> 
> 
>  
> 
> In Witness Whereof
> 
> , duly authorized representatives of the Parties hereto have executed this
> Agreement as of the day and year first above written.
> 
> 
> 
> 
> 
> TELTRONICS, INC.HARRIS CORPORATION
> 
> By:          /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President and CEO
> 
> Date:      June 30, 2000
> 
> By:          /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> Date:      June 30, 2000
> 
> 
> 
> 
> 
> 
> 4
> 
> 
> 
> 
> 
> 
> 
>  
> 
>  
> 
> EXHIBIT K
> 
> 
> 
> FORM OF SUBCONTRACT AGREEMENT
> 
> 
> 
>  
> 
>           This Subcontract Agreement ("Subcontract") is made as of June 30,
> 2000, by and between Harris Corporation, a Delaware corporation ("Harris") and
> Teltronics, Inc. a Delaware corporation ("Teltronics").
> 
> 
> 
>           WHEREAS, Harris and Teltronics have entered into an Asset Sale
> Agreement dated June 30, 2000 whereby Harris agrees to transfer certain assets
> to Teltronics and Teltronics agrees to assume certain liabilities which
> include the assignment of certain contracts.
> 
> 
> 
>           WHEREAS, the parties acknowledge that the assignment, transfer,
> conveyance, sublet or otherwise disposition of the contract (hereinafter
> referred to as the Requirements Agreement) between the Board of Education of
> the City School District of the City of New York dated January 1, 1999,
> (hereinafter referred to as the Board) and Harris requires the written
> approval of the Chancellor of the Board or his designee.
> 
> 
> 
>           WHEREAS, pending approval of the assignment of the Requirements
> Agreement to Teltronics, Harris is issuing this subcontract to Teltronics as
> an interim measure. It is the intent of the Parties that this Subcontract will
> be superseded by a Novation Agreement entered into between the Board, Harris
> and Teltronics.
> 
> NOW, THERETOFORE, the parties further agree as follows:
> 
> 
> 
> I. WORK DEFINED
> 
> 
> All work to be performed under this Subcontract shall be subject to each and
> every term and condition of the Requirements Agreement, which is hereby
> incorporated by reference, and the additional provisions set forth below.
> 
> 
> 
> II. TASK ORDERS
> 
> 
> 
> The work to be performed by Teltronics shall be issued in the form of one or
> more task orders ("Task Orders"), to be mutually agreed between the parties
> from time to time. Each Task Order issued hereunder shall define payment and
> delivery and other terms; which, upon execution, shall be attached to and
> become a part of this Subcontract.
> 
> 
> 
> III. DIRECTION/MODIFICATION
> 
> 
> 
> Teltronics is not authorized to perform any work until such time as a Task
> Order is issued. Changes to the Task Order shall be made by written
> modifications executed by
> 
> 
> 
> 
> 
> 
> 1
> 
> 
> 
> 
> 
>  
> 
> both parties. Any additional work performed by Teltronics not performed
> pursuant to a written modification shall be performed at Teltronics' sole cost
> and expense.
> 
> 
> 
> IV.
> 
> The Parties agree to use their best efforts to obtain the Board's approval of
> a Novation Agreement, at such time as the Parties mutually agree.
> 
> 
> 
> V.
> 
> Harris reserves the right to terminate this Subcontract should Harris receive
> notice from the Board that Teltronics has failed to perform the work described
> in the Task Orders or has failed to cure any deficiency (the "Default"). In
> the event of such termination, Teltronics shall be responsible for any and all
> costs, expenses, damages incurred by Harris arising out of such Default.
> 
> 
> 
> VI.
> 
> At the time this Subcontract is novated, the Parties acknowledge that any and
> all outstanding accounts receivables that exist as of the date of the novation
> are the assets of Harris (the "Outstanding Accounts Receivable"). Following
> the novation, any monies received by Teltronics from the Board, shall be
> immediately paid to Harris, until such time as Harris has been reimbursed the
> total value of the Outstanding Accounts Receivables. Teltronics shall be
> responsible for any and all disputes regarding which invoices the Board may
> claim the payments have been submitted for.
> 
> 
> Any dispute between Teltronics and the board concerning payment of invoices
> shall in no way affect Teltronics' obligation to fully reimburse Harris for
> the value of the outstanding accounts receivable.
> 
> 
> 
> VII.ADDITIONAL PROVISIONS
> 
> 
> 
>  A.
> 
> Definitions - It is understood that all references, in the attached
> Requirements Agreement, to the Board of Education, Customer, etc. are deemed
> to mean Harris and all references to Contractor, proposer, etc. are deemed to
> mean Teltronics.
> 
> 
> 
>   B.
> 
> Applicable Law and Venue - Notwithstanding anything to the contrary in the
> attached Requirements Agreement, both parties agree that, irrespective of the
> place of performance of this order, this order will be construed and
> interpreted according to the laws of the state of Florida exclusive of its
> conflict of laws provision. Unless otherwise agreed to in writing by the
> parties, venue and jurisdiction for all legal proceedings of any kind or
> nature brought to enforce any provisions of this order shall lie within the
> State of Florida.
> 
> 
> 
>   C.
> 
> Invoicing and Payment - Invoicing and payment shall be described and in
> accordance with each Task Order.
> 
> 
> 
>   D.
> 
> Disputes - Notwithstanding anything to the contrary in the attached
> Requirements Agreement,
> 
> 
>     1)
> 
> If a dispute arises out of or relates to this Subcontract, and cannot be
> resolved through good faith negotiations by the parties, the parties agree to
> 
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> 
> 
>      
> 
> submit the dispute to a sole mediator selected by the parties or, if the
> parties are unable to agree to the sole mediator, the parties agree to submit
> the dispute to mediation under the Rules of the Supreme Court of the State of
> Florida or the Commercial Mediation rules of the American Arbitration
> Association ("AAA"). If not thus resolved and if both parties agree to binding
> arbitration, the dispute will be referred to arbitration.
> 
> 
> 
>     2) Any resolution reached through mediation or award arising out of
> arbitration:
> 
>     a) Shall be limited to a holding for or against a party, and affording
> such monetary remedy as is deemed equitable, just and within the scope of this
> Subcontract;
>     b) May not include special, consequential or punitive damages;
>     c) May in appropriate circumstances include injunctive relief; and
>     d) May be entered in court in accordance with the Florida Arbitration Act.
> 
>     3)
> 
> Arbitration shall not be deemed a waiver of any right of termination under
> this Subcontract and the arbitrator is not empowered to act or make any award
> other than based solely on the rights and obligations of the parties prior to
> and including such termination.
> 
> 
> 
>     4)
> 
> The arbitrator may not limit, expand or otherwise modify the terms of this
> Subcontract.
> 
> 
> 
>     5)
> 
> Each party shall bear its own expenses incurred in any mediation, arbitration
> or litigation, but any expenses related to the compensation and the costs of
> any mediator or arbitrator shall be borne equally by the parties.
> 
> 
> 
>   E.
> 
> Entire Agreement, Amendments, Schedules
> 
> This Agreement represents the entire understandings and agreement between
> Teltronics and Harris with respect to this Subcontract. The Parties may amend
> or modify this Subcontract only by written instrument executed by both
> Parties.
> 
> 
> 
>   F.
> 
> Independent Contractor
> 
> Each Party is an independent contractor and nothing contained in this
> Subcontract will be inconsistent with this relationship or status. Neither
> Party owes a fiduciary duty to the other. Nothing in this Subcontract will be
> in any way construed to constitute either Party as the agent, employee or
> representative of the
> 
> 
> 
> 
> 
> 
> 3
> 
> 
> 
> 
> 
>    
> 
> other. As an independent contractor, each Party has relied upon its own
> expertise or the expertise of its legal, financial, technical or other
> advisors.
> 
> 
> 
> 
> 
> 
> 
> 
> IN WITNESS WHEREOF, the parties hereto have executed this Subcontract
> Agreement as of the day and year last below written.
> 
> 
> 
>  
> 
> HARRIS CORPORATIONTELTRONICS, INC.
> 
> By:          /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> By:          /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President and CEO
> 
> 
> 
> 
> 
> 
> 4
> 
> 
> 
> 
> 
> 
> 
> EXHIBIT L
> 
> 
> 
> SECURED PROMISSORY NOTE
> 
> 
> 
>  
> 
> $7,560,149.00 June 30, 2000
> 
> 
>  
> 
>           FOR VALUE RECEIVED, the undersigned TELTRONICS, INC., a Delaware
> corporation ("Maker") hereby promises to pay to HARRIS CORPORATION or order
> ("Payee "), at 1025 West NASA Boulevard, Melbourne, Florida 32919, or at such
> other address as Payee may from time to time designate to Maker in writing,
> the principal sum of SEVEN MILLION FIVE HUNDRED SIXTY THOUSAND ONE HUNDRED
> FORTY-NINE DOLLARS ($7,560,149.00), in lawful money of the United States of
> America which, at the time of payment, shall be legal tender for the payment
> of all debts, public and private together with interest at the rate of ten and
> one-half percent (10.5%) per annum computed on the basis of a 360-day year.
> 
> 
> 
>  
> 
>           1.     Payment of Principal and Interest. (a) THREE MILLION SEVEN
> HUNDRED EIGHTY THOUSAND AND SEVENTY-FOUR DOLLARS AND FIFTY CENTS
> ($3,780,074.50) of the principal amount of this Note together with interest on
> such $3,780,074.50 shall be due and payable on August 14, 2000.
> 
> 
> 
>                (b) The entire unpaid principal balance on this Note, together
> with all accrued and unpaid interest or other sums due hereunder, shall be due
> and payable on September 29, 2000, if not sooner paid or declared to be due.
> 
> 
> 
>                (c) If any day for payment of principal of, or interest on,
> this Note shall be a day other than a business day, such payment shall be made
> on the next succeeding business day.
> 
> 
> 
>                (d) All payments hereunder shall be applied first to all fees,
> expenses and other amounts (exclusive of principal and interest) then due
> hereunder, next to interest, then due and the balance to the principal then
> due.
> 
> 
> 
>                (e) The Maker shall not be obligated to pay and Payee shall not
> collect interest at a rate in excess of the maximum permitted by law or the
> maximum that will not subject the Payee to any civil or criminal penalties. If
> because of the acceleration of maturity, the payment of interest in advance or
> any other reason, the Maker is required, under the provisions of this Note, to
> pay interest at a rate in excess of such maximum rate, the rate of interest
> under such provisions shall immediately and automatically be reduced to such
> maximum rate, and any payment made in excess of such maximum rate together
> with interest thereon at the rate provided herein from the date of such
> payment, shall be immediately and automatically applied to the payment of
> expenses owing to the Payee and then to the reduction of the unpaid principal
> 
> 
> 
> 1
> 
> 
> 
> balance of this Note as of the date on which such excess payment was made. If
> the amount to be so applied to reduction of the unpaid principal balance
> exceeds the unpaid principal balance, the amount of such excess shall be
> refunded by the payee to the Maker.
> 
> 
> 
>           2.     Prepayment of Principal. (a) Maker may prepay principal of
> this Note in whole or in part at any time without penalty or premium together
> with accrued interest on the amount prepaid from the date hereof to the date
> of the prepayment and the payment of all other fees, expenses and sums due and
> owing hereunder.
> 
> 
> 
>                (b) The Payee shall have the right to require that this Note be
> prepaid in full (i) upon the sale, transfer or other disposition by Maker of
> all or substantially all of its property, assets or business or (ii) upon any
> merger, reorganization or consolidation in which Maker is not the resulting or
> surviving entity or (iii) upon any merger, reorganization, sale of stock or
> other similar event pursuant to which the current owners of the stock of Maker
> cease to own less than fifty (50%) percent of the voting stock of Maker
> 
> 
> 
>           3.     Late Charges; Default Interest. After maturity (whether by
> acceleration or otherwise) of this Note or after the occurrence of an Event of
> Default with respect to any payment of principal or interest due on this Note,
> this Note shall bear interest, payable on demand, at a rate of twelve and
> one-half (12.5%) percent per annum, but not in excess of the maximum rate
> allowed by law.
> 
> 
> 
>           4.     Security. This Note is secured by and entitled to the benefit
> of a Security Agreement of Maker to Payee (the "Security Agreement ").
> 
> 
> 
>           5.     Affirmative Covenants. So long as this Note shall remain
> unpaid, Maker shall, unless waived by the advance written consent of the
> Payee:
> 
> 
> 
>                (a) Legal Existence. Maintain its existence in good standing in
> the jurisdiction of Delaware, and operate its business in the ordinary course.
> 
> 
> 
>                (b) Taxes. Pay and discharge when due all taxes, upon or with
> respect to Maker and upon the income, profits and property of Maker.
> 
> 
> 
>                (c) Insurance. Maintain insurance with financially sound
> insurance carriers on such of its property, against such risks, and in such
> amounts as is customarily maintained by similar businesses of similar size.
> 
> 
> 
>                (d) Condition of Property. At all times, maintain, protect and
> keep its assets, equipment and all other property in good order and condition
> (ordinary wear and tear excepted).
> 
> 
> 
>                (e) Observance of Legal Requirements. Observe and comply in all
> respects with all laws, ordinances, orders, judgments, rules, regulations,
> certifications, franchises, permits, licenses, directions and requirements of
> all governmental bodies, which now or at any time hereafter may be applicable
> to Maker.
> 
> 
> 
> 2
> 
> 
> 
> 
> 
>                (f) Inspection. Upon the occurrence of an Event of Default
> hereunder, or an event which, with notice or lapse of time, or both, would
> constitute an Event of Default, permit representatives of Payee at all
> reasonable times during normal business hours, upon prior notice to Maker, to
> visit the offices of Maker, to examine the books and records of the Maker and
> accountants' reports relating thereto, and to make copies or extracts
> therefrom, and to discuss the affairs of Maker with the officers thereto, and
> to examine and inspect the property of Maker, provided that in all such events
> Payee shall use reasonable efforts to avoid or minimize any interference with
> the operations of the business of Maker.
> 
> 
> 
>           6.     Events of Default. Any of the following events shall
> constitute an "Event of Default" under this Note:
> 
> 
> 
>                (a) A failure by Maker to pay any installment of principal of,
> interest on or any other sum due under, this Note, within three (3) days after
> it shall become due; or
> 
> 
> 
>                (b) A default by Maker in the performance of any covenant
> contained herein or in the Security Agreement and such default shall continue
> for ten (10) days; or
> 
> 
> 
>                (c) A proceeding shall have been instituted by or against Maker
> or any of its Affiliates (i) seeking to have an order for relief entered in
> respect of it or seeking a declaration or entailing a finding that the Maker
> or any of its Affiliates is insolvent or a similar declaration or finding, or
> seeking dissolution, winding-up charter revocation or forfeiture, liquidation,
> reorganization, arrangement, adjustment, composition or other similar relief
> with respect to Maker or any Affiliate or its or their assets or debts under
> any applicable federal or state law relating to bankruptcy, insolvency, relief
> of debtors or protection of creditors, termination of legal status or any
> other similar law now or hereafter in effect, or (ii) seeking appointment of a
> receiver, trustee, custodian, liquidator, assignee, sequestrator or other
> similar official for Maker or any of its Affiliates, or for all or any
> substantial part of its properties, and, in the case of clause (i) or (ii), if
> against Maker, such proceeding shall remain undismissed and unstayed, or an
> order or decree approving or ordering any of the foregoing shall be entered
> and continued unstayed and in effect, for a period of thirty (30) consecutive
> days (for purposes hereof, "Affiliate" means any person or entity which
> directly or indirectly controls the Maker or is controlled by the Maker); or
> 
> 
> 
>                (d) Any one of Maker or its Affiliates shall become insolvent,
> shall become generally unable to pay its debts as they become due, shall
> voluntarily suspend transaction of its businesses, shall make a general
> assignment for the benefit of creditors, or shall dissolve, wind-up or
> liquidate any substantial part of its properties, or shall take any corporate
> action in furtherance of any of the foregoing; or
> 
> 
> 
>                (e) One or more judgments for the payment of money or
> attachment against any of its properties shall have been entered against Maker
> which judgment(s) or attachment(s) in the aggregate exceeds $50,000.00.
> 
> 
> 
> 
> 3
> 
> 
>           7.     Remedies. At any time after occurrence and during the
> continuance of an Event of Default, Payee may, at its option and without
> notice or demand, do any one or more of the following:
> 
> 
> 
>                (a) Declare the entire unpaid principal balance of this Note,
> together with interest accrued thereon if any, and all other sums due from
> Maker hereunder, to be immediately due and payable; or
> 
> 
> 
>                (b) Exercise any other right or remedy as may be provided in
> this Note, the Security Agreement or as otherwise provided at law or in equity
> or otherwise.
> 
> 
> 
>           8.     Costs and Attorney's Fees. In any suit, action or proceeding
> for the collection of this Note or to enforce any of Payee's rights hereunder,
> Payee may recover all reasonable and actual costs of and other expenses in
> connection with the suit, action or proceeding, including attorney fees and
> disbursements, paid or incurred by Payee, together with any and all other
> amounts provided by law.
> 
> 
> 
>           9.     Remedies Cumulative. The rights and remedies provided to
> Payee in this Note and the Security Agreement (a) are not exclusive and are in
> addition to any other rights and remedies Payee may have at law or in equity,
> (b) shall be cumulative and concurrent, (c) may be pursued singly,
> successively or together against Maker, at the sole discretion of Payee, and
> (d) may be exercised as often as occasion therefor shall arise. The failure to
> exercise or delay in exercising any such right or remedy shall not be
> construed as a waiver or release thereof.
> 
> 
> 
>           10.     Waivers and Agreements. Maker and all endorsers, sureties
> and guarantors, jointly and severally: (a) waive presentment for payment,
> demand, notice of demand, notice of nonpayment or dishonor, protest and notice
> of protest of this Note, and all other notices (not expressly provided for in
> this Note) in connection with the delivery, acceptance, performance, default,
> or enforcement of the payment of this Note; and (b) agree that the liability
> of each of them shall be unconditional without regard to the liability of any
> other party and with respect to any such endorser, surety or guarantor, shall
> not be affected in any manner by any indulgence, extension of time, renewal,
> waiver or modification granted or consented to by Payee at any time; such
> endorsers, sureties and guarantors, jointly or severally, further (c) consent
> to any and all indulgences, extensions of time, renewals, waivers or
> modifications granted or consented to by Payee at any time; and (d) agree that
> additional makers, endorsers, guarantors or sureties may become parties to
> this Note without notice to them or affecting their liability under this Note.
> 
> 
> 
>           11.     Payee's Waivers. Payee shall not be deemed, by any act or
> omission or commission, to have waived any of its rights or remedies hereunder
> unless such waiver is in writing and signed by Payee. Such a written waiver
> signed by Payee shall waive Payee's rights and remedies only to the extent
> specifically stated in such written waiver. A waiver as to one or more
> particular events of defaults shall not be construed as continuing or as a bar
> to or waiver of any right or remedy as to another or subsequent event or
> default.
> 
> 
> 
> 4
> 
> 
> 
> 
> 
>           12.     Miscellaneous.
> 
> 
> 
>                (a) Successors and Assigns. The words "Payee" and "Maker" shall
> include the respective distributees, successors and permitted assigns of Payee
> and Maker, respectively. The provisions of this Note shall bind and inure to
> the benefit of Payee and Maker and their respective distributees, successors
> and assigns. Notwithstanding the foregoing, Maker shall have no right to
> distribute, assign, delegate, or otherwise transfer this Note of any of
> Maker's obligations hereunder without the prior written consent of Payee.
> 
> 
> 
>                (b) No Set-Off. All payments hereunder shall be made without
> set-off or counterclaim under any circumstances and in such amounts as may be
> necessary in order that all such payments shall not be less than the amounts
> otherwise specified to be paid hereunder.
> 
> 
> 
>                (c) Amendment of Note. This Note may be modified, amended,
> discharged or waived only by an agreement in writing signed by the party
> against whom enforcement of any such modification, amendment, discharge or
> waiver is sought.
> 
> 
> 
>                (d) Governing Law. This Note shall be governed by and construed
> according to the laws of the State of Florida without regard to its conflict
> of laws principles.
> 
> 
> 
>                (e) Partial Invalidity. The unenforceability or invalidity of
> any one or more provisions shall not render any other provisions herein
> contained unenforceable or invalid.
> 
> 
> 
>                (f) Waiver of Jury Trial; Jurisdiction. The Payee and the Maker
> hereby waive trial by jury in any litigation in any court with respect to, in
> connection with, or arising out of this Note or the validity, protection,
> interpretation, collection or enforcement thereof, or any other claim or
> dispute howsoever arising between the Payee and the Maker hereunder. The Maker
> hereby irrevocably submits to the jurisdiction of any state court located in
> Brevard County, Florida, or in a federal court located in the Middle District
> of Florida for the purpose of any suit, actions, proceedings, or judgments
> relating or arising out of this Note.
> 
> 
> 
>                (g) Notice. All notices, requests, demands and other
> communications given pursuant to any provision of this Note shall be given in
> writing by U.S. certified or registered mail with return receipt requested and
> postage prepaid, or by any twenty-four (24) hour courier service with proof of
> delivery, addressed to the party for which it is intended at the address of
> that party first stated above or such other address of which that party shall
> have given notice in the manner provided herein. Any such mail notice shall be
> deemed to have been given two days after being deposited in the mail. Any such
> courier notice shall be deemed to have been given on the business day
> following the business day so deposited.
> 
> 
> 
>  
> 
> 5
> 
>  
> 
>      IN WITNESS WHEREOF, TELTRONICS, INC. has executed this SECURED PROMISSORY
> NOTE the day and year first written above.
> 
> 
> 
>  
> 
>   MAKER:
> TELTRONICS, INC.
> 
> 
> By:       /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:   Ewen Cameron
> Title:     President and CEO
> 
> 
> ATTEST:
> 
> 
> 
> 
> 
> ______________________________
> 
> 
> 
>  
> 
>  
> 
>  
> 
> STATE OF FLORIDA:
> COUNTY OF _____________________
> 
> 
> 
>           I hereby certify, that on this day, before me, an officer duly
> authorized in the State and County aforesaid to take acknowledgements,
> personally appeared Ewen Cameron, President and CEO of Teltronics, Inc., known
> to me to be the person described in and who executed the foregoing instrument
> and he acknowledged before me that he executed the same.
> 
> 
> 
>           Witness my hand and official seal in the County and State last
> aforesaid this 30th day of June, 2000.
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> Notary Public
> 
> My commission expires
> 
> 
> 
> 
> 
> 
> (Seal)
> 
> 
> 
>  
> 
> 
> 6
> 
>  
> 
> 
> 
> EXHIBIT M
> 
>  
> 
> 
> 
> 
> SECURITY AGREEMENT
> 
> between
> 
> HARRIS CORPORATION
> 
> and
> 
> TELTRONICS, INC.
> 
> Dated as of June 30, 2000
> 
> 
> 
> 
> 
>  
> 
> 
> 
>  
> 
>  
> 
> TABLE OF CONTENTS
> 
> Page      
> 
> ARTICLE I
> SECURITY INTEREST  1
> 1.1
> Grant of Security Interest
>  1 1.2 Additional Security  2
> ARTICLE II
> GENERAL REPRESENTATIONS,
> WARRANTIES AND COVENANTS
> 
> 
>  2
> 2.1
> No Liens
>  2 2.2 Other Financing Statements  2 2.3 Chief Executive Office; Records  2
> 2.4 Location of Inventory and Equipment  3 2.5 Recourse  3 2.6 Trade Names;
> Change of Name  3 2.7 Payment and Performance  3 2.8 Possession; Sale and
> Exchange  3 2.9 Preservation of Collateral  4 2.10 No Significant
> Subsidiaries, Etc.  4
> ARTICLE III
> SPECIAL PROVISION CONCERNING RECEIVABLES;
> CONTRACT RIGHTS; INSTRUMENTS
>  4
> 3.1
> Maintenance of Records
>  4 3.2 Direction to Account Debtors; Contracting Parties, etc  4
> ARTICLE IV
> PROVISIONS CONCERNING ALL COLLATERAL
>  4
> 4.1
> Protection of Secured Party's Security
>  4 4.2 Further Actions  5 4.3 Financing Statements  5
> ARTICLE V
> REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
>  5
> 5.1
> Remedies; Obtaining the Collateral Upon Default
>  5 5.2 Remedies; Disposition of the Collateral  6 5.3 Waiver of Claims  7 5.4
> Application of Proceeds  7 5.5 Remedies Cumulative, Etc.  8
> ARTICLE VI
> INDEMNITY
>  9 6.1
> Indemnity
>  9 6.2 Indemnity Obligations Secured by Collateral; Survival 10
> ARTICLE VII
> DEFINITIONS
> 10
> ARTICLE VIII
> MISCELLANEOUS
> 12
> 8.1
> Notices
> 12 8.2 Waiver; Amendment 12 8.3 Obligations Absolute 12 8.4 Successors and
> Assigns 12 8.5 Headings Descriptive 13 8.6 Severability 13 8.7 Inspection 13
> 8.8 Governing Law 13 8.9 Debtor's Duties 13 8.10 Counterparts 13 8.12
> Submission to Jurisdiction; Waiver of Jury Trial 13
> 
> 
> 
> 
> 
> 
> SECURITY AGREEMENT
> 
> 
> 
>  
> 
>           SECURITY AGREEMENT, dated as of June 30, 2000, (as modified,
> supplemented or amended from time to time, this "Agreement"), between
> TELTRONICS, INC., a Delaware corporation (the "Debtor") and HARRIS
> CORPORATION, a Delaware corporation (the "Secured Party"). Capitalized terms
> used and not otherwise defined herein shall have the respective meanings
> assigned thereto in Article VII hereof.
> 
> 
> 
>  
> 
> W
> 
> I T N E S S E T H:
> 
> 
> 
>  
> 
>           WHEREAS, simultaneously herewith the Debtor has executed and
> delivered to Secured Party a promissory note (the "Note"); and
> 
> 
> 
>           WHEREAS, Debtor has agreed to provide collateral as security for the
> obligations of Debtor under the Note.
> 
> 
> 
>           NOW, THEREFORE, to induce the Secured Party to accept the Note from
> Debtor and in consideration of the benefits accruing to the Debtor, and for
> other good and valuable consideration, the receipt and sufficiency of which
> are hereby acknowledged, the Debtor hereby makes the following representations
> and warranties to the Secured Party and hereby covenants and agrees with
> Secured Party as follows:
> 
> 
> 
>  
> 
> ARTICLE I
> SECURITY INTERESTS
> 
>           1.1
> 
>           Grant of Security Interest. (a) As collateral security for the
> prompt and complete payment and performance when due (whether by acceleration,
> on demand or otherwise) of all of its Obligations, the Debtor does hereby
> pledge, assign and transfer unto the Secured Party, and does hereby grant to
> the Secured Party a continuing security interest in and a right of setoff
> against, all of the right, title and interest of the Debtor in, to and under
> all property of the Debtor including but not limited to all of the following,
> whether now owned by the Debtor or hereafter from time to time acquired and
> whether now existing or hereafter coming into existence, and wherever located:
> (i) each and every Receivable, (ii) all Contracts, together with Contract
> Rights arising thereunder, (iii) all Inventory, (iv) all Equipment, (v) all
> Marks, together with the registrations and right to all renewals thereof, and
> the goodwill of the business of the Debtor symbolized by the Marks, (vi) all
> computer programs of the Debtor and all intellectual property rights therein
> and all other proprietary information of the Debtor, including, but not
> limited to, trade secrets, (vii) all (a) Goods (b) General Intangibles, (c)
> Chattel Paper and Instruments, (d) Documents; and (viii) all Proceeds and
> products or substitutes or replacements of any and all of the foregoing (all
> of the above collectively, the "Collateral"). The security interest granted
> hereunder in the portion of Collateral which represents assets acquired from
> Harris Corporation pursuant to the Asset Sale Agreement of even date herewith
> (the "Asset Sale
> 
> 
> 
> 1
> 
> 
> 
> Agreement") and Proceeds thereon shall be a first priority purchase money
> security interest. The security interest granted in the other assets of the
> Debtor shall have the priority established by filing of financing statement
> and shall as a result be subordinate to any security interests granted to the
> senior lenders of the Debtor (including CIT Group/Credit Finance, Inc. and
> Finova Mezzanine Capital, Inc.).
> 
> 
> 
>                     (b) The security interest of the Secured Party under this
> Agreement extends to all Collateral of the kind which is the subject of this
> Agreement which the grantor may acquire at any time during the continuation of
> this Agreement.
> 
> 
> 
>           1.2          Additional Security. The Debtor agrees that within ten
> (10) days of the date hereof it will execute and deliver to Secured Party
> instruments sufficient to grant the Secured Party a security interest in the
> patents, trademarks, copyrights, and other intellectual property rights of the
> Debtor. Such instrument and agreement shall be in recordable form and shall be
> reasonably satisfactory to the Secured Party. The Debtor agrees to record such
> instruments in the Patent and Trademark Office within five (5) days of a
> request by the Secured Party. Debtor acknowledges that a default of its
> obligations under this Section shall be a material breach entitling Secured
> Party to accelerate the maturity of the Note.
> 
>  
> 
> ARTICLE II
> GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS
> 
> 
> 
> 
> 
>           The Debtor represents, warrants and covenants, which
> representations, warranties and covenants shall survive execution and delivery
> of this Agreement, as follows:
> 
> 
> 
>           2.1
> 
>           No Liens. The Debtor is, and as to Collateral acquired by it from
> time to time after the date hereof the Debtor will be, the owner of all
> Collateral free from any Lien, security interest, encumbrance or other right,
> title or interest of any Person (other than Liens created hereby or Permitted
> Liens) and the Debtor shall defend its Collateral against all claims and
> demands of all Persons at any time claiming the same or any interest therein
> adverse to the Secured Party.
> 
> 
> 
> 
> 
>           2.2
> 
>           Other Financing Statements. So long as any of the Obligations remain
> unpaid, the Debtor will not execute or authorize to be filed in any public
> office any financing statement (or similar statement or instrument of
> registration under the law of any jurisdiction) or statements relating to the
> Collateral, except financing statements filed or to be filed in respect of and
> covering the security interests granted hereby by the Debtor or in connection
> with Permitted Liens.
> 
> 
> 
> 
> 
>           2.3          Chief Executive Office; Records.
> 
> The chief executive office of the Debtor is located at 2150 Whitfield
> Industrial Way, Sarasota, Florida 34243. Documents evidencing all Receivables
> and Contract Rights of the Debtor and the books of account and records of the
> Debtor relating thereto are, and will continue to be, kept at the chief
> executive office or at such new locations as the Debtor may establish in
> accordance with the next sentence. The Debtor shall not establish a new
> location for its chief executive office until (i) it shall have given to the
> 
> 
> 
> 
> 
> 2
> 
> 
> 
> Secured Party not less than 30 days' prior written notice of its intention so
> to do, clearly describing such new location and providing such other
> information in connection therewith as the Secured Party may reasonably
> request, and (ii) with respect to such new location, it shall have taken all
> action, reasonably satisfactory to the Secured Party, to maintain the security
> interest of the Secured Party in the Collateral intended to be granted hereby
> at all times fully perfected and in full force and effect .
> 
> 
> 
>           2.4          Location of Inventory and Equipment.
> 
> All Inventory and Equipment held on the date hereof by the Debtor is located
> at premises owned or leased by Debtor or the location of Secured Party. The
> Debtor agrees that (i) all Inventory and Equipment now held or subsequently
> acquired by it shall be kept at such location under the name of the Debtor, or
> such new location as the Debtor may establish in accordance with the next
> sentence. The Debtor may establish a new location for Inventory and Equipment
> only if (i) it shall have given to the Secured Party not less than 30 days'
> prior written notice of its intention so to do, clearly describing such new
> location and providing such other information in connection therewith as the
> Secured Party may reasonably request, and (ii) with respect to such new
> location, it shall have taken all action reasonably satisfactory to the
> Secured Party to maintain the security interest of the Secured Party in the
> Collateral intended to be granted hereby at all times fully perfected and in
> full force and effect.
> 
> 
> 
> 
> 
>           2.5          Recourse.
> 
> This Agreement is made with full recourse to the Debtor and pursuant to and
> upon all the warranties, representations, covenants, and agreements on the
> part of the Debtor contained herein, or in any of the Obligations.
> 
> 
> 
> 
> 
>           2.6          Trade Names; Change of Name.
> 
> The Debtor shall not change its legal name or assume or operate in any
> jurisdiction under any trade, fictitious or other name except new names
> established in accordance with the following sentence. The Debtor shall not
> assume or operate in any jurisdiction under any new trade, fictitious or other
> name until (i) it shall have given to the Secured Party not less than 30 days'
> prior written notice of its intention so to do, clearly describing such new
> name and the jurisdictions in which such new name shall be used and providing
> such other information in connection therewith as the Secured Party may
> reasonably request, and (ii) with respect to such new name, it shall have
> taken all action, reasonably satisfactory to the Secured Party, to maintain
> the security interest of the Secured Party in the Collateral intended to be
> granted hereby at all times fully perfected and in full force and effect.
> 
> 
> 
> 
> 
>           2.7          Payment and Performance.
> 
> Debtor shall pay, when due (whether at stated maturity, acceleration or upon
> demand), the Obligations and shall timely perform all of its covenants,
> agreements and undertakings in accordance with the Obligations.
> 
> 
> 
> 
> 
>           2.8          Possession; Sale and Exchange.
> 
> (a) Subject to clause (b) of this Section, Debtor will remain in possession of
> the Collateral provided that the Secured Party shall be entitled to possession
> of the Collateral as set forth herein.
> 
> 
> 
> 
> 
>                     (b) Until the occurrence of an Event of Default, Debtor
> may use, sell or exchange Inventory in the ordinary course of its business
> without the written consent of the Secured Party, if such sales or exchanges
> are in accordance with Debtor's usual and customary practices with
> 
> 
> 
> 3
> 
> 
> 
> respect to terms of sale, credits, allowances and credit policies and as
> relating to the Inventory representing assets acquired under the Asset Sale
> Agreement. The inclusion of "Proceeds of the Collateral" under the securities
> interest granted herein, shall not be deemed a consent by Secured Party to any
> sale or other distribution expressly permitted herein.
> 
> 
> 
>           2.9          Preservation of Collateral.
> 
> Debtor shall use reasonable care in the custody and preservation of the
> Collateral, shall comply with all legal and insurance requirements permitted
> with respect to its use, and shall keep the same free from all Liens except
> Liens hereunder and Permitted Liens.
> 
> 
> 
> 
> 
>           2.10          No Significant Subsidiaries, Etc. The Debtor hereby
> represents and warrants that it has no "significant subsidiaries" as that term
> is defined under the Securities Exchange Act of 1934, as amended and that
> substantially all assets of Debtor shown on its consolidated financial
> statement are owned directly by the Secured Party and not any subsidiaries.
> 
>  
> 
> ARTICLE III
> SPECIAL PROVISION CONCERNING
> RECEIVABLES; CONTRACT RIGHTS; INSTRUMENTS
> 
> 
> 
> 
> 
>           3.1          Maintenance of Records.
> 
> At any time when an Event of Default has occurred and is continuing, upon the
> request of the Secured Party, the Debtor shall, at its own cost and expense,
> deliver all tangible evidence of its Receivables and Contract Rights
> (including, without limitation, copies of all documents evidencing the
> Receivables and all Contracts and such books and records) to the Secured Party
> or to its representatives (copies of which evidence and books and records may
> be retained by the Debtor).
> 
> 
> 
> 
> 
>           3.2          Direction to Account Debtors; Contracting Parties, etc.
> 
> Upon the occurrence and during the continuance of an Event of Default and an
> acceleration of amounts and under the Note and if the Secured Party so directs
> the Debtor, the Debtor agrees (x) to cause all payments on account of the
> Receivables and Contracts to be made directly to the Secured Party and (y)
> that the Secured Party may, at its option, directly notify the obligors with
> respect to any Receivables and/or under any Contracts to make payments with
> respect thereto as provided in the preceding clause (x).
> 
> 
> 
>  
> 
> ARTICLE IV
> PROVISIONS CONCERNING ALL COLLATERAL
> 
> 
> 
>           4.1          Protection of Secured Party's Security.
> 
> Except as expressly permitted herein, the Debtor will do nothing to impair the
> rights of the Secured Party in the Collateral. The Debtor will at all times
> keep its Inventory and Equipment insured and at Secured Party's option, at the
> Debtor's own expense, all policies or certificates with respect to such
> insurance shall be endorsed to the Secured Party's satisfaction for the
> benefit of the Secured Party (including, without limitation, by naming the
> Secured Party as loss payee) and, at the Secured Party's request, deposited
> with the Secured Party. If an Event of Default shall be in existence and the
> 
> 
> 
> 
> 
> 4
> 
> 
> 
> Debtor shall fail to insure its Inventory and Equipment in accordance with the
> preceding sentence, or if the Debtor shall fail to so endorse and deposit all
> policies or certificates with respect thereto, the Secured Party shall have
> the right (but shall be under no obligation) to procure such insurance and the
> Debtor agrees to reimburse the Secured Party for all costs and expenses of
> procuring such insurance. The Secured Party may apply any proceeds of such
> insurance in accordance with Section 5.4 hereof. The Debtor assumes all
> liability and responsibility in connection with the Collateral acquired by it
> and the liability of the Debtor to pay its Obligations shall in no way be
> affected or diminished by reason of the fact that such Collateral may be lost,
> destroyed, stolen, damaged or for any reason whatsoever unavailable to the
> Debtor.
> 
> 
> 
>           4.2          Further Actions.
> 
> The Debtor will, at its own expense, make, execute, endorse, acknowledge, file
> and/or deliver to the Secured Party from time to time such lists, descriptions
> and designations of its Collateral, bills of lading, documents of title,
> vouchers, invoices, schedules, confirmatory assignments, conveyances,
> financing statements, transfer endorsements, powers of attorney, certificates,
> reports and other assurances or instruments and take such further steps
> relating to the Collateral and other property or rights covered by the
> security interest hereby granted, which the Secured Party deems reasonably
> appropriate or advisable to perfect, preserve or protect its security interest
> in the Collateral.
> 
> 
> 
> 
> 
>           4.3          Financing Statements.
> 
> The Debtor agrees to execute and deliver to the Secured Party such financing
> statements (or similar statements or instruments of registration under the law
> of any jurisdiction), in form acceptable to the Secured Party, as the Secured
> Party may from time to time reasonably request or as are necessary or
> desirable in the opinion of the Secured Party to establish and maintain a
> valid, enforceable, first priority security interest in the Collateral as
> provided herein in the Collateral which represents assets acquired under the
> Asset Purchase Agreement and the other rights and security contemplated hereby
> all in accordance with the Uniform Commercial Code as enacted in any and all
> relevant jurisdictions or any other relevant law. The Debtor will pay any
> applicable filing fees and related expenses including any documentary or
> intangible stamp taxes. The Debtor authorizes the Secured Party to file any
> such financing statements without the signature of the Debtor to the extent
> permitted by law.
> 
> 
> 
> 
> 
>  
> 
> ARTICLE V
> REMEDIES UPON OCCURRENCE OF EVENT OF DEFAULT
> 
> 
> 
>           5.1          Remedies; Obtaining the Collateral Upon Default.
> 
> The Debtor agrees that, if any Event of Default shall have occurred and be
> continuing, then and in every such case, subject to any mandatory requirements
> of applicable law then in effect, the Secured Party, in addition to any rights
> now or hereafter existing under applicable law, shall have all rights as a
> secured creditor under the Uniform Commercial Code in all relevant
> jurisdictions and may:
> 
> 
> 
> 
> 
>                     (a) declare all Obligations to be due and payable, without
> notice, protest, presentment or demand all of which are expressly waived by
> Debtor;
> 
> 
> 
> 
> 
> 5
> 
> 
> 
>                     (b) personally, or by agents or attorneys, immediately
> take possession of the Collateral or any part thereof, from the Debtor or any
> other Person who then has possession of any part thereof with or without
> notice or process of law, and for that purpose may enter upon the Debtor's
> premises where any of the Collateral is located and remove the same and use in
> connection with such removal any and all services, supplies, aids and other
> facilities of the Debtor; and
> 
> 
> 
>                     (c) instruct the obligor or obligors on any agreement,
> instrument or other obligation constituting the Collateral to make any payment
> required by the terms of such instrument or agreement directly to the Secured
> Party; and
> 
> 
> 
>                     (d) sell, assign or otherwise liquidate, or direct the
> Debtor to sell, assign or otherwise liquidate, any or all of the Collateral or
> any part thereof, and take possession of the proceeds of any such sale or
> liquidation; and
> 
> 
> 
>                     (e) take possession of the Collateral or any part thereof,
> by directing the Debtor in writing to deliver the same to the Secured Party at
> any place or places designated by the Secured Party, in which event the Debtor
> shall at its own expense (i) forthwith cause the same to be moved to the place
> or places so designated by the Secured Party and there delivered to the
> Secured Party, (ii) store and keep any Collateral so delivered to the Secured
> Party at such place or places pending further action by the Secured Party as
> provided in Section 5.2 hereof, and (iii) while the Collateral shall be so
> stored and kept, provide such guards and maintenance services as shall be
> necessary to protect the same and to preserve and maintain them in good
> condition; it being understood that the Debtor's obligation so to deliver the
> Collateral is of the essence of this Agreement and that, accordingly, upon
> application to a court of equity having jurisdiction, the Secured Party shall
> be entitled to a decree requiring specific performance by the Debtor of said
> obligation.
> 
> 
> 
>           5.2          Remedies; Disposition of the Collateral.
> 
> Any Collateral repossessed by the Secured Party under or pursuant to Section
> 5.1 hereof and any other Collateral whether or not so repossessed by the
> Secured Party, may be sold, assigned, leased or otherwise disposed of under
> one or more contracts or as an entirety, and without the necessity of
> gathering at the place of sale the property to be sold, and in general in such
> manner, at such time or times, at such place or places and on such terms as
> the Secured Party may, in compliance with any mandatory requirements of
> applicable law, determine to be commercially reasonable. Any of the Collateral
> may be sold, leased or otherwise disposed of, in the condition in which the
> same existed when taken by the Secured Party or after any overhaul or repair
> which the Secured Party shall determine to be commercially reasonable. Any
> such disposition which shall be a private sale or other private proceedings
> permitted by such requirements shall be made upon not less than 10 days'
> written notice to the Debtor specifying the time at which such disposition is
> to be made and the intended sale price or other consideration therefor, and
> shall be subject, for the 10 days after the giving of such notice, to the
> right of the Debtor or any nominee of the Debtor to acquire the Collateral
> involved at a price or for such other consideration at least equal to the
> intended sale price or other consideration so specified. Any such disposition
> which shall be a public sale permitted by such requirements shall be made upon
> not less than 10 days' written notice to the Debtor specifying the time and
> place of such sale and, in the absence of applicable requirements of law,
> 
> 
> 
> 
> 
> 6
> 
> 
> 
> shall be by public auction (which may, at the Secured Party's option, be
> subject to reserve) after publication of notice of such auction not less than
> 10 day's prior thereto in a newspaper in general circulation. To the extent
> permitted by any such requirement of law, the Secured Party may bid for and
> become the purchaser of the Collateral or any item thereof, offered for sale
> in accordance with this Section without accountability to the Debtor (except
> to the extent of surplus money received). If, under mandatory requirements of
> applicable law, the Secured Party shall be required to make disposition of the
> Collateral within a period of time which does not permit the giving of notice
> to the Debtor as hereinabove specified, the Secured Party need give the Debtor
> only such notice of disposition as shall be reasonably practicable in view of
> such mandatory requirements of applicable law.
> 
> 
> 
>           5.3          Waiver of Claims.
> 
> Except as otherwise provided in this Agreement, THE DEBTOR HEREBY WAIVES, TO
> THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN
> CONNECTION WITH THE SECURED PARTY'S TAKING POSSESSION OR THE SECURED PARTY'S
> DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND
> ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY
> SUCH RIGHT WHICH DEBTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY
> STATUTE OF THE UNITED STATES OR OF ANY STATE, and the Debtor hereby further
> waives, to the extent permitted by law:
> 
> 
> 
> 
> 
>                     (a) all damages occasioned by such taking of possession
> except any damages which are the direct result of the Secured Party's gross
> negligence or willful misconduct;
> 
> 
> 
>                     (b) all other requirements as to the time, place and terms
> of sale or other requirements with respect to the enforcement of the Secured
> Party's rights hereunder;
> 
> 
> 
>                     (c) all rights of redemption, appraisement, valuation,
> stay, extension or moratorium now or hereafter in force under any applicable
> law in order to prevent or delay the enforcement of this Agreement or the
> absolute sale of the Collateral or any portion thereof, and the Debtor, for
> itself and all who may claim under it, insofar as it or they now or hereafter
> lawfully may, hereby waives the benefit of all such laws; and
> 
> 
> 
>                     (d) demand, notice of non-payment, dishonor and notice of
> acceptance of this Agreement, notice of loans made, credit extended,
> collateral received or delivered or other action taken in reliance heron.
> 
> 
> 
>                     Any sale of, or the grant of options to purchase, or any
> other realization upon, any Collateral shall operate to divest all right,
> title, interest, claim and demand, either at law or in equity, of the Debtor
> therein and thereto, and shall be a perpetual bar both at law and in equity
> against the Debtor and against any and all Persons claiming or attempting to
> claim the Collateral so sold, optioned or realized upon, or any part thereof,
> from, through and under such Debtor.
> 
> 
> 
>           5.4          Application of Proceeds.
> 
> The proceeds of any Collateral obtained pursuant to Section 5.1 or disposed of
> pursuant to Section 5.2 shall be applied as follows:
> 
> 
> 
> 
> 
> 
> 
> 7
> 
> 
> 
>                     (a) to the payment of any and all expenses and fees
> (including reasonable attorneys' fees) incurred by Secured Party in obtaining,
> taking possession of, removing, insuring,
> 
> repairing, storing and disposing of Collateral and any and all amounts
> incurred by Secured Party in connection therewith;
> 
> 
> 
>                     (b) next, any surplus then remaining to the payment of the
> Obligations in the following order of priority:
> 
> 
> 
>                               (i)           all interest accrued and unpaid;
>                               (ii)          the principal amount owing on the
> Note;
>                               (iii)          the fees then owing to Secured
> Party; and
>                               (iv)          all other Obligations then owing;
> 
> 
> 
>                     (c) if no Obligation is outstanding, any surplus then
> remaining shall be paid to Debtor, subject, however, to the rights of the
> holder of any then existing Lien of which Secured Party has actual notice
> (without investigation); it being understood that Debtor shall remain liable
> to the extent of any deficiency between the amount of the proceeds of the
> Collateral and the aggregate amount of the sums referred to in clauses (a) and
> (b) of this Section with respect to Debtor.
> 
> 
> 
>           5.5          Remedies Cumulative, etc.
> 
> Each and every right, power and remedy hereby specifically given to the
> Secured Party shall be in addition to every other right, power and remedy
> specifically given under this Agreement or any of the Obligations, or any
> document related thereto or now or hereafter existing at law or in equity, or
> by statute and each and every right, power and remedy whether specifically
> herein given or otherwise existing may be exercised from time to time or
> simultaneously and as often and in such order as may be deemed expedient by
> the Secured Party. All such rights, powers and remedies shall be cumulative
> and the exercise or the beginning of exercise of one shall not be deemed a
> waiver of the right to exercise of any other or others. No delay or omission
> of the Secured Party in the exercise of any such right, power or remedy and no
> renewal or extension of any of the Obligations shall impair any such right,
> power or remedy or shall be construed to be a waiver of any Event of Default
> or an acquiescence therein. No notice to or demand on the Debtor in any case
> shall entitle the Debtor to any other or further notice or demand in similar
> or other circumstances or constitute a waiver of the rights of the Secured
> Party to any other further action in any circumstances without notice or
> demand. In the event that the Secured Party shall bring any suit to enforce
> any of its rights hereunder and shall be entitled to judgment, then in such
> suit the Secured Party may recover reasonable expenses, including attorneys'
> fees, and the amounts thereof shall be included in such judgment. With respect
> to both the Obligations and the Collateral, Debtor assents to any extension or
> postponements of the time of payment or any other indulgence, to any
> substitution, exchange or release of collateral, to the addition or release of
> any party or person primarily or secondarily liable, to the acceptance of
> partial payment thereon and the settlement, compromising or adjusting of any
> thereof, all in such manner and at such time or times as Secured Party may
> deem advisable. Secured Party shall have no duty as to the collection of
> protection of the Collateral or any income thereon, nor as to the preservation
> thereto beyond the safe custody thereof.
> 
> 
> 
> 
> 
> ARTICLE VI
> INDEMNITY
> 
> 
> 
> 
> 
> 8
> 
> 
> 
>           6.1          Indemnity.
> 
> (a) The Debtor agrees to indemnify, reimburse and hold the Secured Party and
> its successors, assigns, employees, agents and servants (hereinafter in this
> Section 6.1 referred to individually as "Indemnitee," and collectively as
> "Indemnitees") harmless from any and all liabilities, obligations, damages,
> injuries, penalties, claims, demands, actions, suits, judgments and any and
> all costs and expenses (including reasonable attorneys' fees and expenses)
> (for the purposes of this Section 6.1 the foregoing are collectively called
> "expenses") of whatsoever kind and nature imposed on, asserted against or
> incurred by any of the Indemnitees in any way relating to or arising out of
> this Agreement or the documents executed in connection herewith or in any
> other way connected with the administration of the transactions contemplated
> hereby or the enforcement of any of the terms of, or the preservation of any
> rights under any thereof, or in any way relating to or arising out of the
> manufacture, ownership, ordering, purchase, delivery, control, acceptance,
> lease, financing, possession, operation, condition, sale, return or other
> disposition, or use of the Collateral (including, without limitation, latent
> or other defects, whether or not discoverable), the violation of the laws of
> any country, state or other governmental body or unit, any tort (including,
> without limitation, claims arising or imposed under the doctrine of strict
> liability, or for or on account of injury to or the death of any Person
> (including any Indemnitee), or property damage), or contract claim; provided
> that no Indemnitee shall be indemnified pursuant to this Section 6.1(a) for
> losses, damages or liabilities to the extent caused by the gross negligence or
> willful misconduct of such Indemnitee. The Debtor agrees that upon written
> notice by any Indemnitee of the assertion of such a liability, obligation,
> damage, injury, penalty, claim, demand, action, judgment or suit, the Debtor
> shall assume full responsibility for the defense thereof. Each Indemnitee
> agrees to use its best efforts to promptly notify the Debtor of any such
> assertion of which such Indemnitee has knowledge, however, the failure to so
> notify the Debtor shall not effect its obligations hereunder.
> 
> 
> 
> 
> 
>                     (b) Without limiting the application of Section 6.1(a),
> the Debtor agrees to pay, or reimburse the Secured Party for (if the Secured
> Party shall have incurred fees, costs or expenses because the Debtor shall
> have failed to comply with its obligations under this Agreement), any and all
> fees, costs and expenses of whatever kind or nature incurred in connection
> with the creation, preservation or protection of the Secured Party's Liens on,
> and security interest in, the Collateral, including, without limitation, all
> fees and taxes in connection with the recording or filing of instruments and
> documents in public offices, payment or discharge of any taxes or Liens upon
> or in respect of the Collateral, premiums for insurance with respect to the
> Collateral and all other fees, costs and expenses in connection with
> protecting, maintaining or preserving the Collateral and the Secured Party's
> interest therein, whether through judicial proceedings or otherwise, or in
> defending or prosecuting any actions, suits or proceedings arising out of or
> relating to the Collateral.
> 
> 
> 
>                     (c) If and to the extent that the obligations of the
> Debtor under this Section 6.1 are unenforceable for any reason, the Debtor
> hereby agrees to make the maximum contribution to the payment and satisfaction
> of such obligations which is permissible under applicable law.
> 
> 
> 
> 
> 
> 9
> 
> 
> 
>           6.2           Indemnity Obligations Secured by Collateral; Survival.
> 
> Any amounts paid by any Indemnitee as to which such Indemnitee has the right
> to reimbursement shall constitute Obligations secured by the Collateral. The
> indemnity obligations of the Debtor contained in this Article VI
> 
> 
> 
> shall continue in full force and effect notwithstanding the full payment of
> all other Obligations and notwithstanding the discharge thereof.
> 
> 
> 
>  
> 
> ARTICLE VII
> DEFINITIONS
> 
> 
> 
>           The following terms shall have the meanings herein specified unless
> the context otherwise requires. Such definitions shall be equally applicable
> to the singular and plural forms of the terms defined.
> 
> 
> 
>           "Chattel Paper"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Contracts"
> 
> shall mean all contracts between the Debtor and one or more additional
> parties.
> 
> 
> 
> 
> 
>           "Contract Rights"
> 
> shall mean all rights of the Debtor (including without limitation all rights
> to payments and indemnities) under each Contract.
> 
> 
> 
> 
> 
>           "Documents"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Equipment"
> 
> shall mean any "equipment," as such term is defined in the Uniform Commercial
> Code as in effect on the date hereof in the State of Florida, now or hereafter
> owned by the Debtor and, in any event, shall include, but shall not be limited
> to all machinery, equipment, furnishings, movable trade fixtures and vehicles
> now or hereafter owned by the Debtor and any and all additions, substitutions
> and replacements of any of the foregoing, wherever located, together with all
> attachments, components, parts, equipment and accessories installed thereon or
> affixed thereto.
> 
> 
> 
> 
> 
>           "Event of Default"
> 
> shall mean any event of default under, and as defined in, the Note and shall
> also include the Debtor's failure to pay when due any amounts owing to the
> Secured Party under any Obligations or to perform any of its covenants or
> agreements hereunder or under any other document creating any Obligations or
> the making of any levy, seizure or attachment upon any of the Collateral.
> 
> 
> 
> 
> 
>           "General Intangibles"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Goods"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
> 10
> 
> 
> 
> 
> 
>           "Instrument"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Inventory"
> 
> shall mean all raw materials, work-in-process, and finished inventory of the
> Debtor of every type or description and all documents of title covering such
> inventory, and shall specifically include all "inventory" as such term is
> defined in the Uniform Commercial Code as in effect on the date hereof in the
> State of Florida, now or hereafter owned by the Debtor and wherever located.
> 
> 
> 
> 
> 
>           "Liens"
> 
> shall mean any security interest, mortgage, pledge, lien, claim, charge,
> encumbrance, title retention agreement, lessor's interest in a financing lease
> or analogous instrument, in, of, or on the Debtor's property.
> 
> 
> 
> 
> 
>           "Marks"
> 
> shall mean any trademarks and service marks now held or hereafter acquired by
> the Debtor whether registered or not, including all trade dress, logos or
> designs.
> 
> 
> 
> 
> 
>           "Obligations"
> 
> shall mean:
> 
> 
> 
> 
> 
>           (i) the full and prompt payment when due of amounts under the Note
> (whether by demand, upon acceleration or otherwise);
> 
> 
> 
>           (ii) any and all sums advanced by the Secured Party in order to
> preserve the Collateral or preserve its security interest in the Collateral;
> and
> 
> 
> 
>           (iii) in the event of any proceeding for the collection or
> enforcement of any indebtedness, obligations, or liabilities of the Debtor
> referred to in clauses (i) and (ii), the reasonable expenses of re-taking,
> holding, preparing for sale or lease, selling or otherwise disposing or
> realizing on the Collateral, or of any exercise by the Secured Party of its
> rights hereunder, together with reasonable attorneys' fees and court costs and
> all amounts paid by any Indemnitee which has the right to reimbursement under
> Section 6.1 of this Agreement.
> 
> 
> 
>           "Permitted Liens"
> 
> shall mean (i) Liens granted to the Secured Party, (ii) purchase money Liens
> on newly acquired assets, which Liens shall extend solely to the assets so
> acquired, (iii) Liens expressly junior and subordinate in right to those
> created under this Agreement; and (iv) liens in existence on the date hereof
> (except in the case of Collateral which represent assets acquired under the
> Asset Sale Agreement which shall be senior in all respects to any previously
> filed Liens).
> 
> 
> 
> 
> 
>           "Proceeds"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida or under other relevant law and, in
> any event, shall include, but not be limited to, (i) any and all proceeds of
> any insurance, indemnity, warranty or guaranty payable to the Secured Party or
> the Debtor from time to time with respect to any of the Collateral, (ii) any
> and all payments (in any form whatsoever) made or due and payable to the
> Debtor from time to time in connection with any requisition, confiscation,
> condemnation, seizure or forfeiture of all or any part of the Collateral by
> any governmental
> 
> 
> 
> 
> 
> 11
> 
> 
> 
> authority (or any person acting under color of governmental authority) and
> (iii) any and all other amounts from time to time paid or payable under or in
> connection with any of the Collateral.
> 
>           "Receivables"
> 
> shall mean any "account" as such term is defined in the Uniform Commercial
> Code as in effect on the date hereof in the State of Florida, now or hereafter
> owned by Debtor and all of the Debtor's rights to payment for goods sold or
> leased or services performed by the Debtor, whether now in existence or
> arising from time to time hereafter, including, without limitation, rights
> evidenced by an account, note, contract, security agreement, chattel paper, or
> other evidence of indebtedness or security, together with (a) all security
> pledged. assigned, hypothecated or granted to or held by the Debtor to secure
> the foregoing, (b) all of the Debtor's right, title and interest in and to any
> goods, the sale of which gave rise thereto, (c) all guarantees, endorsements
> and indemnifications on, or of, any of the foregoing, (d) all powers of
> attorney for the execution of any evidence of indebtedness or security or
> other writing in connection therewith, (e) all books, records, ledger cards,
> and invoices relating thereto, (f) all evidences of the filing of financing
> statements and other statements and the registration of other instruments in
> connection therewith and amendments thereto, notices to other creditors or
> secured parties, and certificates from filing or other registration officers,
> (g) all credit information, reports and memoranda relating thereto, and (h)
> all other writings related in any way to the foregoing.
> 
> 
> 
> 
> 
> ARTICLE VIII
> MISCELLANEOUS
> 
> 
> 
>           8.1          Notices.
> 
> Except as otherwise specified herein, all notices, requests, demands or other
> communications to or upon the respective parties hereto shall be deemed to
> have been duly given or made when delivered to the party to which such notice,
> request, demand or other communication is required or permitted to be given or
> made under this Agreement, addressed to such party at its address set forth
> below its signature below, or at such other address as any of the parties
> hereto may hereafter notify the others in writing.
> 
> 
> 
> 
> 
>           8.2          Waiver; Amendment.
> 
> None of the terms and conditions of this Agreement may be changed, waived,
> modified or varied in any manner whatsoever except in a writing signed by the
> parties hereto.
> 
> 
> 
> 
> 
>           8.3          Obligations Absolute.
> 
> The obligations of the Debtor hereunder shall remain in full force and effect
> without regard to, and shall not be impaired by, (a) any bankruptcy,
> insolvency, reorganization, arrangement, readjustment, composition,
> liquidation or the like of the Debtor; (b) any exercise or non-exercise, or
> any waiver of, any right, remedy, power or privilege under or in respect of
> this Agreement, or any other document; or (c) any amendment to or modification
> of the Note or any other document or any security for any of the Obligations,
> whether or not the Debtor shall have notice or knowledge of any of the
> foregoing. The rights and remedies of the Secured Party herein provided are
> cumulative and not exclusive of any rights or remedies which the Secured Party
> would otherwise have.
> 
> 
> 
> 
> 
> 
> 
> 12
> 
> 
> 
>           8.4          Successors and Assigns.
> 
> This Agreement shall be binding upon the Debtor and its successors and assigns
> and shall inure to the benefit of the Secured Party and its successors and
> assigns, provided that the Debtor may not transfer or assign any or all of its
> rights or obligations hereunder without the written consent of the Secured
> Party. All agreements, statements, representations and warranties made by the
> Debtor herein or in any certificate or other instrument delivered by the
> Debtor or on its behalf under this Agreement shall be considered to have been
> relied upon by the Secured Party and shall survive the execution and delivery
> of this Agreement regardless of any investigation made by the Secured Party.
> 
> 
> 
> 
> 
>           8.5          Headings Descriptive.
> 
> The headings of the several sections of this Agreement are inserted for
> convenience only and shall not in any way affect the meaning or construction
> of any provision of this Agreement.
> 
> 
> 
> 
> 
>           8.6          Severability.
> 
> Any provision of this Agreement which is prohibited or unenforceable in any
> jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
> such prohibition or unenforceability without invalidating the remaining
> provisions hereof, and any such prohibition or unenforceability in any
> jurisdiction shall not invalidate or render unenforceable such provision in
> any other jurisdiction.
> 
> 
> 
> 
> 
>           8.7          Inspection.
> 
> Debtor agrees that Secured Party shall at all time have free access to and
> right of inspection of the Collateral and any records pertaining thereto (and
> the right to make extracts from and to receive from Debtor originals or true
> copies of such records.
> 
> 
> 
> 
> 
>           8.8          Governing Law.
> 
> THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
> BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
> FLORIDA WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF.
> 
> 
> 
> 
> 
>           8.9          Debtor's Duties.
> 
> It is expressly agreed, anything herein contained to the contrary
> notwithstanding, that the Debtor shall remain liable to perform all of the
> obligations, if any, assumed by it with respect to the Collateral and the
> Secured Party shall not have any obligations or liabilities with respect to
> any Collateral by reason of or arising out of this Agreement, nor shall the
> Secured Party be required or obligated in any manner to perform or fulfill any
> of the obligations of the Secured Party under or with respect to any
> Collateral.
> 
> 
> 
> 
> 
>           8.10          Counterparts.
> 
> This Agreement may be executed in any number of counterparts and by the
> different parties hereto on separate counterparts, each of which when so
> executed and delivered shall be an original, but all of which shall together
> constitute one and the same instrument.
> 
> 
> 
> 
> 
>           8.11          Submission to Jurisdiction; Waiver of Jury Trial.
> 
> THE DEBTOR HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
> LOCATED WITHIN THE COUNTY OF BREVARD, STATE OF FLORIDA, AND IRREVOCABLY AGREES
> THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS AGREEMENT MAY BE LITIGATED IN
> SUCH COURTS, AND THE DEBTOR WAIVES ANY
> 
> 
> 
> 
> 
> 13
> 
> 
> 
> OBJECTION WHICH IT MIGHT HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS.
> 
>           THE PARTIES ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL
> BY JURY EXCEED THE TIME AND EXPENSE FOR A BENCH TRIAL AND HEREBY WAIVE, TO THE
> EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY
> 
> LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
> TRANSACTIONS CONTEMPLATED HEREBY.
> 
> 
> 
>  
> 
> 
> 
> 14
> 
> 
> 
> 
> 
>           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
> be executed and delivered by their duly authorized officers as of the date
> first above written.
> 
> 
> 
> Debtor:
> 
> TELTRONICS, INC.Secured Party:
> 
> HARRIS CORPORATION
> 
> By:          /s/ Ewen Cameron
> 
> --------------------------------------------------------------------------------
> 
> Name:     Ewen Cameron
> Title:       President and CEO
> 
> Address:      2150 Whitfield Way
>                     Sarasota, Florida 34243
> 
> By:          /s/ Daniel R. Pearson
> 
> --------------------------------------------------------------------------------
> 
> Name:     Daniel R. Pearson
> Title:       President, Network Support Division
> 
> Address:      1025 West NASA Blvd.
>                     Melbourne, FL 32919
> 
> 
>  
> 
>  
> 
> STATE OF FLORIDA
>                            :ss.:
> COUNTY OF BREVARD
> 
> 
> 
>           On this 30th day of June, 2000, before me personally appeared Ewen
> Cameron, to be personally known, who, being by me duly sworn, says that he is
> President of Teltronics, Inc. that said instrument was signed on behalf of
> said corporation by authority of its Board of Directors, and he acknowledged
> that the execution of the foregoing instrument was the free act and deed of
> said corporation.
> 
>  
> 
>        /s/ Margaret E. Vickery         
> 
> 
> Notary Seal
> 
> 
> 
> 
>  
> 
> STATE OF FLORIDA
> COUNTY OF BREVARD
> 
> 
> 
>           The foregoing instrument was acknowledged before me this 30th day of
> June, 2000, by Daniel R. Pearson, President of the Network Support Division of
> Harris Corporation, a Delaware corporation, on behalf of the corporation. He
> is personally known to me.
> 
> 
> 
> 
>        /s/ Margaret E. Vickery         
> 
> 
> Notary Seal
> 
> 
> 
> 
> 15
> 
> 
> 
> 
> 
> 
> 
>  
> 
> ATTACHMENT TO UCC-1
> 
> 
> 
>  
> 
> DEBTOR:        Teltronics, Inc.
> 
> 
> 
> SECURED
> PARTY:         Harris Corporation
> 
> 
> 
> This Financing Statement covers the following types (or items) of property:
> 
> 
> 
>           (a) all of the right, title and interest of the Debtor in, to and
> under all personal property of the Debtor including but not limited to all of
> the following, whether now owned by the Debtor or hereafter from time to time
> acquired and whether now existing or hereafter coming into existence, and
> wherever located:
> 
> 
> 
>                     (i) each and every Receivable;
>                     (ii) all Contracts, together with Contract Rights arising
> thereunder;
>                     (iii) all Inventory;
>                     (iv) all Equipment;
>                     (v) all Marks, together with the registrations and right
> to all renewals thereof, and the goodwill of the business of the Debtor
> symbolized by the Marks;
>                     (vi) all computer programs of the Debtor and all
> intellectual property rights therein and all other proprietary information of
> the Debtor, including, but not limited to, trade secrets;
>                     (vii) all (a) Goods (b) General Intangibles, (c) Chattel
> Paper and Instruments, (d) Documents; and
>                     (viii) all Proceeds and products of any and all of the
> foregoing. All terms referred to herein are as defined below.
> 
> 
> 
> DEFINITIONS
> 
> 
> 
>           The following terms shall have the meanings herein specified unless
> the context otherwise requires. Such definitions shall be equally applicable
> to the singular and plural forms of the terms defined.
> 
> 
> 
>  
> 
>           "Chattel Paper"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Contracts"
> 
> shall mean all contracts between the Debtor and one or more additional
> parties.
> 
> 
> 
> 
> 
>           "Contract Rights"
> 
> shall mean all rights of the Debtor (including without limitation all rights
> to payments and indemnities) under each Contract.
> 
> 
> 
> 
> 
> 16
> 
> 
> 
> 
> 
>           "Documents"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Equipment"
> 
> shall mean any "equipment," as such term is defined in the Uniform Commercial
> Code as in effect on the date hereof in the State of Florida, now or hereafter
> owned by the Debtor and, in any event, shall include, but shall not be limited
> to all machinery, equipment, furnishings, movable trade fixtures and vehicles
> now or hereafter owned by the Debtor and any and all additions, substitutions
> and replacements of any of the foregoing, wherever located, together with all
> attachments, components, parts, equipment and accessories installed thereon or
> affixed thereto.
> 
> 
> 
> 
> 
>           "General Intangibles"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Goods"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Instrument"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida.
> 
> 
> 
> 
> 
>           "Inventory"
> 
> shall mean all raw materials, work-in-process, and finished inventory of the
> Debtor of every type or description and all documents of title covering such
> inventory, and shall specifically include all "inventory" as such term is
> defined in the Uniform Commercial Code as in effect on the date hereof in the
> State of Florida, now or hereafter owned by the Debtor and wherever located.
> 
> 
> 
> 
> 
>           "Marks"
> 
> shall mean any trademarks and service marks now held or hereafter acquired by
> the Debtor whether registered or not, including all trade dress, logos or
> designs.
> 
> 
> 
> 
> 
>           "Proceeds"
> 
> shall have the meaning provided under the Uniform Commercial Code as in effect
> on the date hereof in the State of Florida or under other relevant law and, in
> any event, shall include, but not be limited to, (i) any and all proceeds of
> any insurance, indemnity, warranty or guaranty payable to the Secured Party or
> the Debtor from time to time with respect to any of the Collateral, (ii) any
> and all payments (in any form whatsoever) made or due and payable to the
> Debtor from time to time in connection with any requisition, confiscation,
> condemnation, seizure or forfeiture of all or any part of the Collateral by
> any governmental authority (or any person acting under color of governmental
> authority) and (iii) any and all other amounts from time to time paid or
> payable under or in connection with any of the Collateral.
> 
> 
> 
> 
> 
>           "Receivables"
> 
> shall mean any "account" as such term is defined in the Uniform Commercial
> Code as in effect on the date hereof in the State of Florida, now or hereafter
> owned by Debtor and all of the Debtor's rights to payment for goods sold or
> leased or services performed by the Debtor, whether now in existence or
> arising from time to time hereafter, including, without limitation, rights
> evidenced by an account, note, contract, security agreement, chattel paper, or
> other evidence of indebtedness or security, together with (a) all security
> pledged. assigned, hypothecated or granted to or held by the Debtor to secure
> the foregoing,
> 
> 
> 
> 
> 
> 17
> 
> (b) all of the Debtor's right, title and interest in and to any goods, the
> sale of which gave rise thereto, (c) all guarantees, endorsements and
> indemnifications on, or of, any of the foregoing, (d) all powers of attorney
> for the execution of any evidence of indebtedness or security or other writing
> in connection therewith, (e) all books, records, ledger cards, and invoices
> relating thereto, (f) all evidences of the filing of financing statements and
> other statements and the registration of other instruments in connection
> therewith and amendments thereto, notices to other creditors or secured
> parties, and certificates from filing or other registration officers, (g) all
> credit information, reports and memoranda relating thereto, and (h) all other
> writings related in any way to the foregoing.
> 
> 
> 
> 18